Exhibit 10.2

 

MULTI-TARGET AGREEMENT

 

This Multi-Target Agreement (this “Agreement”) is made effective as of
October 8, 2010 (the “Effective Date”) by and between ImmunoGen, Inc., a
Massachusetts corporation (“ImmunoGen”), with its principal place of business at
830 Winter Street, Waltham, Massachusetts 02451, and Novartis Institutes for
BioMedical Research, Inc., a Delaware corporation (“Novartis”), with its
principal place of business at 250 Massachusetts Avenue, Cambridge,
Massachusetts 02139.  ImmunoGen and Novartis are sometimes each hereinafter
referred to individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, Novartis is the owner of or otherwise controls certain rights in
proprietary technology and know-how relating to certain Antibodies; and

 

WHEREAS, ImmunoGen is the owner of or otherwise controls certain rights in
proprietary technology and know-how relating to or otherwise useful in the
conjugation of Cytotoxic Compounds to Antibodies; and

 

WHEREAS, pursuant to the terms and conditions set forth herein, Novartis desires
to have access to ImmunoGen’s proprietary technology and know-how for research,
discovery and development of Ab-Cytotoxic Products, and ImmunoGen desires to
give Novartis such access;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:

 

1.                                      DEFINITIONS

 

Whenever used in this Agreement with an initial capital letter, the terms
defined in this Section 1 shall have the meanings specified.

 

1.1                               “Ab-Cytotoxic Product” means any compound that
incorporates, is comprised of, or is otherwise derived from, a conjugate of an
Antibody with a Cytotoxic Compound.

 

1.2                               “Affiliate” means, with respect to a Person,
any entity or person that controls, is controlled by, or is under common control
with that Person.  For the purpose of this definition, “control” or “controlled”
means, direct or indirect, ownership of fifty percent (50%) or more of the
shares of stock entitled to vote for the election of directors in the case of a
corporation or fifty percent (50%) or more of the equity interest in the case of
any other type of legal entity; status as

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

a general partner in any partnership; or any other arrangement whereby the
entity or person controls or has the right to control the board of directors or
equivalent governing body of a corporation or other entity or the ability to
cause the direction of the management or policies of a corporation or other
entity.  The Parties acknowledge that in the case of entities organized under
the laws of certain countries where the maximum percentage ownership permitted
by law for a foreign investor is less than fifty percent (50%), such lower
percentage shall be substituted in the preceding sentence, provided that such
foreign investor has the power to direct the management and policies of such
entity.  In the case of Novartis, “Affiliates” shall also expressly be deemed to
include the Novartis Institute for Functional Genomics, Inc., the Friedrich
Miescher Institute for Biomedical Research and their respective Affiliates.  A
Person shall be deemed an Affiliate of another Person only so long as it
satisfies the foregoing definition.

 

1.3                               “Antibody” means an antibody, whether
polyclonal or monoclonal, multiple or single chain, recombinant or naturally
occurring, whole or fragment, and any variants, derivatives or constructs
thereof, including but not limited to, antigen binding portions including Fab,
Fab’, F(ab’)2, Fv, dAb and CDR fragments, single chain antibodies (scFv),
chimeric antibodies, diabodies and polypeptides (including humanized versions
thereof) that contain at least a portion of an immunoglobulin that is sufficient
to confer specific antigen binding to a polypeptide.

 

1.4                               “Applicable Laws” means all federal, state,
local, national and supra-national laws, statutes, rules and regulations,
including any rules, regulations, guidelines or requirements of Regulatory
Authorities, securities regulatory authorities, national securities exchanges or
securities listing organizations that may be in effect from time to time during
the Term and applicable to a particular activity hereunder.

 

1.5                               “Business Day” means any day other than a
Saturday, Sunday or other day on which banking institutions in New York, New
York, Boston, Massachusetts or Basel, Switzerland are required to be closed or
are actually closed with legal authorization.

 

1.6                               “Calendar Quarter” means, with respect to the
first such Calendar Quarter during the Term, the period beginning on the
Effective Date and ending on the last day of the calendar quarter within which
the Effective Date falls, and thereafter each successive period of
three (3) consecutive months during the Term ending on March 31, June 30,
September 30 and

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

December 31; except that the last Calendar Quarter during the Term shall end
upon the expiration of the Term in accordance with Section 8 hereof.

 

1.7                               “Calendar Year” means, with respect to the
first such Calendar Year during the Term, the period beginning on the Effective
Date and ending on December 31 of the calendar year within which the Effective
Date falls, and thereafter each successive period of twelve (12) consecutive
months during the Term commencing on January 1 and ending on December 31; except
that the last Calendar Year during the Term shall end upon the expiration of the
Term in accordance with Section 8 hereof.

 

1.8                               [***].

 

1.9                               “Confidential Information” means (a) with
respect to ImmunoGen, the identification by ImmunoGen of any Proposed Target as
an Excluded Target; (b) with respect to Novartis, the identification by Novartis
of a Proposed Target and the grant by ImmunoGen of any Holding Option or Reserve
Option hereunder; and (c) with respect to each Party, all information and
Technology which is disclosed by or on behalf of such Party (in such capacity,
the “Disclosing Party”) to the other Party (in such capacity, the “Receiving
Party”) hereunder or to any of the Receiving Party’s employees, consultants or
Affiliates, except to the extent that the Receiving Party can demonstrate by
written record or other suitable evidence that such information, (i) as of the
date of disclosure is known to the Receiving Party or its Affiliates other than
by virtue of a prior confidential disclosure by or on behalf of the Disclosing
Party to the Receiving Party or its Affiliates; (ii) as of the date of
disclosure is in, or subsequently enters, the public domain through no fault or
omission of the Receiving Party or its Affiliates or their respective employees,
consultants or subcontractors; (iii) is obtained by the Receiving Party from a
Third Party without breach of any duty and without restriction on disclosure to
or from the Disclosing Party; or (iv) is independently developed by or for the
Receiving Party without reference to or reliance upon any Confidential
Information of the Disclosing Party.

 

1.10                        “Confidentiality Agreement” means that certain
Mutual Confidential Disclosure Agreement effective February 15, 2008, by and
between ImmunoGen and Novartis.

 

1.11                        “Control” or “Controlled” means, with respect to any
Patent Rights, Technology or Proprietary Materials, the possession by a Party of
the ability to grant a license or sublicense of such Patent Rights or Technology
and the rights thereto or to supply such

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

Proprietary Materials as contemplated in this Agreement without violating the
terms of any arrangement or agreement between such Party or its Affiliates and
any Third Party.

 

1.12                        “Cytotoxic Compound” means MAY Compounds [***].

 

1.13                        “Disclosure Letter” has the meaning ascribed to such
term, with respect to each Exclusive License, as set forth in the applicable
License Agreement.

 

1.14                        [***] means [***] published from time to time by
[***].

 

1.15                        “Excluded Target” means any Target as to which
(a) ImmunoGen or an Affiliate of ImmunoGen is [***], (b) ImmunoGen has [***], or
is [***], an [***] to a [***] under any [***] that are necessary or useful for
the development, manufacture, use or sale of any compound or product that is
[***] (a [***]), (c) ImmunoGen has [***] with a [***] that is in effect as of
[***], that [***] ImmunoGen from [***] on the terms and conditions of this
Agreement, or (d) [***] has retained any [***] under the terms of the [***]. 
For purposes of clarity, an Excluded Target as defined in clause (b) above shall
include [***], even if the scope of such [***] is [***].  A Target shall be
deemed an Excluded Target [***].

 

1.16                        “FDA” means the United States Food and Drug
Administration and any successor agency or authority thereto.

 

1.17                        “FDCA” means the United States Food, Drug and
Cosmetic Act, as amended.

 

1.18                        “Field” means all human and veterinary therapeutic,
prophylactic and diagnostic uses.

 

1.19                        “FTE” means a full time equivalent person year
(consisting of a total of [***] per year) of scientific, technical or managerial
work on or directly related to the provision of the ImmunoGen Activities.

 

1.20                        “FTE Cost” means, for any period during the Term,
the FTE Rate multiplied by the number of FTEs expended over such period.

 

1.21                        “FTE Rate” means, for the [***]; and for [***], the
result obtained by [***] by the sum of [***] where [***]is a [***], the [***]of
which is the [***] the [***] for the [***] of the [***] and the [***] for the
[***], and the [***] of which is the [***] for the [***]; provided, however,
that in no event shall the FTE Rate for any [***] be [***].  For the avoidance
of doubt, such rate includes all travel expenses.  The reported actual time
spent shall be substantiated by a time tracking system consistently applied.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

1.22                        “GLP” means all good laboratory practices under
Title 21 of the United States Code of Federal Regulations, as amended from time
to time.

 

1.23                        “Holding Option Grant Date” means, with respect to a
Proposed Target that is not an Excluded Target, the date of receipt by ImmunoGen
of the Holding Option Request with respect to the Target that becomes the
subject of a Holding Option granted by ImmunoGen pursuant to
Section 3.1(a) hereof.

 

1.24                        “Holding Option Target” means any Proposed Target
that becomes the subject of a Holding Option granted by ImmunoGen pursuant to
Section 3.1(a) hereof.  A Target ceases to be a Holding Option Target once
(a) it has been designated as a Reserve Target in accordance with
Section 3.1(b) hereof, or (b) the applicable Holding Option Period has expired
without the Holding Option Target having been designated as a Reserve Option
Target.

 

1.25                        “[***]” means any and all [***], whether produced by
a botanical source, natural fermentation, chemical synthesis or otherwise,
including, without limitation, all analogs, variants, fragments or derivatives
of any of the foregoing, in each case owned or Controlled by ImmunoGen.

 

1.26                        “ImmunoGen Activities” means those activities
associated with the Research Program as described in the Research Plan that are
to be undertaken by ImmunoGen or its Affiliates.

 

1.27                        [***].

 

1.28                        “Improvements” means any enhancement, improvement or
modification to the Licensed Intellectual Property which is [***].

 

1.29                        “IND” means (a) an Investigational New Drug
Application (as defined in the FDCA and regulations promulgated thereunder) or
any successor application or procedure required to initiate clinical testing of
an Ab-Cytotoxic Product in humans in the United States; (b) a counterpart to an
Investigational New Drug Application that is required in any other country or
region in the Territory before beginning clinical testing of an Ab-Cytotoxic
Product in humans in such country or region; and (c) all supplements and
amendments to any of the foregoing.

 

1.30                        “Joint Improvements” means Improvements conceived or
first reduced to practice jointly by (a) one or more employees of, or others
obligated to assign inventions to,

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

ImmunoGen or any Affiliate of ImmunoGen, and (b) one or more employees of, or
others obligated to assign inventions to, Novartis or any Affiliate of Novartis.

 

1.31                        “Joint Program Technology” means any Program
Technology (other than Joint Improvements) conceived or first reduced to
practice jointly by (a) one or more employees of, or other persons obligated to
assign inventions to, ImmunoGen or any Affiliate of ImmunoGen, and (b) one or
more employees of, or other persons obligated to assign inventions to, Novartis
or any Affiliate of Novartis.

 

1.32                        “License Agreement” means a written license
agreement executed by the Parties pursuant to Section 3.2(a) hereof in the form
set forth in Schedule A attached hereto.

 

1.33                        “Licensed Intellectual Property” means the Licensed
Patent Rights and the Licensed Technology.

 

1.34                        “Licensed Patent Rights” means any Patent Rights
that are owned or Controlled by ImmunoGen as of the Effective Date or become
owned or Controlled by ImmunoGen during the Term (including ImmunoGen’s interest
in any Patent Rights claiming Joint Program Technology or Joint Improvements)
that include one or more claims that cover Licensed Technology; provided,
however, that Licensed Patent Rights shall expressly exclude [***].

 

1.35                        “Licensed Product” has the meaning ascribed to it in
the License Agreement with respect to any particular Licensed Target.

 

1.36                        “Licensed Target” means a Target that has become the
subject of an Exclusive License.

 

1.37                        “Licensed Technology” means any and all Technology
that is owned or Controlled by ImmunoGen as of the Effective Date or becomes
owned or Controlled by ImmunoGen during the Term (including ImmunoGen’s interest
in any Joint Program Technology and Joint Improvements) that is necessary or
useful for Novartis to conduct the Research Program; provided, however, that
Licensed Technology shall expressly exclude any Proprietary Antibody Rights.

 

1.38                        “MAY Compound” means any and all maytansinoid
compounds (including, without limitation, maytansinol, ansamitocins, DM1 and
DM4), whether produced by a botanical source, natural fermentation, chemical
synthesis or otherwise, and shall include, without

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

limitation, all variants, fragments or derivatives of any of the foregoing, in
each case owned or Controlled by ImmunoGen.

 

1.39                        “Novartis Activities” means those activities
associated with the Research Program as described in the Research Plan that are
to be undertaken by Novartis or its Affiliates or by Permitted Third Party
Service Providers.

 

1.40                        “Novartis Antibody” means any Antibody owned or
Controlled by Novartis or its Affiliates.

 

1.41                        “Novartis Improvements” means Improvements conceived
or first reduced to practice by one or more employees of or others obligated to
assign inventions to Novartis or any of its Affiliates [***] in the conduct of
[***].

 

1.42                        “Novartis Research Inventions” means any claim of
Patent Rights which, as between the Parties, are solely owned or Controlled by
Novartis or its Affiliates, and which relate to a [***] and are conceived and
reduced to practice in [***], after [***] but [***] with respect to [***],
[***].

 

1.43                        “Patent Rights” means the rights and interests in
and to any and all issued patents and pending patent applications (including
inventor’s certificates, applications for inventor’s certificates, statutory
invention registrations, applications for statutory invention registrations,
utility models and any foreign counterparts thereof) in any country or
jurisdiction in the Territory, including any and all provisionals,
non-provisionals, substitutions, continuations, continuations-in-part,
divisionals and other continuing applications, supplementary protection
certificates, renewals, and all letters patent on any of the foregoing, and any
and all reissues, reexaminations, extensions, confirmations, registrations and
patents of addition on any of the foregoing.

 

1.44                        “Person” means an individual, sole proprietorship,
partnership, limited partnership, limited liability partnership, corporation,
limited liability company, business trust, joint stock company, trust,
incorporated association, joint venture or similar entity or organization,
including a government or political subdivision, department or agency of a
government.

 

1.45                        “Personal Information” means any information that
can be used to identify, describe, locate or contact an individual, including
but not limited to (a) name or initials;

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

(b) home or other physical address; (c) telephone number; (d) email address or
online identifier associated with the individual; (e) social security number or
other similar government identifier; (f) employment, financial or health
information; (g) information specific to an individual’s physical,
physiological, mental, economic, racial, political, ethnic, ideological,
cultural or social identity; (h) photographs; (i) dates relating to the
individual (except years alone); (j) financial account numbers; (k) genetic
material or information; (l) business contact information and (m) any other
information relating to an individual that, alone or in combination, with any of
the above, can be used to identify an individual.

 

1.46                        “Program Targets” means, collectively, Holding
Option Targets, Reserve Option Targets and Licensed Targets.

 

1.47                        “Program Technology” means any Technology conceived
or first reduced to practice in the conduct of the Research Program.

 

1.48                        “Proposed Target” means the single Target specified
in any Holding Option Request.

 

1.49                        “Proprietary Antibody Rights” means all Technology
(and associated Patent Rights) owned or Controlled by ImmunoGen during the Term
constituting or claiming (a) the [***] (a “Proprietary Antibody”), or (b) the
[***].  For purposes of clarity, “Proprietary Antibody Rights” does not include
any Program Technology that relates to Antibodies directed to Program Targets or
any Patent Rights claiming such Program Technology.

 

1.50                        “Proprietary Antigen Identification Information” has
the meaning ascribed to such term in the Third Party Expert Services Agreement.

 

1.51                        “Proprietary Materials” means any tangible chemical,
biological or physical research materials that are furnished by or on behalf of
one Party to the other Party in connection with this Agreement, regardless of
whether such materials are specifically designated as proprietary by the
transferring Party.  Without limiting the generality of the foregoing, any [***]
furnished by ImmunoGen to Novartis or an Affiliate or Sublicensee of Novartis or
any of their Permitted Third Party Service Providers shall be deemed to be
ImmunoGen’s Proprietary Materials.

 

1.52                        “Regulatory Authority” means the FDA or any
counterpart to the FDA outside the United States, or other national,
supra-national, regional, state or local regulatory agency,

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

8

--------------------------------------------------------------------------------


 

department, bureau, commission, council or other governmental entity with
authority over the distribution, importation, exportation, manufacture,
production, use, storage, transport, clinical testing or sale of an Ab-Cytotoxic
Product.

 

1.53                        “Research Materials” means any Cytotoxic Compound,
linker, Ab-Cytotoxic Product or other Proprietary Materials supplied by
ImmunoGen to Novartis for the purpose of conducting research activities under
the Research Program.

 

1.54                        “Research Plan” means the written plan describing
the research activities to be carried out by each Party during each Calendar
Year during the Term in conducting the Research Program pursuant to this
Agreement, as such written plan may be amended, modified or updated.  Such
Research Plan, and any modification, amendment or update thereto, shall set
forth, inter alia, (a) the specific objectives, projected achievement
milestones, resource allocation requirements and activities to be performed over
such period; (b) the Party responsible for such activities; (c) a timeline for
such activities; and (d) the estimated FTE Cost for the ImmunoGen Activities to
be performed over such period.

 

1.55                        “Research Program” means, subject to the limitations
set forth in Section 2.1 hereof, any and all [***] of any [***] directed to
Holding Option Targets and/or Reserve Option Targets and the manufacture of
[***] solely for use in such [***].  In addition, subject to a [***] set forth
in Section 4.3(b), at Novartis’ request during the Term, ImmunoGen will [***] to
[***] on an [***], and such [***], together with Novartis’ [***] with the
resulting [***] solely for the purpose of [***] to which such [***] is directed,
will be deemed to be [***].

 

1.56                        “Reserve Option” means an exclusive option granted
by ImmunoGen to obtain an Exclusive License in the Territory under the Licensed
Intellectual Property with respect to the applicable Reserve Option Target in
accordance with Section 3.2 hereof.

 

1.57                        “Reserve Option Target” means a Target that becomes
the subject of a Reserve Option in accordance with Section 3.1(b) hereof.  A
Target ceases to be a Reserve Target once (a) it has become the subject of an
Exclusive License in accordance with Section 3.2(a) hereof, or (b) the
applicable Reserve Option has been terminated in accordance with
Section 3.2(c) hereof.

 

1.58                        “Sanofi Collaboration Agreement” means that certain
Collaboration and License Agreement dated as of July 30, 2003 by and between
ImmunoGen and sanofi-aventis

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

9

--------------------------------------------------------------------------------


 

U.S. LLC (“sanofi-aventis”), as successor-in-interest to Aventis
Pharmaceuticals, Inc., as the same may be amended from time to time.

 

1.59                        “Specific Ab-Cytotoxic Product” means an
Ab-Cytotoxic Product incorporating a Novartis Antibody.

 

1.60                        “Target” means a protein described by [***] that is
bound by an Antibody used to create an Ab-Cytotoxic Product.

 

1.61                        “Technical Transfer Materials” means ImmunoGen
information (including, without limitation, [***]) as consistently provided by
ImmunoGen to [***] for the purpose of [***] with respect to [***], [***], as
applicable, including: [***].

 

1.62                        “Technology” means, collectively, all inventions,
discoveries, improvements, trade secrets and proprietary methods or materials,
whether or not patentable, including, without limitation, macromolecular
sequences, data, formulations, processes, techniques, know-how and results
(including negative results).

 

1.63                        “Territory” means all countries and jurisdictions of
the world.

 

1.64                        “Third Party” means any Person other than ImmunoGen,
Novartis and their respective Affiliates.

 

1.65                        “Third Party Expert Services Agreement” means that
certain Services Agreement effective as of October 4, 2010 by and among
ImmunoGen, Novartis and Foley & Lardner LLP, as the same may be amended from
time to time.

 

1.66                        “Total Voting Power” means at any time the total
combined voting power in the general election of directors of ImmunoGen of all
the Voting Securities then outstanding.

 

1.67                        “Voting Securities” means, at any time, shares of
any class of capital stock of ImmunoGen which are then entitled to vote
generally in the election of directors of ImmunoGen.

 

Additional Definitions.  In addition, each of the following definitions shall
have the respective meanings set forth in the section of the Agreement indicated
below:

 

Definition

 

Section

Agreement

 

Recitals

Alliance Managers

 

4.1(a)

[***]

 

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

10

--------------------------------------------------------------------------------


 

Covered Results

 

6.3

Disclosing Party

 

1.9

Dispute

 

11.12

Effective Date

 

Recitals

Exclusive License

 

3.2(a)

Exclusive License Effective Date

 

3.2(a)

Expired Holding Option

 

3.1(d)

Expired Holding Option Tail Period

 

3.1(d)

Extension Fee

 

5.2

First Extended Term

 

8.1(b)

Holding Option

 

3.1(a)

Holding Option Exercise Notice

 

3.1(b)

Holding Option Period

 

3.1(b)

Holding Option Request

 

3.1(a)

Holding Option Response

 

3.1(a)

ImmunoGen

 

Recitals

ImmunoGen Indemnitees

 

10.1(a)

Indemnified Party

 

10.2

Indemnifying Party

 

10.2

Initial Term

 

8.1(a)

JRC

 

4.2(a)

Losses

 

10.1(a)

Material Breach

 

8.2(b)

Novartis

 

Recitals

Novartis Indemnitees

 

10.1(b)

Party/Parties

 

Recitals

Permitted Third Party Service Providers

 

2.1

Proprietary Antibody

 

1.49

Receiving Party

 

1.9

Reserve Option Grant Date

 

3.1(b)

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

11

--------------------------------------------------------------------------------


 

Reserve Option Period

 

3.2(a)

Rolling Forecast

 

4.3(b)

sanofi-aventis

 

1.58

Second Extended Term

 

8.1(c)

Term

 

8.1(c)

Terminated Reserve Option

 

3.2(c)

Third Party Claims

 

10.1(a)

[***]

 

[***]

Upfront Fee

 

5.1

 

2.                                      GRANT OF RIGHTS

 

2.1                               Non-Exclusive Research License.  Subject to
the terms and conditions of this Agreement, during the Term, ImmunoGen hereby
grants to Novartis a fully paid-up, non-exclusive, non-transferable (except in
accordance with Section 11.8 hereof), royalty-free, worldwide license, without
the right to grant sublicenses (except to Affiliates and Permitted Third Party
Service Providers), under the Licensed Intellectual Property for the sole
purpose of conducting the Research Program.  Novartis shall have the right to
engage one or more Affiliates or Third Parties (the latter being referred to
herein as “Permitted Third Party Service Providers”) as subcontractors to
perform designated functions in connection with the Research Program; provided
that (a) Novartis shall [***] and (b) Novartis shall [***].  Anything contained
in this Agreement to the contrary notwithstanding, Novartis shall have no right
under this Agreement to [***] for which Novartis [***].

 

2.2                               Use of Licensed Technology.  In connection
with any Licensed Technology transferred to Novartis pursuant to this Agreement
and except as provided in any outstanding Exclusive License, Novartis hereby
agrees that (a) it shall not use such Licensed Technology for any purpose other
than the Research Program; (b) it shall use such Licensed Technology only in
compliance with all Applicable Laws; (c) it shall not transfer any such Licensed
Technology to any Third Party without the prior written consent of ImmunoGen,
except as expressly permitted hereby; and (d) except for the rights expressly
set forth herein, Novartis shall not acquire any

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

12

--------------------------------------------------------------------------------


 

other rights, title or interest in or to such Licensed Technology as a result of
such transfer by ImmunoGen.

 

2.3                               Improvement License to ImmunoGen.  Subject to
Section 2.5 hereof, Novartis hereby grants to ImmunoGen a non-exclusive, fully
paid, irrevocable, royalty-free, worldwide license[***] under Novartis’ interest
in any Novartis Improvements and Joint Improvements, including, without
limitation, any Patent Rights therein, (a) to manufacture Ab-Cytotoxic Products
and Cytotoxic Compounds solely in connection with the conduct of the ImmunoGen
Activities; (b) [***] (other than a [***]) that [***] (i) either a Holding
Option Target or a Reserve Option Target while the applicable Holding Option or
Reserve Option is outstanding and (ii) a Licensed Target while the exclusive
license granted under the applicable License Agreement remains in effect; and
(c) to otherwise exploit such Improvement for any and all uses [***].  [***]
shall be effective in any given case only if [***].

 

2.4                               Research Inventions.  Novartis hereby grants,
on behalf of itself and its Affiliates, to ImmunoGen a [***], worldwide license,
with the right to grant sublicenses as specified below, under Novartis’ and its
Affiliates’ interest in any Novartis Research Inventions (excluding any Patent
Rights to which Section 2.3 hereof applies), to develop, have developed,
commercialize, have commercialized, make, have made, use, have used, sell, have
sold, offer for sale, import, have imported, export and have exported in the
Field any [***] (other than a [***]) that [***] (a) either a Holding Option
Target or a Reserve Option Target while the applicable Holding Option or Reserve
Option is outstanding and (b) a Licensed Target while the exclusive license
granted under the applicable License Agreement remains in effect, provided that
any grant of a sublicense to a Third Party shall be made only in connection with
[***].  Novartis has no obligation hereunder to [***].

 

2.5                               Specific Ab-Cytotoxic Products and Program
Targets.  Nothing in this Agreement shall constitute a grant or an obligation to
grant by Novartis or any of its Affiliates to ImmunoGen or its Affiliates of any
right, title, interest or license to any Specific Ab-Cytotoxic Product or to any
Novartis Antibody related thereto or contained therein, or any Program Targets,
other than the right to conduct the ImmunoGen Activities.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

13

--------------------------------------------------------------------------------


 

3.                                      HOLDING OPTIONS; RESERVE OPTIONS;
EXCLUSIVE LICENSES

 

3.1                               Holding Options.

 

(a)                                   Holding Option Request and Grant.  Subject
to the limitations set forth in Section 3.1(c) hereof, Novartis may from time to
time during the Term provide written notice to ImmunoGen requesting the grant by
ImmunoGen of an exclusive option (each such option, a “Holding Option”) to
obtain a Reserve Option, with respect to a single Target specified in such
written notice (the “Holding Option Request”), which Target shall be identified
by its common designation(s) and unique UniProtKB/Swiss Prot accession number. 
ImmunoGen shall provide a written response (the “Holding Option Response”) to
Novartis within [***] of ImmunoGen’s receipt of the Holding Option Request
indicating whether or not, as of the date of ImmunoGen’s receipt of the Holding
Option Request, the Proposed Target specified in the Holding Option Request is
an Excluded Target.  If ImmunoGen timely provides a Holding Option Response to
Novartis indicating that the Proposed Target specified in the Holding Option
Request is not an Excluded Target, or if ImmunoGen fails to timely provide a
Holding Option Response, (i) such Holding Option shall be deemed to have been
automatically granted, (ii) the Proposed Target shall be deemed to be a Holding
Option Target for purposes of this Agreement and (iii) for the duration of the
Holding Option Period, ImmunoGen shall not [***].  If any Excluded Target with
respect to which Novartis has delivered a Holding Option Request ceases to be an
Excluded Target during the Term, then ImmunoGen will promptly notify Novartis
thereof and subject to notice, availability and the limitations pursuant to this
Section 3.1, Novartis shall have the right to submit a Holding Option Request
with respect to such Target.

 

(b)                                  Exercise of Holding Options; Grant of
Reserve Options.  Subject to the limitations set forth in Section 3.2(b) hereof,
Novartis shall have the right to exercise a Holding Option at any time during
the period commencing on the Holding Option Grant Date and continuing for a
period of [***] thereafter (the “Holding Option Period”); provided, however that
no Holding Option Period shall extend beyond the expiration of the Term. 
Novartis shall exercise a Holding Option by delivering written notice of
exercise thereof (the “Holding Option Exercise Notice”), which notice shall
specify the Holding Option Target.  Upon ImmunoGen’s receipt of a Holding Option
Exercise Notice (the “Reserve Option Grant Date”), (i) a Reserve Option shall be
deemed to have been automatically granted, (ii) the applicable Holding Option

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

14

--------------------------------------------------------------------------------


 

Target shall be deemed to be a Reserve Option Target for purposes of this
Agreement and (iii) for the duration of the Reserve Option Period, ImmunoGen
shall not [***].

 

(c)                                   Number of Holding Options.  Novartis may
take up to a total of [***] Holding Options during the Term.  If a Holding
Option expires without being exercised for any reason, such Expired Holding
Option shall nevertheless continue to count against the aggregate number of
Holding Options available to Novartis under this Section 3.1.

 

(d)                                  Expiration of Holding Options.  If Novartis
fails to exercise any Holding Option prior to the expiration of the applicable
Holding Option Period (each, an “Expired Holding Option”), then (i) ImmunoGen
shall have the right to [***] with respect to a [***]; and (ii) during the
period commencing on the date of expiration of the Holding Option Period and
continuing for a period of [***] thereafter (the “Expired Holding Option Tail
Period”), Novartis may not submit a Holding Option Request with respect to the
Target covered by such Expired Holding Option; and (iii) subject to
Section 3.1(c) hereof, on or after the Expired Holding Option Tail Period but
prior to the expiration of the Term, and subject to notice, availability and the
limitations pursuant to this Section 3.1, Novartis shall have the right to
submit a Holding Option Request to ImmunoGen with respect to the Target covered
by such Expired Holding Option.  Notwithstanding the foregoing, subject to
Section 3.1(c) hereof, with respect to any Holding Option Target, Novartis shall
have the right to submit a second Holding Option Request to ImmunoGen with
respect to such Holding Option Target at any time prior to the expiration of the
first Holding Option Period applicable to such Holding Option Target.

 

3.2                               Reserve Options; Grant of Exclusive Licenses.

 

(a)                                   Exercise of Reserve Options.  Subject to
the limitations set forth in Section 3.3 hereof, Novartis shall have the right
to exercise a Reserve Option at any time during the period commencing on the
Reserve Option Grant Date and continuing until [***], subject to earlier
termination in accordance with Section 3.2(c) hereof (the “Reserve Option
Period”).  Novartis shall exercise a Reserve Option by delivering written notice
of exercise thereof to ImmunoGen, which notice shall specify the Reserve Option
Target.  Upon delivery of the written notice of exercise of a Reserve Option as
provided in this Section 3.2(a), (i) the Licensed Intellectual Property (as
defined in the License Agreement) shall be exclusively licensed with respect to
such single Reserve Option Target specified in such notice to Novartis on the
terms

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

15

--------------------------------------------------------------------------------


 

and subject to the conditions set forth in the relevant License Agreement (each
an “Exclusive License”), and (ii) such Exclusive License shall be effective as
of the date of ImmunoGen’s receipt of Novartis’ notice of exercise of the
Reserve Option with respect to the Reserve Option Target that is the subject of
the Exclusive License (the “Exclusive License Effective Date”).  ImmunoGen shall
deliver to Novartis, within [***] following ImmunoGen’s receipt of Novartis’
notice of exercise of a Reserve Option, a License Agreement executed on behalf
of ImmunoGen in which ImmunoGen has (A) inserted the name and unique
UniProtKB/Swiss Prot accession number of the applicable Reserve Option Target in
Schedule A of the License Agreement; and (B) inserted the Exclusive License
Effective Date into the License Agreement as the effective date of the Exclusive
License.  Subject to Section 3.4 hereof, Novartis’ failure to return a copy of
such License Agreement that has been executed on behalf of Novartis, within
[***] after the receipt of the executed License Agreement from ImmunoGen shall
be a Material Breach by Novartis.  In the event of any failure by ImmunoGen to
deliver a copy of the License Agreement as described above, ImmunoGen shall be
deemed to have granted to Novartis the rights with respect to the Exclusive
License consistent with the License Agreement.

 

(b)                                  Number of Reserve Options.  Novartis shall
have the right to [***] outstanding, unexercised Reserve Options [***] during
the Term; provided, that Novartis may not exercise a Holding Option if, at the
time of such intended exercise, the number of then outstanding, unexercised
Reserve Options equals or exceeds [***].

 

(c)                                   Termination of Reserve Options.  Novartis
may terminate any outstanding Reserve Option at any time during the Reserve
Option Period, effective immediately upon Novartis’ providing written notice of
termination to ImmunoGen, which notice shall identify the Reserve Option Target
to be terminated (each, a “Terminated Reserve Option”).  Upon termination of a
Reserve Option as provided in this Section 3.2(c), the Parties shall have the
same rights set forth in Section 3.1(d) hereof with respect to the Target
subject to such Terminated Reserve Option as if the Terminated Reserve Option
were an Expired Holding Option.

 

3.3                               Number of Exclusive Licenses.  Anything
contained in this Agreement to the contrary notwithstanding, Novartis may take
Exclusive Licenses to up to a total of [***] Targets during the Term.  If an
Exclusive License is terminated at any time for any reason, such

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

16

--------------------------------------------------------------------------------


 

terminated Exclusive License shall nevertheless continue to be counted against
the aggregate number of Exclusive Licenses available to Novartis under this
Section 3.3.

 

3.4                               Rescission of Exercise of Reserve Option. 
Anything contained this Agreement to the contrary notwithstanding, if, in
connection with Novartis’ exercise of any Reserve Option, ImmunoGen delivers a
Disclosure Letter in connection with the execution and delivery of the
applicable License Agreement within [***] of ImmunoGen’s receipt of the
applicable Reserve Option exercise notice, then Novartis shall be entitled to
rescind the exercise of such Reserve Option by delivering written notice of such
rescission within [***] of Novartis’ receipt of the Disclosure Letter.  Any
failure by ImmunoGen to deliver a Disclosure Letter to Novartis within the
applicable ten [***] period described above shall be deemed a waiver of
ImmunoGen’s right to qualify its representations and warranties in the
applicable License Agreement by any information that ImmunoGen may have intended
to include in such Disclosure Letter.  If ImmunoGen delivers a Disclosure Letter
on a timely basis, then any failure by Novartis to deliver a rescission notice
to ImmunoGen within the applicable [***] period described above shall be deemed
a waiver of Novartis’ right to rescind the exercise of such Reserve Option
pursuant to this Section 3.4, and ImmunoGen’s representations and warranties in
the applicable License Agreement shall be qualified by any information contained
in such Disclosure Letter.  If a Reserve Option is rescinded pursuant to this
Section 3.4, (a) the Exclusive License relating to such Reserve Option shall not
be counted against the aggregate number of Exclusive Licenses available to
Novartis under Section 3.3 hereof, and (b) the Reserve Option shall remain
outstanding in accordance with its original terms; provided, however, that if
the Reserve Option Period would have expired at any time within the period
beginning on the date that Novartis exercises the Reserve Option and ending on
the [***] after Novartis’ delivery of the rescission notice to ImmunoGen,
Novartis shall have the right to exercise a Reserve Option for a different
Reserve Option Target (excluding any Reserve Option Target that was the subject
of a previous rescission) within [***] (or such longer period as may be mutually
agreed to in writing by the Parties) after Novartis’ delivery of the rescission
notice to ImmunoGen.

 

3.5                               Excluded Target Verification.  Subject to the
other terms of this Section 3.5, at the request of Novartis (which request may
not be given more than [***] after a Proposed Target has been identified by
ImmunoGen as an Excluded Target in a Holding Option Response), at any

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

17

--------------------------------------------------------------------------------


 

time during normal business hours within [***] of ImmunoGen’s delivery to
Novartis of written acknowledgement of ImmunoGen’s receipt of such
request, ImmunoGen shall permit an independent law firm [***] to inspect (during
regular business hours) the relevant records upon which ImmunoGen based its
determination that such Proposed Target was an Excluded Target at the time of
ImmunoGen’s receipt of the Holding Option Request.  Before permitting such law
firm to have access to such records, ImmunoGen may require such law firm to
enter into a confidentiality agreement (in form and substance reasonably
acceptable to both Parties) as to any confidential information that is to be
provided to such law firm while conducting the verification contemplated
hereby.  The law firm shall be instructed to provide both Parties with a written
report stating its conclusion as to whether ImmunoGen’s determination that a
Proposed Target was an Excluded Target was correct within [***] after the
completion of its inspection.  Such law firm may not reveal to Novartis any
other information learned in the course of such examination, including, without
limitation, the basis for ImmunoGen’s determination.  Novartis agrees to treat
all information disclosed to it in accordance with this Section 3.5 as
ImmunoGen’s Confidential Information, except to the extent necessary for
Novartis to enforce its rights under this Agreement.  If the law firm’s report
concludes that ImmunoGen’s determination was correct, Novartis shall be
responsible for paying all fees and expenses invoiced by the law firm.  If the
law firm’s report concludes that ImmunoGen’s determination was incorrect,
(a) Novartis shall automatically be deemed to have delivered another Holding
Option Request for such Proposed Target as of the date of such determination,
(b) ImmunoGen shall be responsible for paying all reasonable fees and expenses
invoiced by the law firm[***].

 

4.                                      RESEARCH PROGRAM

 

4.1                               Alliance Management.

 

(a)                                   Appointment of Alliance Managers. 
Promptly after the Effective Date, the Parties shall each appoint a person who
shall oversee contact between the Parties for all matters related to the
Research Program (the “Alliance Managers”).  The Alliance Managers may, but are
not required to be, members of the JRC, but in all events the Alliance Managers
shall have the right to attend all meetings of the JRC and may bring to the
attention of the JRC any matters

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

18

--------------------------------------------------------------------------------


 

or issues either of them reasonably believes should be discussed by such
committee.  Each Party may replace its Alliance Manager at any time by written
notice to the other Party.

 

(b)                                  Responsibilities.  The Alliance Managers
shall have the responsibility of creating and maintaining a constructive work
environment between the Parties for all matters related to the Research
Program.  Without limiting the generality of the foregoing, the Alliance
Managers shall:

 

(i)                                     identify and bring to the attention of
their respective managements any disputes arising between the Parties related to
the Research Program in a timely manner, including, without limitation, any
asserted occurrence of a Material Breach by a Party, and function as the point
of first referral in the resolution of each dispute;

 

(ii)                                  provide a single point of communication
between the Parties with respect to this Agreement and the Parties’ respective
activities under the Research Program;

 

(iii)                               plan and coordinate efforts and external
communications by or between the Parties with respect to the Research Program;

 

(iv)                              take such steps as may be required to ensure
that meetings of the JRC occur as set forth in this Agreement, that procedures
are followed with respect to such meetings (including, without limitation, the
giving of proper notice and the preparation and approval of minutes) and that
relevant action items resulting from such meetings are appropriately carried out
or otherwise addressed; and

 

(v)                                 undertake such other responsibilities as the
Parties may mutually agree in writing.

 

4.2                               Joint Research Committee.

 

(a)                                   Mandate and Establishment of Committee. 
Promptly after the Effective Date, the Parties shall form a joint research
committee (the “JRC”) to serve as a forum for coordination and communication
between the Parties with respect to the Research Program.  Within [***] after
the Effective Date, the Parties shall each nominate an equal number of
representatives (which shall be no less than two (2) nor more than
five (5) each) for membership on the JRC.  Each Party may change its
representative(s) as it deems appropriate by written notice to the other Party. 
From time to time the JRC may establish one or more sub-teams comprised of an
equal number of representatives of both Parties to undertake specific

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

19

--------------------------------------------------------------------------------


 

responsibilities of the JRC, which sub-teams shall be governed in the same
manner and subject to the relevant requirements set forth herein for the JRC.

 

(b)                                  Chair of Committee; Meetings.  The chair of
the JRC shall be one of the Novartis representatives on the JRC, as designated
by Novartis.  The JRC shall meet on a quarterly basis or other schedule agreed
upon by the Parties, unless the Parties mutually agree in advance of any
scheduled meeting that there is no need for such meeting.  In such instance, the
next JRC meeting shall also be scheduled as agreed upon by the Parties.  The
location of meetings of the JRC shall alternate between ImmunoGen’s offices and
Novartis’ offices, unless otherwise agreed by the Parties.  As agreed upon by
the Parties, JRC meetings may be face-to-face or may be conducted through
teleconferences or videoconferences, provided that at least two (2) JRC meetings
during any Calendar Year shall be conducted face-to-face.  In addition to its
JRC representatives, each Party shall be entitled to have other employees attend
such meetings to present and participate, though not in a decision-making
capacity.  Each Party shall bear its own costs and expenses, including travel
and lodging expense, that may be incurred by JRC representatives or other
attendees at JRC meetings, as a result of such meetings hereunder.  Minutes of
each JRC meeting will be issued to members of the JRC by the Alliance Manager
(or his or her designee) of one of the Parties on an alternating basis within
[***] after each meeting, and such minutes shall be reviewed and modified as
mutually required to obtain approval of such minutes promptly thereafter.

 

(c)                                   Decision Making.  Each Party shall have
one (1) vote on the JRC.  If the JRC is unable to reach unanimous agreement on
any matter within thirty (30) days following the date such matter was first put
to a vote, then Novartis shall have the right to cast the deciding vote, but
shall only exercise such right in good faith after full consideration of [***]
provided, however, that the JRC may not [***] or [***] or any [***] in any
manner [***] without the prior written consent of [***].

 

(d)                                  Responsibilities.  The JRC shall be
responsible for the following:

 

(i)                                     overseeing the Research Program;

 

(ii)                                  providing a forum for consensual decision
making with respect to the Research Program;

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

20

--------------------------------------------------------------------------------


 

(iii)                               preparing and approving the Research Plan
for each Program Target by Calendar Quarter for each Calendar Year;

 

(iv)                              monitoring the Parties’ compliance with their
respective obligations under the Research Plan, including the accomplishment of
key objectives, or creating specific technical teams to monitor and report the
same to the JRC;

 

(v)                                 reviewing and circulating to the Parties
data, reports or other information submitted by either Party with respect to
work conducted under the Research Program;

 

(vi)                              reviewing and approving any amendments to the
Research Plan and evaluating any substantive departures by either Party from the
Research Plan; and

 

(vii)                           making such other decisions as may be delegated
to the JRC pursuant to this Agreement or by mutual written agreement of the
Parties after the Effective Date.

 

4.3                               Research Program.

 

(a)                                   Objectives of the Research Program.  The
objectives of the Research Program shall be the identification of Ab-Cytotoxic
Products directed to one or more Holding Option Targets and/or Reserve Option
Targets that (i) consist of one or more Novartis Antibodies conjugated to one or
more Cytotoxic Compounds and (ii) are suitable for further development and
commercialization as Licensed Products under an Exclusive License.  In the case
of ImmunoGen’s conjugation of Cytotoxic Compounds to Antibodies selected by
Novartis and [***], the objective of the Research Program is to identify
potential Proposed Targets that are suitable for further development and
commercialization of Ab-Cytotoxic Products directed to such Targets under this
Agreement and an Exclusive License.

 

(b)                                  Research Plan.  The JRC shall create a
Research Plan describing activities for each Holding Target that is reasonably
designed to achieve the objectives of the Research Program and is consistent
with the terms of this Agreement.  A Research Plan summary is attached hereto as
Schedule C, which summary serves as baseline guidance on a per Program Target
basis.  Deviations from the summary attached hereto as Schedule C shall be made
on a Program Target-by-Program Target basis as determined by the JRC.  Each
amendment, modification and update of the Research Plan shall be set forth in a
written document prepared

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

21

--------------------------------------------------------------------------------


 

by, or at the direction of, the JRC and approved by the JRC, and shall
specifically state that it is an amendment, modification or update to the
Research Plan and shall be attached to the minutes of the meeting of the JRC at
which such amendment, modification or update was approved by the JRC.  Without
limiting the nature or frequency of any other amendments, modifications or
updates of the Research Plan that may be approved by the JRC, the Research Plan
shall be updated at least once prior to the end of each Calendar Quarter to
describe the research activities to be carried out by each Party during the next
two (2) Calendar Quarters during the Term in conducting the Research Program. 
Anything contained in this Agreement to the contrary notwithstanding,
(i) ImmunoGen shall invoice Novartis for, and Novartis shall fund and ImmunoGen
shall provide, a [***] per Calendar Year (appropriately pro-rated for the first
and last Calendar Years during the Term) during the Term; and (ii) the Research
Plan, as the same may be amended, modified or updated, shall not require
(A) ImmunoGen to devote [***] (on an annualized basis) at any given time during
the Term to the conjugation of Cytotoxic Compounds to Antibodies selected by
Novartis and blinded to ImmunoGen, and (B) ImmunoGen to devote [***] (on an
annualized basis) at any given time during the Term to the conduct of the
ImmunoGen Activities, in each case without ImmunoGen’s prior written consent,
which consent [***].  Prior to the end of each Calendar Quarter during the Term,
the JRC shall determine the number of FTEs to be devoted to the conduct of the
ImmunoGen Activities in each of the next two (2) following Calendar Quarters
(each a “Rolling Forecast”).  ImmunoGen shall not be required to devote [***]
(on an annualized basis) during the second Calendar Quarter of each Rolling
Forecast over the [***] set forth for the second Calendar Quarter of the
immediately preceding Rolling Forecast (or, if less, the [***] (on an annualized
basis) devoted to the ImmunoGen Activities during the Calendar Quarter
immediately preceding the Calendar Quarter in question) without ImmunoGen’s
prior written consent, which consent [***].  Notwithstanding the
foregoing, ImmunoGen shall not be required to devote [***] (x) [***] (on an
annualized basis) during each of the [***] during the Term (appropriately
pro-rated for the first Calendar Quarter during the Term), and (y) [***] (on an
annualized basis) during the [***] during the Term, in each case without
ImmunoGen’s prior written consent, which consent [***].

 

(c)                                   Conduct of the Research Program.  In
consultation with the JRC and in accordance with the objectives of the Research
Program, each Party shall be primarily

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

22

--------------------------------------------------------------------------------


 

responsible for those tasks and obligations in connection with the Research
Program that are assigned to it pursuant to this Section 4.3 and the Research
Plan.  Without limiting the foregoing, the Parties agree as follows:

 

(i)                                     Novartis Activities Under the Research
Program.  Subject to ImmunoGen’s conduct of the ImmunoGen Activities, Novartis
shall have the sole right and responsibility for all aspects related to the
research and early stage development of Ab-Cytotoxic Products directed to
Holding Option Targets and Reserve Option Targets under the Research Program,
including, without limitation, (A) making all strategic and tactical decisions
with respect thereto; (B) assessing alternative product designs; (C) the final
selection of the Novartis Antibodies, Cytotoxic Compounds and linkers to be used
in such Ab-Cytotoxic Products and the selection of Ab-Cytotoxic Products to be
further developed as Licensed Products under an Exclusive License; and (D) the
conduct of, at its sole cost and expense, all preclinical studies (including
dose range finding studies in animals[***] with respect to the Ab-Cytotoxic
Products so selected.

 

(ii)                                  ImmunoGen Activities Under the Research
Program.  Subject to payment by Novartis of the consideration set forth in
Section 4.3(g) hereof, ImmunoGen will use commercially reasonable efforts to
perform the ImmunoGen Activities as set forth in the Research Plan, which shall
include, but not be limited to: [***].  If, at any time during the performance
of the ImmunoGen Activities, ImmunoGen determines that the actual FTE Cost for
all ImmunoGen Activities to be performed during a particular Calendar Quarter is
expected to exceed the number set forth in the Research Plan for such Calendar
Quarter by [***], ImmunoGen shall notify Novartis.  The Parties shall promptly
thereafter discuss in good faith whether to incur such additional FTE Cost or
whether to decrease the activities to be performed, such that such increased FTE
Cost is not incurred.  The JRC shall be the forum for discussions about an
extension of ImmunoGen Activities not covered by the budget as laid down in the
Research Plan, provided that the JRC may not propose the use of [***] during a
Calendar Quarter as set forth in Section 4.3(b) hereof without the prior written
consent of ImmunoGen.  To the extent that the Research Plan calls for ImmunoGen
to create Ab-Cytotoxic Products, Novartis shall supply ImmunoGen with quantities
of Novartis Antibodies directed to the applicable Holding Option Target or
Reserve Option Target, as the case may be, in sufficient

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

23

--------------------------------------------------------------------------------


 

quantity to enable ImmunoGen to produce such Ab-Cytotoxic Products.  For
purposes of clarity, except with respect to the conjugation of Cytotoxic
Compounds to Antibodies selected by Novartis and [***] as described elsewhere in
this Agreement, in all cases ImmunoGen Activities must relate directly to the
research and development of Ab-Cytotoxic Products directed to Program Targets. 
ImmunoGen shall provide Novartis status reports of the ImmunoGen Activities on a
Program Target-by-Program Target basis as reasonably requested by Novartis.

 

(d)                                  Diligence.  Each Party shall use [***] to
perform its respective obligations under the Research Program in accordance with
the Research Plan and shall commit such resources as are specified in the
Research Plan as may be [***] to conduct its activities as set forth therein
[***].  Without limiting the foregoing, the Parties shall commit such scientific
resources, including, but not limited to, consultants, facilities, equipment and
Proprietary Materials, as are [***] to achieve the objectives of the Research
Program.

 

(e)                                   Compliance.  Each Party shall perform its
obligations under the Research Plan in good scientific manner and in compliance
in all material respects with all Applicable Laws.  With respect to all Research
Materials that ImmunoGen supplies to Novartis in connection with the Research
Program, Novartis hereby agrees that (i) it shall not use such materials in any
human subject; (ii) it shall use such materials in compliance with all
Applicable Laws; and (iii) it shall use such materials solely in connection with
the Research Program or an Exclusive License.

 

(f)                                     Cooperation.  The Parties shall
cooperate in the performance of the Research Program and, subject to the terms
of this Agreement and any confidentiality obligations to Third Parties, shall
exchange such data, information and materials as are reasonably required for the
other Party to perform its obligations under the Research Program.  For purposes
of clarity, once Novartis has taken an Exclusive License, all subsequent
preclinical and clinical development activities with respect to the applicable
Licensed Products shall be conducted in accordance with the terms of such
Exclusive License, and not pursuant to the Research Program.

 

(g)                                  Research Program Funding.  During the
period commencing on the Effective Date and continuing until the expiration of
the Term, Novartis shall pay ImmunoGen the FTE Cost for the conduct of ImmunoGen
Activities on a quarterly basis in arrears.  Within [***] following the last day
of each Calendar Quarter during the Term, ImmunoGen shall

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

24

--------------------------------------------------------------------------------


 

provide a report and invoice in the form attached hereto as Schedule B setting
forth the aggregate number of hours devoted by ImmunoGen employees in performing
ImmunoGen Activities during such Calendar Quarter, [***].  Within [***] from the
date of its receipt of each such invoice, Novartis will pay to ImmunoGen the
invoice amount due as reimbursement for the ImmunoGen Activities in accordance
with Section 5.4(b) hereof.  If Novartis disputes any charge contained in an
invoice, it will pay any undisputed amount in accordance with the preceding
sentence, and the disputed amount will be addressed under the dispute resolution
provisions of Section 11.12 hereof.

 

4.4                               Supply of Materials.  Except as set forth
below, Novartis shall be responsible, at its sole cost, for manufacturing or
having manufactured through Affiliates and/or Third Party contract
manufacturers, all materials (including, without limitation, all Antibodies,
Cytotoxic Compounds and Ab-Cytotoxic Products) to enable it to conduct the
Research Program.  Unless otherwise agreed to by the Parties, ImmunoGen’s cost
of making Ab-Cytotoxic Product (excluding the cost of the Antibody of any such
Ab-Cytotoxic Product) in batches consisting of [***] in connection with the
conduct of the ImmunoGen Activities is [***] being charged for such ImmunoGen
Activities.  ImmunoGen will also provide relevant free MAY Compound and
anti-maytansine Antibody to Novartis for biological and analytical research;
provided that ImmunoGen will provide [***] and [***] at [***] with respect to
the overall Research Program, with additional amounts of the foregoing to be
provided at ImmunoGen’s established standard pricing as consistently applied by
ImmunoGen, as reasonably determined to be necessary by the JRC for Novartis to
complete such biological research and analytical research.  If, during the Term,
Novartis requests that ImmunoGen conduct (a) process development, (b) analytical
method development, or (c) manufacturing and/or supply of Ab-Cytotoxic Product
in bulk drug substance form for any GLP toxicology studies, clinical studies, or
commercial scale-up, but excluding pivotal studies and commercial supply, then
the Parties shall negotiate in good faith the terms of a written master services
and supply agreement pursuant to which the Parties would from time to time
negotiate separate written work orders for each of the activities to be
performed thereunder.  In the event that Novartis elects to manufacture or have
manufactured Cytotoxic Compounds, linkers or Ab-Cytotoxic Products, then
ImmunoGen shall (i) provide the Technical Transfer Materials to Novartis for the
purpose of enabling Novartis to exercise its rights under

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

25

--------------------------------------------------------------------------------


 

this Agreement and the rights that it would obtain under a License Agreement
with respect to a specific Ab-Cytotoxic Product[***].

 

5.                                      FINANCIAL TERMS

 

5.1                               Upfront Fee.  In consideration of the rights
granted to Novartis under this Agreement, Novartis hereby agrees to pay
ImmunoGen an upfront fee (the “Upfront Fee”) in the amount of Forty-Five Million
U.S. Dollars ($45,000,000.00) payable in accordance with Section 5.4 hereof
within [***] following the Effective Date and receipt of a corresponding invoice
substantially in the form attached hereto as Schedule B, which Upfront Fee shall
be non-refundable and non-creditable.

 

5.2                               Extension Fees.  In connection with Novartis’
exercise of its right to extend the term of this Agreement beyond the Initial
Term or the First Extended Term in accordance with Sections 8.1(b) and
8.1(c) hereof, Novartis hereby agrees in each case to pay ImmunoGen a Term
extension fee (the “Extension Fee”) in the amount of [***] payable within [***]
after receipt of a corresponding invoice substantially in the form attached
hereto as Schedule B and in accordance with Section 5.4 hereof at any time prior
to the expiration of the Initial Term and the First Extended Term, as the case
may be, which Extension Fees shall in each case be nonrefundable and
non-creditable.

 

5.3                               Reserved.

 

5.4                               Payment Terms.

 

(a)                                   No-Set-Off; Tax Withholding.  All payments
made by Novartis to ImmunoGen hereunder shall be made without set-off or
counterclaim and free and clear of any taxes, duties, levies, fees or charges,
except for withholding taxes, if any.  Novartis shall make any applicable
withholding payments due on behalf of ImmunoGen and shall provide ImmunoGen with
reasonable proof of payment of such withholding taxes, together with an
accounting of the calculations of such taxes, within [***] after such payment is
remitted to the proper authority.  Any withheld tax remitted by Novartis to the
proper authority shall be treated as having been paid by Novartis to ImmunoGen
for all purposes of this Agreement.  The Parties will cooperate reasonably in
completing and filing documents required under the provisions of

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

26

--------------------------------------------------------------------------------


 

any Applicable Laws in connection with the making of any required withholding
tax payment, or in connection with any claim to a refund of or credit for any
such payment.

 

(b)                                  Wire Transfers.  All payments hereunder
shall be made to ImmunoGen in U.S. Dollars by bank wire transfer in immediately
available funds to the account designated by ImmunoGen in the invoice for such
payments; provided, however, that payment by means of a [***] and delivered to
the address for ImmunoGen provided in accordance with Section 11.1 hereof shall
not be deemed a breach of this Section 5.4(b); and provided, further, that the
date of payment by [***] shall be the date of ImmunoGen’s [***].

 

5.5                               Overdue Payments.  Subject to the other terms
of this Agreement, any payments hereunder not paid within the applicable time
period set forth herein shall bear interest from the due date until paid in
full, at a rate per annum equal to the lesser of (a) [***] or (b) the maximum
interest rate permitted by applicable law in regard to such payments, calculated
on the number of days such payments are paid after the date such payments are
due; provided, that with respect to any disputed payments, no interest payment
shall be due until such dispute is resolved and the interest which shall be
payable thereon shall be based on the finally-resolved amount of such payment,
calculated from the original date on which the disputed payment was due through
the date on which payment is actually made.  Such payment when made shall be
accompanied by all interest so accrued.  Such interest and the payment and
acceptance thereof shall not negate or waive the right of ImmunoGen to any other
remedy, legal or equitable, to which it may be entitled because of the
delinquency of the payment.

 

6.                                      TREATMENT OF CONFIDENTIAL INFORMATION

 

6.1                               Confidentiality.

 

(a)                                   Confidentiality Obligations.  ImmunoGen
and Novartis each recognizes that the other Party’s Confidential Information
constitutes highly valuable assets of such other Party.  ImmunoGen and Novartis
each agrees that, subject to Section 6.1(b) hereof, during the Term and for an
additional [***] thereafter, (i) it will not disclose, and will cause its
Affiliates (and, in the case of Novartis, its Permitted Third Party Service
Providers) not to disclose, any Confidential Information of the other Party and
(ii) it will not use, and will cause its Affiliates (and, in the case of
Novartis, its Permitted Third Party Service Providers) not to use, any

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

27

--------------------------------------------------------------------------------


 

Confidential Information of the other Party, in either case, except as expressly
permitted hereunder.  Without limiting the generality of the foregoing, each
Party shall take such action, and shall cause its Affiliates (and, in the case
of Novartis, its Permitted Third Party Service Providers) to take such action,
to preserve the confidentiality of the other Party’s Confidential Information as
such Party would customarily take to preserve the confidentiality of its own
Confidential Information and shall, in any event, use at least reasonable care
to preserve the confidentiality of the other Party’s Confidential Information.

 

(b)                                  Limited Disclosure.  Each Receiving Party
shall be entitled to disclose the Disclosing Party’s Confidential Information to
employees, consultants, subcontractors and Affiliates of the Receiving Party to
enable the Receiving Party to exercise its rights or to carry out its
responsibilities under this Agreement, provided that such disclosure shall only
be made to persons who are bound by written obligations as described in
Section 6.1(c) hereof.  In addition, the Receiving Party may disclose the
Disclosing Party’s Confidential Information to the extent such disclosure (i) is
reasonably necessary to file, prosecute or maintain patents or patent
applications, or to file, prosecute or defend litigation related to patents or
patent applications in accordance with this Agreement, or (ii) as required by
Applicable Laws, provided that in the case of any disclosure under this
clause (ii), the Receiving Party shall (A) if practicable, provide the
Disclosing Party with reasonable advance notice of and an opportunity to comment
on any such required disclosure, (B) if requested by the Disclosing Party,
cooperate in all reasonable respects with the Disclosing Party’s efforts to
obtain confidential treatment or a protective order with respect to any such
disclosure, at the Disclosing Party’s expense, and (C) use good faith efforts to
incorporate the comments of the Disclosing Party in any such disclosure or
request for confidential treatment or a protective order.

 

(c)                                   Employees, Consultants and
Subcontractors.  ImmunoGen and Novartis each hereby represents and warrants that
all of its employees, consultants and subcontractors, and all of the employees,
consultants and subcontractors of its Affiliates, who participate in the
activities contemplated by this Agreement or who otherwise have access to
Confidential Information of the other Party are or will, prior to their
participation or access, be bound by written obligations to maintain such
Confidential Information in confidence and not to use such information except as
expressly permitted hereunder.  Each Party agrees to use, and to cause its

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

28

--------------------------------------------------------------------------------


 

Affiliates (and, in the case of Novartis, its Permitted Third Party Service
Providers) to use, reasonable efforts to enforce such obligations.

 

6.2                               Publicity.  The Parties acknowledge that the
terms of this Agreement constitute the Confidential Information of each Party
and may not be disclosed except as permitted by Section 6.1(b) hereof.  In
addition, either Party may disclose the terms of this Agreement (a) on a
need-to-know basis to such Party’s legal, accounting and financial advisors and
(b) as reasonably necessary in connection with any actual or potential (i) debt
or equity financing of such Party or (ii) purchase by any Third Party of all the
outstanding capital stock or all or substantially all of the assets of such
Party or any merger or consolidation involving such Party; provided that
ImmunoGen shall not disclose the identity of any Program Targets, the form of
Research Plan, and any specific Research Plans under this clause (b); and
provided further that in each case the Person to whom the terms of this
Agreement is to be disclosed agrees in writing to maintain the confidentiality
of such information with terms at least as protective as those contained in
Section 6.1(a) hereof.  Anything contained in this Agreement to the contrary
notwithstanding, upon the execution of this Agreement ImmunoGen may issue a
press release with respect to this Agreement (the final form of which shall have
been reviewed by Novartis prior to the Effective Date) and either Party may make
subsequent and repeated public disclosure of the contents thereof without
further approval of the other Party.  After issuance of such press release,
neither Party shall publish, present or otherwise disclose publicly any material
related to events arising under this Agreement without the prior written consent
of the other Party, which consent shall not be unreasonably withheld,
conditioned or delayed; provided that notwithstanding the foregoing, (A) neither
Party will be prevented from complying with any duty of disclosure it may have
pursuant to Applicable Laws; and (B) either Party shall be permitted to publish
such material in scientific journals or present such material at scientific
conferences in accordance with Section 6.3 hereof.  Either Party may make
subsequent and repeated public disclosure of the contents of any disclosures
permitted by the preceding sentence without the prior written consent of the
other Party.

 

6.3                               Publications and Presentations.  The Parties
acknowledge that scientific publications and presentations must be strictly
monitored to prevent any adverse effect from premature publication or
dissemination of results of the activities hereunder.  Each Party agrees

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

29

--------------------------------------------------------------------------------


 

that, except as required by Applicable Laws, it shall not publish or present, or
permit to be published or presented, the results of the Research Program to the
extent such results refer to, derive from or otherwise relate to the Licensed
Intellectual Property (the “Covered Results”) without the prior review by and
approval of the other Party; provided, that it shall not be deemed unreasonable
for Novartis to withhold its consent to any request by ImmunoGen to publish or
present any Covered Results prior to the publication or dissemination of such
Covered Results by Novartis.  Each Party shall provide to the other Party the
opportunity to review each of the submitting Party’s proposed abstracts,
manuscripts or presentations (including, without limitation, information to be
presented verbally) that relate to the Covered Results at least [***] prior to
its intended presentation or submission for publication, and such submitting
Party agrees, upon written request from the other Party given within such [***],
not to submit such abstract or manuscript for publication or to make such
presentation until the other Party is given up to [***] from the date of such
written request to seek appropriate patent protection for any Covered Rights in
such publication or presentation that it reasonably believes may be patentable. 
Once such abstracts, manuscripts or presentations have been reviewed and
approved by each Party, the same abstracts, manuscripts or presentations do not
have to be provided again to the other Party for review for a later submission
for publication.  Each Party also shall have the right to require that any of
its Confidential Information that is disclosed in any such proposed publication
or presentation be deleted prior to such publication or presentation.  In any
permitted publication or presentation by a Party, the other Party’s contribution
shall be duly recognized, and co-authorship shall be determined in accordance
with customary industry standards.

 

6.4                               Integration.  As to the subject matter of this
Agreement, this Section 6 supersedes any confidential disclosure agreements
between the Parties, including, without limitation, the Confidentiality
Agreement.  Any confidential information of a Party under any such agreement
relating to the subject matter of this Agreement shall be treated as
Confidential Information of such Party hereunder, subject to the terms of this
Section 6.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

30

--------------------------------------------------------------------------------


 

7.                                      PROVISIONS CONCERNING THE FILING,
PROSECUTION AND
MAINTENANCE OF PATENT RIGHTS

 

7.1                               Ownership of Intellectual Property;
Disclosure.  Except as otherwise expressly provided herein, all inventions and
discoveries governed by this Agreement shall be owned based on inventorship, as
inventorship is determined in accordance with United States patent law.

 

(a)                                   Solely-Owned Technology.  Anything
contained in this Agreement to the contrary notwithstanding, as between the
Parties (i) ImmunoGen shall be the sole owner of the Licensed Intellectual
Property (other than the Joint Program Technology and Joint Improvements
included therein), and (ii) Novartis shall be the sole owner of Novartis
Improvements and any Patent Rights claiming Novartis Improvements.

 

(b)                                  Jointly-Owned Technology.  All Joint
Program Technology and Joint Improvements shall be jointly owned by ImmunoGen
and Novartis.  The Parties shall also jointly own any Patent Rights claiming
such Joint Program Technology and Joint Improvements.

 

(c)                                   Disclosure.  Each Party shall provide to
the other Party any invention disclosure related to any Joint Program Technology
or Joint Improvements within [***] after such Party receives such disclosure
from its employees or others obligated to assign or license inventions to such
Party or any Affiliate of such Party.  Novartis shall have no obligation to
disclose Novartis Research Inventions to ImmunoGen.

 

7.2                               Patent Filing, Prosecution and Maintenance.

 

(a)                                   Licensed Patent Rights.  ImmunoGen, acting
through patent counsel or agents of its choice, shall be responsible, at its
sole cost and expense and in its sole discretion, for the preparation, filing,
prosecution and maintenance of all Licensed Patent Rights (other than Licensed
Patent Rights claiming Joint Program Technology or Joint Improvements).

 

(b)                                  Novartis Inventions.  Novartis, acting
through patent counsel or agents of its choice, shall be responsible, at its
sole cost and expense and in its sole discretion, for the preparation, filing,
prosecution and maintenance of all Patent Rights claiming the Novartis Antibody,
a Specific Ab-Cytotoxic Product or any other Novartis inventions (including
Novartis Improvements but excluding any Licensed Patent Rights).

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

31

--------------------------------------------------------------------------------


 

(c)                                   Joint Program Technology and Joint
Improvements.

 

(i)                                     Novartis, acting through patent counsel
and agents of its choice, shall be responsible, at its sole cost and expense and
in its sole discretion, for the preparation, filing, prosecution and maintenance
of all Patent Rights claiming Joint Program Technology.

 

(ii)                                  ImmunoGen, acting through patent counsel
and agents of its choice, shall be responsible, at its sole cost and expense and
in its sole discretion, for the preparation, filing, prosecution and maintenance
of all Patent Rights claiming Joint Improvements.

 

(iii)                               The Party undertaking the responsibility for
the filing, prosecution and maintenance of any Patent Rights claiming Joint
Program Technology or Joint Improvements will keep the other Party reasonably
informed of the status of such filing, prosecution and maintenance, including,
without limitation, by using commercially reasonable efforts to provide the
other Party a reasonable time prior to taking or failing to take any action that
would affect the scope or validity of any such filing (including the
substantially narrowing, cancellation or abandonment of any claim(s) without
retaining the right to pursue such subject matter in a separate application, or
the failure to file or perfect the filing of any claim(s) in any country), with
prior written notice of such proposed action or inaction so that the other Party
has a reasonable opportunity to review and comment.

 

(d)                                  Cooperation.  Each Party agrees to
cooperate reasonably with the other Party in the preparation, filing,
prosecution and maintenance of any Patent Rights resulting from activities
conducted pursuant to this Agreement.  Such cooperation includes, but is not
limited to, executing all papers and instruments, or requiring employees or
others to execute such papers or instruments, so as to effectuate the ownership
of such Patent Rights and to enable the filing and prosecution thereof in any
country or region.  In addition, the Parties shall reasonably cooperate with
each other in obtaining patent term restoration or supplemental protection
certificates or their equivalents in any country in the Territory where
applicable to the Licensed Patent Rights.

 

7.3                               Abandonment.  If Novartis decides to abandon
or allow to lapse, or otherwise determines not prosecute, any of the Patent
Rights claiming Novartis Improvements or Patent Rights claiming Joint Program
Technology for which Novartis is the filing party under Sections 7.2(b) and
7.2(c)(i) hereof in any country or region in the Territory, Novartis shall

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

32

--------------------------------------------------------------------------------


 

inform ImmunoGen of such decision promptly and, in any event, so as to provide
ImmunoGen a reasonable amount of time to meet any applicable deadline to
establish or preserve such Patent Rights in such country or region.  ImmunoGen
shall have the right to assume responsibility for continuing the prosecution of
such Patent Rights in such country or region and paying any required fees to
maintain such Patent Rights in such country or region or defending such Patent
Rights, in each case at ImmunoGen’s sole expense and through patent counsel or
agents of its choice.  ImmunoGen shall not become an assignee of Novartis’
interest in such Patent Rights claiming Novartis Improvements or Joint Program
Technology as a result of its assumption of such responsibility.  Upon transfer
of Novartis’ responsibility for prosecuting, maintaining and defending any of
the Patent Rights claiming Novartis Improvements or Joint Program Technology,
Novartis shall promptly deliver to ImmunoGen copies of all necessary files
related to such Patent Rights with respect to which responsibility has been
transferred and shall take all actions and execute all documents reasonably
necessary for ImmunoGen to assume such prosecution, maintenance and defense of
such Novartis Improvements or Joint Program Technology.

 

7.4                               Third Party Infringement.

 

(a)                                   Licensed Patent Rights.  Subject to any
rights granted to Novartis and its Affiliates pursuant to any License
Agreement, ImmunoGen shall have all rights, at its own expense, to bring suit
(or other appropriate legal action) against any and all actual or suspected
infringement of the Licensed Patent Rights (other than Patent Rights claiming
Joint Program Technology).

 

(b)                                  Novartis Improvements.  Novartis shall have
all rights, at its own expense, to bring suit (or other appropriate legal
action) against any and all actual or suspected infringement of Patent Rights
claiming Novartis Improvements or Joint Program Technology.

 

7.5                               Cooperation.  Each Party shall give notice to
the other Party of any actual or suspected infringement by a Third Party of any
Licensed Patent Rights and shall execute all papers and perform such other acts
(other than monetary) as may be reasonably required to maintain any infringement
suit brought in accordance with Section 7.4 hereof (including giving legal
consent for bringing such suit, and agreeing to be named as a plaintiff in such
suit or

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

33

--------------------------------------------------------------------------------


 

otherwise joining such suit), and at its option and expense, may be represented
in such suit by counsel of its choice.

 

7.6                               No Obligation.  Neither Party shall have any
obligation to the other Party under this Agreement to pay any fees or costs:
(a) for the other Party’s bringing of a lawsuit or other action to enforce any
Licensed Patent Rights or Patent Rights claiming Novartis Improvements, or any
other patent owned by a Party against actual or suspected infringement or
(b) for the other Party to obtain for its own benefit independent business or
legal advice concerning any of the Patent Rights set forth in clause (a) above.

 

8.                                      TERM AND TERMINATION

 

8.1                               Term.

 

(a)                                   Initial Term.  The term of this Agreement
shall commence on the Effective Date and shall continue until the third (3rd)
anniversary of the Effective Date, subject to earlier termination in accordance
with Section 8.2 hereof (the “Initial Term”).

 

(b)                                  First Extended Term.  If this Agreement has
not been terminated in accordance with Section 8.2 hereof (other than
termination by Novartis in accordance with Section 8.2(b) hereof) on or before
the expiration of the Initial Term, Novartis may extend the term of this
Agreement from the end of the Initial Term until the fourth (4th) anniversary of
the Effective Date, subject to earlier termination in accordance with
Section 8.2 hereof (the “First Extended Term”), by providing written notice and
by paying the Extension Fee in accordance with Section 5.2 hereof at any time
prior to the expiration of the Initial Term.

 

(c)                                   Second Extended Term.  If this Agreement
has not expired or been terminated in accordance with Section 8.2 hereof (other
than termination by Novartis in accordance with Section 8.2(b) hereof) on or
before the expiration of the First Extended Term, Novartis may extend the term
of this Agreement from the end of the First Extended Term until the fifth (5th)
anniversary of the Effective Date, subject to earlier termination in accordance
with Section 8.2 hereof (the “Second Extended Term”), by providing written
notice and by paying another Extension Fee (in addition to the Extension Fee
paid or payable with respect to the First Extended Term) in accordance with
Section 5.2 hereof at any time prior to the expiration of the First Extended
Term.  The Initial Term, together with the First Extended Term and the Second

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

34

--------------------------------------------------------------------------------


 

Extended Term, if applicable, shall be referred to herein collectively as the
“Term.”  The foregoing notwithstanding, the Term shall automatically expire once
Novartis has taken the maximum number of Exclusive Licenses available to
Novartis pursuant to Section 3.3 hereof.

 

8.2                               Termination.  Subject to the other terms of
this Agreement:

 

(a)                                   Voluntary Termination by Novartis. 
Novartis shall have the right to terminate this Agreement at any time upon not
less than [***] prior written notice to ImmunoGen.

 

(b)                                  Termination for Breach.  Either Party may
terminate this Agreement, effective upon written notice to the other Party, upon
any breach by the other Party of any material obligation or condition of this
Agreement (a “Material Breach”) that remains uncured [***] ([***] if the breach
is a failure by [***] to [***]) after the non-breaching Party first gives
written notice of such breach to the other Party describing such Material Breach
in reasonable detail; provided, however, that if the nature of the asserted
breach (other than a breach for non-payment) is such that more than [***] are
reasonably required to cure, then the cure period shall be extended for a period
not to exceed [***] so long as the Party seeking to cure the asserted breach is
diligently pursuing such cure to completion.  Anything contained in this
Agreement to the contrary notwithstanding and subject to the proviso of this
sentence, if the allegedly breaching Party (i) disputes either (A) whether a
Material Breach has occurred or (B) whether the Material Beach has been timely
cured, and (ii) provides written notice of that Dispute to the other Party
within the above time periods, then the matter will be addressed under the
dispute resolution provisions of Section 11.12, and the Party asserting the
breach may not terminate this Agreement until it has been determined under
Section 11.12 that the allegedly breaching Party is in Material Breach of this
Agreement, and such breaching Party further fails to cure such breach within
[***] (or such [***] period as determined by [***]) after the conclusion of the
dispute resolution procedure; provided, however, that the foregoing shall not
apply to any breach for [***].  Anything contained in this Agreement to the
contrary notwithstanding, if the asserted Material Breach is cured or shown to
be non-existent within the applicable cure period, the first notice of breach
hereunder shall be deemed automatically withdrawn and of no effect.

 

(c)                                   Termination for Insolvency.  To the extent
allowed by Applicable Laws, if either Party files for protection under
bankruptcy laws, makes an assignment for the benefit of

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

35

--------------------------------------------------------------------------------


 

creditors, appoints or suffers the appointment of a receiver or trustee over its
property, files a petition under any bankruptcy or insolvency act or has any
such petition filed against it which is not discharged within [***] of the
filing thereof, then the other Party may terminate this Agreement effective
immediately upon written notice to such Party.  In connection therewith, all
rights and licenses granted under this Agreement are, and shall be deemed to be,
for purposes of Section 365(n) of the United States Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101(56) of the United
States Bankruptcy Code.  If either Party undergoes a voluntary dissolution or
winding-up of its affairs, then the other Party may terminate this Agreement
effective immediately upon written notice to such Party.

 

8.3                               Consequences of Expiration or Termination. 
Upon expiration or earlier termination of this Agreement by either Party under
Section 8.2 hereof, the following provisions shall apply:

 

(a)                                   Expiration or Earlier Termination by
ImmunoGen under Section 8.2(b) or 8.2(c) or by Novartis under Section 8.2(a). 
If this Agreement expires in accordance with its terms or is earlier terminated
by ImmunoGen under Section 8.2(b) or 8.2(c) hereof or by Novartis under
Section 8.2(a) hereof, then (i) the license granted by ImmunoGen to Novartis
pursuant to Section 2.1 hereof shall immediately terminate, and Novartis shall
discontinue the use of any Licensed Technology [***] except to the extent
provided in any outstanding Exclusive License; (ii) all unexercised Holding
Options and Reserve Options granted by ImmunoGen pursuant to Sections 3.1(a) and
3.1(b) hereof shall immediately terminate; and (iii) each Party shall promptly
return or destroy all Confidential Information of the other Party, provided that
each Party may retain, subject to Section 6 hereof, (A) one (1) copy of the
Confidential Information of the other Party in its archives solely for the
purpose of establishing the contents thereof and ensuring compliance with its
obligations hereunder, (B) any Confidential Information of the other Party
contained in its laboratory notebooks or databases, and (C) any Confidential
Information of the other Party to the extent reasonably required to exercise its
rights and perform its obligations under any outstanding Exclusive License. 
Notwithstanding the foregoing, no Exclusive License granted or related License
Agreement executed as of the date of termination shall be affected by any
termination of this Agreement.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

36

--------------------------------------------------------------------------------


 

(b)                                  Termination by Novartis under
Section 8.2(b) or 8.2(c).  If this Agreement is terminated by Novartis under
Section 8.2(b) or 8.2(c) hereof, then (i) the license granted by ImmunoGen to
Novartis pursuant to Section 2.1 hereof shall survive until [***] the date on
which Novartis shall have taken the maximum number of Exclusive Licenses
available to Novartis pursuant to Section 3.3 hereof; (ii) such license shall be
expanded to permit Novartis and its Affiliates to perform any and all activities
in connection with the Research Program that would otherwise have been performed
by ImmunoGen; (iii) Novartis’ obligations under Section 5.2 hereof shall
thereafter [***]; (iv) Novartis’ right to take Holding Options, Reserve Options
and Exclusive Licenses, subject to the terms and conditions of Section 3 hereof,
shall survive until the [***], provided that no Holding Option Period or Reserve
Option Period shall extend beyond the [***]; (v) ImmunoGen shall (A) provide the
Technical Transfer Materials to Novartis for the purpose of enabling Novartis to
exercise its rights set forth in clauses (i) and (ii) of this
Section 8.3(b),[***]; and (vi) each Party shall promptly return or destroy all
Confidential Information of the other Party, provided that each Party may
retain, subject to Section 6 hereof, (A) one (1) copy of the Confidential
Information of the other Party in its archives for the purpose of establishing
the contents thereof and ensuring compliance with its obligations hereunder and
(B) any Confidential Information of the other Party contained in its laboratory
notebooks or databases.  Notwithstanding the foregoing, and subject to Section 6
hereof, Novartis may retain and use ImmunoGen’s Confidential Information in
connection with the exercise of its rights set forth in clauses (i) and (ii) of
this Section 8.3(b).

 

8.4                               Remedies.  Except as otherwise expressly set
forth in this Agreement, the termination provisions of this Section 8 are in
addition to any other relief and remedies available to either Party at law or in
equity.

 

8.5                               Surviving Provisions.  Notwithstanding any
provision herein to the contrary, the rights and obligations of the Parties set
forth in Sections 2.2, 2.3, 2.4, 2.5, 4.3(g), 5.4, 5.5, 6, 7, 8.3, 8.4, 8.5,
9.3, 10 and 11 as well as any rights or obligations otherwise accrued hereunder
(including any accrued payment obligations), shall survive the expiration or
termination of the Term of this Agreement.  Without limiting the generality of
the foregoing, Novartis shall remain liable for all payment obligations accruing
hereunder prior to the effective date of termination.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

37

--------------------------------------------------------------------------------


 

9.                                      REPRESENTATIONS AND WARRANTIES

 

9.1                               ImmunoGen Representations.  ImmunoGen
represents and warrants to Novartis that:

 

(a)                                   the execution and delivery of this
Agreement and the performance of the transactions contemplated hereby have been
duly authorized by all appropriate ImmunoGen corporate action;

 

(b)                                  this Agreement is a legal and valid
obligation binding upon ImmunoGen and enforceable in accordance with its terms,
and the execution, delivery and performance of this Agreement by the Parties
does not conflict with any agreement, instrument or understanding to which
ImmunoGen is a party or by which it is bound;

 

(c)                                   to ImmunoGen’s knowledge, as of the
Effective Date none of the issued patents within the Licensed Patent Rights is
invalid or unenforceable;

 

(d)                                  to ImmunoGen’s knowledge (without having
conducted, or having any duty to conduct, any inquiry), as of the Effective
Date, Novartis’ use of the Licensed Intellectual Property pursuant to the
license granted hereunder to Novartis does not infringe the issued patents of
any Third Party;

 

(e)                                   as of the Effective Date, ImmunoGen has
received no notice from a Third Party claiming that the use of the Licensed
Intellectual Property pursuant to the license granted hereunder to Novartis will
infringe the issued patents of any such Third Party; and

 

(f)                                     as of the Effective Date, there is no
pending or, to ImmunoGen’s knowledge (without having conducted, or having any
duty to conduct, any inquiry), threatened, litigation that alleges that the use
of the Licensed Intellectual Property pursuant to the license granted hereunder
to Novartis would infringe or misappropriate any intellectual property rights of
any Third Party.

 

9.2                               Novartis Representations.  Novartis represents
and warrants to ImmunoGen that:

 

(a)                                   the execution and delivery of this
Agreement and the performance of the transactions contemplated hereby have been
duly authorized by all appropriate Novartis corporate action; and

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

38

--------------------------------------------------------------------------------


 

(b)                                  this Agreement is a legal and valid
obligation binding upon Novartis and enforceable in accordance with its terms,
and the execution, delivery and performance of this Agreement by the Parties
does not conflict with any agreement, instrument or understanding to which
Novartis is a party or by which it is bound.

 

9.3                               Warranty Disclaimers.

 

(a)                                   Nothing in this Agreement is or shall be
construed as a warranty or representation by ImmunoGen (i) as to the validity or
scope of any patent application or patent within the Licensed Patent Rights or
(ii) that anything made, used, sold or otherwise disposed of under any license
granted in this Agreement is or will be free from infringement of patents,
copyrights, and other rights of Third Parties.

 

(b)                                  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY
OF ANY KIND, EXPRESS OR IMPLIED, WITH RESPECT TO ANY TECHNOLOGY, GOODS,
SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT, AND EACH PARTY
HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, WARRANTIES OF TITLE, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE AND NON-INFRINGEMENT.

 

9.4                               [***].

 

10.                               INDEMNIFICATION; LIABILITY

 

10.1                        Indemnification.

 

(a)                                   Novartis Indemnity.  Novartis shall
indemnify, defend and hold harmless ImmunoGen, its Affiliates, their respective
directors, officers, employees, consultants and agents, and their respective
successors, heirs and assigns (the “ImmunoGen Indemnitees”), against all
liabilities, damages, losses and expenses (including, without limitation,
reasonable attorneys’ fees and expenses of litigation) (collectively, “Losses”)
incurred by or imposed upon the ImmunoGen Indemnitees, or any of them, as a
direct result of any Third Party claims, suits, actions, demands or judgments,
including, without limitation, personal injury and product liability matters
(collectively, “Third Party Claims”), arising out of (i) the Material Breach of

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

39

--------------------------------------------------------------------------------


 

this Agreement by Novartis; (ii) the conduct of the Research Program by Novartis
or any of its Affiliates or Third Party subcontractors; or (iii) the gross
negligence or willful misconduct of Novartis; except in each case to the extent
any such Third Party Claim or Losses result from a Material Breach of this
Agreement by, or the gross negligence or willful misconduct of, ImmunoGen, or
the conduct of the Research Program by ImmunoGen or any of its Affiliates or
Third Party subcontractors; provided that with respect to any such Third Party
Claim for which ImmunoGen also has an obligation to any Novartis Indemnitee
pursuant to Section 10.1(b) hereof, Novartis shall indemnify each ImmunoGen
Indemnitee for its Losses to the extent of Novartis’ responsibility, relative to
ImmunoGen (or to Persons for whom the ImmunoGen is legally responsible), for the
facts underlying the Third Party Claim.

 

(b)                                  ImmunoGen Indemnity.  ImmunoGen shall
indemnify, defend and hold harmless Novartis, its Affiliates, their respective
directors, officers, employees, consultants and agents, and their respective
successors, heirs and assigns (the “Novartis Indemnitees”), from and against any
Losses incurred by or imposed upon the Novartis Indemnitees, or any of them, as
a direct result of any Third Party Claims arising out of (i) the Material Breach
of this Agreement by ImmunoGen; (ii) the conduct of the Research Program by
ImmunoGen or any of its Affiliates or Third Party subcontractors; or (iii) the
gross negligence or willful misconduct of ImmunoGen; except in each case to the
extent any such Third Party Claim or Losses result from a Material Breach of
this Agreement by, or the gross negligence or willful misconduct of, Novartis,
or the conduct of the Research Program by Novartis or any of its Affiliates or
Third Party subcontractors; provided that with respect to any such Third Party
Claim for which Novartis also has an obligation to any ImmunoGen Indemnitee
pursuant to Section 10.1(a) hereof, ImmunoGen shall indemnify each Novartis
Indemnitee for its Losses to the extent of ImmunoGen’s responsibility, relative
to Novartis (or to Persons for whom Novartis is legally responsible), for the
facts underlying the Third Party Claim.

 

10.2                        Conditions to Indemnification.  A Person seeking
indemnification under Section 10.1 hereof (the “Indemnified Party”) in respect
of a Third Party Claim shall give prompt notice of such Third Party Claim to the
Party from which recovery is sought (the “Indemnifying Party”) and shall permit
the Indemnifying Party to assume direction and control of the defense of the
Third Party Claim, provided that the Indemnifying Party shall (a) act

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

40

--------------------------------------------------------------------------------


 

reasonably and in good faith with respect to all matters relating to the defense
or settlement of such Third Party Claim as the defense or settlement relates to
the Indemnified Party, and (b) shall not settle or otherwise resolve such Third
Party Claim without the Indemnified Party’s prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed); provided that the
Indemnifying Party may, without the Indemnified Party’s prior written consent,
agree or consent to any settlement or other resolution of such Third Party Claim
which requires solely money damages paid by the Indemnifying Party, and which
includes as an unconditional term thereof the giving by such claimant or
plaintiff to the Indemnified Party of a release from all liability in respect of
such Third Party Claim.

 

10.3                        Insurance Proceeds.  Any indemnification payment
hereunder shall be made net of any insurance proceeds which the Indemnified
Party is entitled to recover; provided, however, that if, following the payment
to the Indemnified Party of any amount under this Section 10, such Indemnified
Party becomes entitled to recover any insurance proceeds in respect of the claim
for which such indemnification payment was made, the Indemnified Party shall
promptly pay an amount equal to the amount of such proceeds (but not exceeding
the amount of such indemnification payment) to the Indemnifying Party.

 

10.4                        Limited Liability.  [***] NEITHER PARTY WILL BE
LIABLE WITH RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT,
NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR (1) ANY
SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
(INCLUDING, WITHOUT LIMITATION, ANY DAMAGES RESULTING FROM LOSS OF PROFITS OR
LOSS OF BUSINESS), OR (2) COST OF PROCUREMENT OF SUBSTITUTE GOODS, TECHNOLOGY OR
SERVICES, EVEN IF EITHER PARTY IS INFORMED IN ADVANCE OF THE POSSIBILITY OF SUCH
DAMAGES AND EVEN IF THE REMEDIES PROVIDED FOR IN THIS AGREEMENT FAIL OF THEIR
ESSENTIAL PURPOSE.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

41

--------------------------------------------------------------------------------


 

11.                               MISCELLANEOUS

 

11.1                        Notices.  All notices and communications shall be in
writing and delivered personally or by courier or mailed via certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to ImmunoGen:

 

ImmunoGen, Inc.

 

 

830 Winter Street

 

 

Waltham, MA 02451

 

 

Attn: Vice President, Business Development

 

 

Fax: [***]

 

 

 

with a copy to:

 

ImmunoGen, Inc.

 

 

830 Winter Street

 

 

Waltham, MA 02451

 

 

Attn: Alliance Management

 

 

Fax: [***]

 

 

 

If to Novartis:

 

Novartis Institutes for BioMedical Research, Inc.

 

 

250 Massachusetts Avenue

 

 

Cambridge, MA 02139

 

 

Attn: General Counsel

 

 

Fax: [***]

 

Except as otherwise expressly provided in this Agreement or mutually agreed in
writing, any notice, communication or document (excluding payment) required to
be given or made shall be deemed given or made and effective upon actual receipt
or, if earlier, (a) one (1) Business Day after deposit with a nationally
recognized overnight express courier with charges prepaid, or
(b) five (5) Business Days after mailed by certified mail, postage prepaid, in
each case addressed to the receiving Party at its address stated above or to
such other address as such Party may designate by written notice given in
accordance with this Section 11.1.

 

11.2                        Governing Law.  This Agreement shall be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts
without regard to any choice of law principle that would dictate the application
of the law of another jurisdiction.

 

11.3                        Entire Agreement.  This Agreement constitutes the
entire agreement between the Parties with respect to the subject matter hereof
and supersedes any prior or contemporaneous agreements, understandings,
negotiations or correspondence between the Parties, written or oral

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

42

--------------------------------------------------------------------------------


 

(including, without limitation, the Confidentiality Agreement) concerning the
subject matter hereof.

 

11.4                        Amendment and Waiver.  This Agreement may be
amended, modified or changed only by a written instrument executed by the Party
to be bound.  No term of this Agreement will be deemed to have been waived and
no breach excused, unless such waiver or consent shall be in writing and signed
by the Party claiming to have waived or consented.  Any consent by any Party to,
or waiver of, a breach by the other, whether express or implied, shall not
constitute consent to, or waiver of, or excuse for, any other different or
subsequent breach.

 

11.5                        Binding Effect.  This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns.  Except as set forth in Section 10 hereof, no Third Party
(including, without limitation, employees of either Party) shall have or acquire
any rights by reason of this Agreement.

 

11.6                        Purpose and Scope.  The Parties hereto understand
and agree that this Agreement is limited to the activities, rights and
obligations as expressly set forth herein.  Nothing in this Agreement shall be
construed to establish any agency, employment, partnership, joint venture,
franchise or similar or special relationship between the Parties.  Neither Party
shall have the right or authority to assume or create any obligations or to make
any representations, warranties or commitments on behalf of the other Party,
whether express or implied, or to bind the other Party in any respect
whatsoever.  Except as expressly set forth elsewhere in this Agreement, neither
Party grants to the other Party any right or license to any of its intellectual
property.

 

11.7                        Headings.  Section and subsection headings are
inserted for convenience of reference only and do not form part of this
Agreement.

 

11.8                        Assignment.  Neither Party may assign this Agreement
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed, except that such consent shall
not be required in connection with any assignment to an Affiliate of the
assigning Party, or to a Third Party in connection with a sale or transfer of
the business to which this Agreement relates, or to any successor Person
resulting from any merger or consolidation of such Party with or into such
Person, provided that the assignee shall have agreed in writing to assume all of
the assignor’s obligations hereunder, and provided, further, that

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

43

--------------------------------------------------------------------------------


 

the other Party shall be notified promptly after such assignment has been
effected.  Any such assignment shall not relieve the assigning Party of any
liabilities or obligations owed to the other Party hereunder, including, without
limitation, in the case of Novartis, the payment of any amounts described in
Sections 4.3 and 5 hereof.

 

11.9                        Force Majeure.  Neither Party shall be liable for
failure of or delay in performing obligations set forth in this Agreement, and
neither shall be deemed in breach of its obligations, if such failure or delay
is due to natural disasters or any causes beyond the reasonable control of such
Party, provided that financial inability in and of itself shall not be
considered to be a force majeure event.  In event of such force majeure, the
Party affected thereby shall use reasonable efforts to cure or overcome the same
and resume performance of its obligations hereunder.

 

11.10                 Interpretation.  The Parties hereto acknowledge and agree
that: (a) each Party and its counsel reviewed and negotiated the terms and
provisions of this Agreement and have contributed to its revision; (b) the
rule of construction to the effect that any ambiguities are resolved against the
drafting Party shall not be employed in the interpretation of this Agreement;
and (c) the terms and provisions of this Agreement shall be construed fairly as
to each Party hereto and not in a favor of or against any Party, regardless of
which Party was generally responsible for the preparation of this Agreement.  In
addition, unless the context otherwise requires, wherever used in this
Agreement: (i) the singular shall include the plural, the plural the singular;
(ii) the use of any gender shall be applicable to all genders; (iii) the word
“or” is used in the inclusive sense (and/or); (iv) the words “include” or
“including” shall be construed as incorporating, also, “but not limited to” or
“without limitation;” (v) the words “hereof,” “herein,” “hereby” and derivative
or similar words refer to this Agreement; and (vi) all references to “will” are
interchangeable with the word “shall” and shall be understood to be imperative
or mandatory in nature.

 

11.11                 Severability.  If any provision of this Agreement shall be
held by a court of competent jurisdiction, or declared under any law, rule or
regulation of any government having jurisdiction over the Parties hereto, to be
illegal, invalid or unenforceable, then such provision will, to the extent
permitted by the court or government, not be voided, but will instead be
construed to give effect to the intentions of the Parties to the maximum extent
permissible under

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

44

--------------------------------------------------------------------------------


 

applicable law, and the remainder of this Agreement will remain in full force
and effect in accordance with its terms.

 

11.12                 Dispute Resolution.  The Parties recognize that a bona
fide dispute as to certain matters may from time to time arise during the Term
relating to the conduct of the Research Program, either Party’s rights or
obligations hereunder or otherwise relating to the validity, enforceability or
performance of this Agreement, including disputes relating to alleged breach or
termination of this Agreement but excluding any determination of the validity,
scope, infringement, enforceability, inventorship or ownership of the Parties’
respective Patent Rights (hereinafter, a “Dispute”).  In the event of the
occurrence of any such Dispute, the Parties shall, by written notice to the
other Party, have such Dispute referred to their respective senior officers
designated below, for attempted resolution by good faith negotiations commencing
promptly after such notice is received.  Said designated senior officials of the
Parties are as follows:

 

For Novartis:

Designated officer with full settlement authority; and

 

 

For ImmunoGen:

Chief Executive Officer.

 

In the event the designated senior officials are not able to resolve such
Dispute, the Parties may seek to mediate their Dispute, on terms and with a
mediator mutually agreeable to the Parties, or may seek to arbitrate their
Dispute, on mutually agreed upon terms and conditions, but neither Party shall
be required or obligated to mediate or arbitrate and the dispute resolution
provisions of this Section 11.12 are in addition to any other relief or remedies
available to either Party at law or equity.

 

11.13                 Patent Disputes.  Anything contained in this Agreement to
the contrary notwithstanding, with respect to any dispute, controversy or claim
between the Parties that involves the validity, scope, infringement,
enforceability, inventorship or ownership of the Parties’ respective Patent
Rights (a) that are issued in the United States shall be subject to actions
before the United States Patent and Trademark Office and/or submitted
exclusively to the federal court located in [***]; and (b) that are issued in
any other country (or region) shall be brought before an appropriate regulatory
or administrative body or court in that country (or region), and the Parties
hereby consent to the jurisdiction and venue of such courts and bodies.

 

11.14                 Interim Equitable Relief.  Anything contained in this
Agreement to the contrary notwithstanding, if a Party reasonably requires relief
on a more expedited basis than would be

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

45

--------------------------------------------------------------------------------


 

possible pursuant to the procedures set forth in Section 11.12 hereof, such
Party may seek a temporary injunction or other interim equitable relief in a
court of competent jurisdiction pending the resolution of the Dispute in
accordance with Section 11.12 hereof.  Any such remedies will be in addition to
all other remedies available by law or at equity to the injured Party.

 

11.15                 Prohibition on Solicitation.  Without ImmunoGen’s prior
written consent, neither Novartis nor any of its Affiliates shall, during [***],
solicit, directly or indirectly, for hire or engagement any person who is at the
time an employee of ImmunoGen or any of its Affiliates.  Notwithstanding the
foregoing, this Section 11.15 shall not restrict either Novartis or any of its
Affiliates from advertising employment opportunities or engaging in other
activity directed towards recruitment of personnel, in each case if and to the
extent that such advertising or activities do not specifically target employees
of ImmunoGen or its Affiliates.  For purposes of clarity and not limitation, any
breach of this Section by Novartis or any of its Affiliates shall be not be
deemed a [***]; provided however, if Novartis or any of its Affiliates breaches
this Section and then, during the Term, hires the Person whose solicitation gave
rise to such breach as an employee (whether on a temporary or permanent basis,
or a part- or full-time basis) or engages for the services of such Person either
as a consultant, independent contractor or any other capacity for the benefit of
Novartis or any of its Affiliates, then ImmunoGen shall have the right to assert
that such breach of this Section constituted a [***].  If the Parties agree, or
it is otherwise finally determined in accordance with the terms of this
Agreement, that such [***], ImmunoGen’s sole remedy for such [***] shall be to
[***].  Novartis shall indemnify any ImmunoGen Indemnitees in accordance with
Section 10 hereof with respect to any Losses incurred by or imposed upon them as
a direct result of any Third Party Claim arising out of ImmunoGen’s exercise of
its sole remedy described above.

 

11.16                 Further Assurances.  Each Party agrees to execute,
acknowledge and deliver such further instruments, and to do all other such acts,
as may be necessary or appropriate in order to carry out the purposes and intent
of this Agreement.

 

11.17                 Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each Party and delivered to the other Party, it being understood that both
Parties need not sign the same counterpart.  If any signature is

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

46

--------------------------------------------------------------------------------


 

delivered by facsimile transmission or by e-mail delivery of a “pdf” format data
file, such signature shall create a valid and binding obligation of the Party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “pdf” signature page were an original
thereof.

 

11.19                 Privacy of Personal Information.

 

(a)                                   In the course of performance of this
Agreement, ImmunoGen may acquire the Personal Information of individuals from
various sources and countries.  ImmunoGen will, and will cause its Affiliates
and agents to, process all Personal Information it acquires under or in
connection with this Agreement in compliance with all applicable data protection
laws, including but not limited to the data protection laws of the European
Union, European Economic Area, Switzerland, the United States and various
localities therein.  ImmunoGen acknowledges that the requirements under such
data protection laws may exceed the requirements applicable to confidential
information set forth in Section 6 hereof.  Novartis may, on reasonable prior
notice, audit ImmunoGen’s compliance with such data protection laws.

 

(b)                                  This Agreement contains the Personal
Information of one or more individuals.  This Agreement, and the Personal
Information contained herein, from time to time may be transferred to, stored or
otherwise processed in the United States or other countries that have privacy
and data protection laws that differ from, or are not as stringent as, those
where the Agreement was executed or where the individual(s) resides.  The
Personal Information disclosed in this Agreement will be used for the purposes
of administration and enforcement of this Agreement and/or other actual or
potential legal and business transactions involving the Parties.  Storage or
processing of Personal Information disclosed in this Agreement may be electronic
and/or off line.  Execution and delivery of this Agreement constitutes the
representation by each Party to this Agreement that if required by the privacy
laws applicable to such individuals, the individuals identified herein by such
Party have been notified of and have consented to, the transfer, storage, and
processing of such Personal Information, as described in this paragraph.

 

(c)                                   Anything contained in this Agreement to
the contrary notwithstanding, Novartis acknowledges and agrees that any breach
by ImmunoGen of the representations, warranties and covenants set forth in this
Section 11.19 shall not constitute a Material Breach.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

47

--------------------------------------------------------------------------------


 

11.20                 Corporate Citizenship.  Novartis gives preference to third
parties who share Novartis’ societal and environmental values, as set forth in
the Novartis Policy on Corporate Citizenship and Novartis Corporate Citizenship
Guideline #5, both of which are attached as Schedule D and incorporated herein
by reference.  Accordingly, ImmunoGen represents and warrants that this
Agreement will be performed in material compliance with all Applicable Laws and
regulations, including, without limitation, laws and regulations relating to
health, safety and the environment, fair labor practices and unlawful
discrimination.  Anything contained in this Agreement to the contrary
notwithstanding, Novartis acknowledges and agrees that any breach by ImmunoGen
of the representations, warranties and covenants set forth in this Section 11.20
shall not constitute a Material Breach, and that Novartis’ sole remedy in
connection with any such breach shall be its right to terminate this Agreement
pursuant to Section 8.2(a) hereof.

 

[Remainder of page intentionally left blank.]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

IMMUNOGEN, INC.

NOVARTIS INSTITUTES FOR BIOMEDICAL RESEARCH, INC.

 

 

 

 

By:

/s/ Peter Williams

 

By:

/s/ Christian Klee

 

 

 

 

 

Name:

Peter Williams

 

Name:

Christian Klee

 

 

 

 

 

Title:

Vice President

 

Title:

Chief Financial Officer

 

 

 

 

 

Date:

October 8, 2010

 

Date:

October 8, 2010

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

49

--------------------------------------------------------------------------------


 

SCHEDULE A

 

FORM OF LICENSE AGREEMENT

 

This License Agreement (this “Agreement”) is made effective as of
                            (1) (the “Effective Date”) by and between
ImmunoGen, Inc., a Massachusetts corporation (“ImmunoGen”), with its principal
place of business at 830 Winter Street, Waltham, Massachusetts 02451, and
Novartis Institutes for BioMedical Research, Inc., a Delaware corporation
(“Novartis”), with its principal place of business at 250 Massachusetts Avenue,
Cambridge, Massachusetts 02139.  ImmunoGen and Novartis are sometimes each
hereinafter referred to individually as a “Party” and collectively as the
“Parties.”

 

WHEREAS, the Parties have entered into a Multi-Target Agreement, pursuant to
which ImmunoGen granted Novartis the right to obtain licenses to certain
Technology and associated Patent Rights Controlled by ImmunoGen on an exclusive
basis with respect to individual Targets; and

 

WHEREAS, pursuant to the Multi-Target Agreement, Novartis has exercised a
Reserve Option (as defined in the Multi-Target Agreement), pursuant to which the
Parties have agreed to enter into this Agreement setting forth the terms and
conditions of an exclusive license from ImmunoGen to Novartis with respect to
the Licensed Target;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:

 

1.                                      DEFINITIONS

 

Whenever used in this Agreement with an initial capital letter, the terms
defined in this Section 1 shall have the meanings specified.

 

--------------------------------------------------------------------------------

(1)  Insert date of receipt by ImmunoGen of a Reserve Option exercise notice
with respect to the Licensed Target.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1

--------------------------------------------------------------------------------


 

1.1                               “Ab-Cytotoxic Product” means any compound that
incorporates, is comprised of, or is otherwise derived from, a conjugate of any
Antibody with a Cytotoxic Compound.

 

1.2          “Accounting Standards” means, with respect to ImmunoGen, US GAAP
(United States Generally Accepted Accounting Principles) and, with respect to
Novartis and its Affiliates, the IFRS (International Financial Reporting
Standards), in each case, as generally and consistently applied throughout the
Party’s organization.  Each Party shall promptly notify the other in the event
that it changes the accounting principles pursuant to which its records are
maintained, it being understood that only internationally recognized accounting
principles may be used (e.g., IFRS, US GAAP, etc).

 

1.3          “Adverse Event” means any untoward medical occurrence in a human
clinical trial subject or in a patient who is administered a Licensed Product,
whether or not having a causal relationship with such Licensed Product,
including, without limitation, any unfavorable and unintended sign (including,
without limitation, abnormal laboratory findings of clinical concern), symptom
or disease temporally associated with the use of such Licensed Product.

 

1.4          “Affiliate” means, with respect to a Person, any entity or person
that controls, is controlled by, or is under common control with that Person. 
For the purpose of this definition, “control” or “controlled” means, direct or
indirect, ownership of fifty percent (50%) or more of the shares of stock
entitled to vote for the election of directors in the case of a corporation or
fifty percent (50%) or more of the equity interest in the case of any other type
of legal entity; status as a general partner in any partnership; or any other
arrangement whereby the entity or person controls or has the right to control
the board of directors or equivalent governing body of a corporation or other
entity or the ability to cause the direction of the management or policies of a
corporation or other entity.  The Parties acknowledge that in the case of
entities organized under the laws of certain countries where the maximum
percentage ownership permitted by law for a foreign investor is less than fifty
percent (50%), such lower percentage shall be substituted in the preceding
sentence, provided that such foreign investor has the power to direct the
management and policies of such entity.  In the case of Novartis, “Affiliates”
shall also expressly be deemed to include the Novartis Institute for Functional
Genomics, Inc., the Friedrich Miescher Institute for

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

Biomedical Research and their respective Affiliates.  A Person shall be deemed
an Affiliate of another Person only so long as it satisfies the foregoing
definition.

 

1.5          “Antibody” means an antibody, whether polyclonal or monoclonal,
multiple or single chain, recombinant or naturally occurring, whole or fragment,
and any variants, derivatives or constructs thereof, including but not limited
to, antigen binding portions including Fab, Fab’, F(ab’)2, Fv, dAb and CDR
fragments, single chain antibodies (scFv), chimeric antibodies, diabodies and
polypeptides (including humanized versions thereof) that contain at least a
portion of an immunoglobulin that is sufficient to confer specific antigen
binding to a polypeptide.

 

1.6          “Applicable Laws” means all federal, state, local, national and
supra-national laws, statutes, rules and regulations, including any rules,
regulations, guidelines or requirements of Regulatory Authorities, securities
regulatory authorities, national securities exchanges or securities listing
organizations that may be in effect from time to time during the Term and
applicable to a particular activity hereunder.

 

1.7          “BLA” means a biologics license application (within the meaning of
21 C.F.R. 601.2) filed with the FDA seeking Regulatory Approval to market and
sell any Licensed Product as a biologic in the United States for a particular
Indication within the Field.

 

1.8          “Business Day” means any day other than a Saturday, Sunday or other
day on which banking institutions in New York, New York, Boston, Massachusetts,
or Basel, Switzerland are required to be closed or are actually closed with
legal authorization.

 

1.9          “Calendar Quarter” means, with respect to the first such Calendar
Quarter, the period beginning on the Effective Date and ending on the last day
of the calendar quarter within which the Effective Date falls, and thereafter
each successive period of three (3) consecutive months ending on March 31,
June 30, September 30 and December 31.

 

1.10        “Calendar Year” means, with respect to the first such Calendar Year,
the period beginning on the Effective Date and ending on December 31 of the
calendar year within which the Effective Date falls, and thereafter each
successive period of twelve (12) consecutive months commencing on January 1 and
ending on December 31.

 

1.11        [***].

 

1.12        [***].

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

1.13        “Commercialization” or “Commercialize” means, with respect to any
Licensed Product, any and all activities with respect to such Licensed Product
relating to commercialization in the Field in the Territory, including
pre-launch and launch activities, pricing and reimbursement activities,
marketing, manufacturing for commercial sale, promoting, detailing,
distributing, offering for sale and selling such Licensed Product, importing or
exporting such Licensed Product for sale, conducting additional human clinical
trials, reporting of Adverse Events and interacting with Regulatory Authorities
regarding any of the foregoing.  When used as a verb, “Commercialize” means to
engage in Commercialization and “Commercialized” has a corresponding meaning.

 

1.14        “Confidential Information” means (a) with respect to Novartis, the
identification of the Licensed Target, all information and Technology related to
Target-Binding Antibodies and otherwise included in any Regulatory Filings made,
and Regulatory Approvals received, by Novartis with respect to Licensed
Products; and (b) with respect to each Party, all information and Technology
which is disclosed by or on behalf of such Party (in such capacity, the
“Disclosing Party”) to the other Party (in such capacity, the “Receiving Party”)
hereunder or to any of the Receiving Party’s employees, consultants,
subcontractors or Affiliates, except to the extent that the Receiving Party can
demonstrate by written record or other suitable evidence that such information,
(i) as of the date of disclosure is known to the Receiving Party or its
Affiliates other than by virtue of a prior confidential disclosure by or on
behalf of the Disclosing Party to the Receiving Party or its Affiliates; (ii) as
of the date of disclosure is in, or subsequently enters, the public domain
through no fault or omission of the Receiving Party or its Affiliates or their
respective employees, consultants or subcontractors; (iii) is obtained by the
Receiving Party from a Third Party without breach of any duty and without
restriction on disclosure to or from the Disclosing Party; or (iv) is
independently developed by or for the Receiving Party without reference to or
reliance upon any Confidential Information of the Disclosing Party.

 

1.15        “Confidentiality Agreement” means that certain Mutual Confidential
Disclosure Agreement effective February 15, 2008 by and between ImmunoGen and
Novartis.

 

1.16        “Control” or “Controlled” means, with respect to any Patent Rights,
Technology or Proprietary Materials, the possession by a Party of the ability to
grant a license or sublicense of such Patent Rights or Technology and the rights
thereto or to supply such

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

Proprietary Materials as contemplated in this Agreement without violating the
terms of any arrangement or agreement between such Party or its Affiliates and
any Third Party.

 

1.17        “Cytotoxic Compound” means MAY Compounds [***].

 

1.18        “Development” and “Develop” means, with respect to any Licensed
Product, all activities with respect to such Licensed Product relating to
research and development in connection with seeking, obtaining or maintaining
any Regulatory Approval for such Licensed Product in the Field in the Territory,
including, without limitation, all preclinical research and development
activities, all human clinical studies (including, without limitation, clinical
trial design and operations), test method development and stability testing,
regulatory toxicology studies, formulation, all activities relating to
developing the ability to manufacture any Licensed Product or any component
thereof (including, without limitation, process development, manufacturing
scale-up, development-stage manufacturing and quality assurance/quality control
development), statistical analysis and report writing, preparing and filing Drug
Approval Applications, reporting of Adverse Events, and all regulatory affairs
related to the foregoing.  When used as a verb, “Developing” means to engage in
Development and “Developed” has a corresponding meaning.

 

1.19        “Drug Approval Application” means, with respect to a Licensed
Product in a particular country or region, an application for Regulatory
Approval to market and sell such Licensed Product in such country or region
including, without limitation: (a) an NDA or sNDA; (b) a BLA or supplement BLA;
(c) a counterpart of an NDA, sNDA, BLA or supplement BLA, including any MAA, in
any country or region in the Territory; and (d) all supplements and amendments
to any of the foregoing.

 

1.20        “FDA” means the United States Food and Drug Administration and any
successor agency or authority thereto.

 

1.21        “FDCA” means the United States Food, Drug and Cosmetic Act, as
amended.

 

1.22        “Field” means all human and veterinary therapeutic, prophylactic and
diagnostic uses.

 

1.23        “First Commercial Sale” means the first sale of a Licensed Product,
by or under the authority of Novartis, an Affiliate of Novartis, or their
Sublicensees to a Third Party in a country following Regulatory Approval of such
Licensed Product in that country or, if no such

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

Regulatory Approval or similar approval is required, the date upon which such
Product is first commercially launched in such country; provided that First
Commercial Sale shall not include [***].

 

1.24        [***].

 

1.25        “GLP” means all good laboratory practices under Title 21 of the
United States Code of Federal Regulations, as amended from time to time.

 

1.26        “GMP” means all good manufacturing practices under Title 21 of the
United States Code of Federal Regulations, as amended from time to time.

 

1.27        “[***]” means any and all [***], whether produced by a botanical
source, natural fermentation, chemical synthesis or otherwise, including,
without limitation, all analogs, variants, fragments or derivatives of any of
the foregoing, in each case owned or Controlled by ImmunoGen.

 

1.28        “Improvements” means any enhancement, improvement or modification to
the Licensed Intellectual Property which is [***].

 

1.29        “IND” means (a) an Investigational New Drug Application (as defined
in the FDCA and regulations promulgated thereunder) or any successor application
or procedure required to initiate clinical testing of a Licensed Product in
humans in the United States; (b) a counterpart to an Investigational New Drug
Application that is required in any other country or region in the Territory
before beginning clinical testing of a Licensed Product in humans in such
country or region; and (c) all supplements and amendments to any of the
foregoing.

 

1.30        “Indication” means any indication, disease or condition which can be
treated, prevented, cured or the progression of which can be delayed.  For
purposes of clarity and not limitation, [***].

 

1.31        “Initiation” means, with respect to any clinical study, the first
date that a human subject is dosed in such clinical study.

 

1.32        “Joint Improvements” means Improvements conceived or first reduced
to practice jointly by (a) one or more employees of, or others obligated to
assign inventions to, ImmunoGen or any Affiliate of ImmunoGen, and (b) one or
more employees of, or others obligated to assign inventions to, Novartis or any
Affiliate of Novartis.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

1.33        “Joint Program Technology” means any Program Technology (other than
Joint Improvements) conceived or first reduced to practice jointly by (a) one or
more employees of, or other persons obligated to assign inventions to, ImmunoGen
or any Affiliate of ImmunoGen, and (b) one or more employees of, or other
persons obligated to assign inventions to, Novartis or any Affiliate of
Novartis.

 

1.34        “Licensed Intellectual Property” means the Licensed Patent Rights
and the Licensed Technology.

 

1.35        “Licensed Patent Rights” means any Patent Rights that are owned or
Controlled by ImmunoGen as of the Effective Date or become owned or Controlled
by ImmunoGen during the Term (including ImmunoGen’s interest in any Patent
Rights claiming Joint Program Technology and Joint Improvements) that include
one or more claims that cover Licensed Technology; provided, however, that
Licensed Patent Rights shall expressly exclude [***].

 

1.36        “Licensed Product” means any product that incorporates, is comprised
of, or is otherwise derived from, a conjugate of a Target-Binding Antibody
Controlled by Novartis with a Cytotoxic Compound.

 

1.37        “Licensed Target” means the Target set forth in Schedule A attached
hereto and incorporated herein by reference.

 

1.38        “Licensed Technology” means any and all Technology that is owned or
Controlled by ImmunoGen as of the Effective Date or becomes owned or Controlled
by ImmunoGen during the Term (including ImmunoGen’s interest in any Joint
Program Technology and Joint Improvements) that is necessary or useful for
Novartis to exercise the license granted to it pursuant to
Section 2.1(a) hereof; provided, however, that Licensed Technology shall
expressly exclude any Proprietary Antibody Rights.

 

1.39        [***].

 

1.40        “MAA” means an application filed with the relevant Regulatory
Authorities in Europe seeking Regulatory Approval to market and sell any
Licensed Product in Europe or any country or territory therein for a particular
Indication within the Field.

 

1.41        “Major EU Countries” means [***].

 

1.42        “Marketing Approval” means, with respect to a Licensed Product in a
Major EU Country, approval by the applicable Regulatory Authority of [***].

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

1.43        “MAY Compound” means any and all maytansinoid compounds (including,
without limitation, maytansinol, ansamitocins, DM1 and DM4), whether produced by
a botanical source, natural fermentation, chemical synthesis or otherwise, and
shall include, without limitation, all variants, fragments or derivatives of any
of the foregoing, in each case owned or Controlled by ImmunoGen.

 

1.44        “MHLW” means the Japanese Ministry of Health, Labour and Welfare.

 

1.45        “Multi-Target Agreement” means that certain Multi-Target Agreement
effective as of October 8, 2010 by and between ImmunoGen and Novartis, as the
same may be amended from time to time.

 

1.46        “NDA” means a new drug application (as defined in Title 21 of the
United States Code of Federal Regulations, as amended from time to time) filed
with the FDA seeking Regulatory Approval to market and sell any Licensed Product
in the United States for a particular Indication within the Field.

 

1.47        “Net Sales” means the [***] sales recorded by Novartis or any of its
Affiliates or Sublicensees (but not distributors and wholesalers) for any
Licensed Product sold to Third Parties other than Sublicensees [***], as
determined in accordance with Novartis’ Accounting Standards as consistently
applied[***].  The deductions booked on an accrual basis by Novartis and its
Affiliates under its Accounting Standards to calculate the recorded net sales
from gross sales include, without limitation, the following:

 

(a)            [***] and [***];

 

(b)           amounts [***] or [***] by reasons of [***];

 

(c)            [***]and [***] to [***]and [***] (including, without limitation,
[***] and similar types of [***]);

 

(d)           [***];

 

(e)            amounts [***];

 

(f)            [***] related to the impact of [***] between [***] and [***];

 

(g)           [***] to [***] for any [***] (including compensation for [***]);
and

 

(h)           other reductions or specifically identifiable amounts deducted for
reasons similar to those listed above in accordance with Novartis’ Accounting
Standards.

 

With respect to the calculation of Net Sales:

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

8

--------------------------------------------------------------------------------


 

(i)            Net Sales only include the value charged or invoiced on the first
arm’s length sale to a Third Party and sales between or among Novartis and its
Affiliates and Sublicensees shall be disregarded for purposes of calculating Net
Sales;

 

(ii)           If a Licensed Product is delivered to the Third Party before
being invoiced (or is not invoiced), Net Sales will be calculated at the time
all the revenue recognition criteria under Novartis Accounting Standards are
met;

 

(iii)          In the event that the Licensed Product is sold as a [***] that
consists of Licensed Product together with [***], for the [***] (a
“Combination”), the Net Sales will be calculated by multiplying the Net Sales of
the Combination (as defined using the Net Sales definition above) by the
fraction, A/(A+B) where A is the [***] in the relevant country of the Licensed
Product, and B is the [***] in that country of the product(s) containing the
other component(s) [***].  Regarding prices comprised in the [***] when sold
separately referred to above, if these are available [***] and other components
that are included in the Combination, then the Parties shall mutually agree on
the appropriate [***] in calculating the royalty-bearing Net Sales of the
Combination.  If the [***] cannot be determined for the Licensed Product or
other component(s), the calculation of Net Sales for a Combination will [***].

 

1.48        “Novartis Improvements” means Improvements conceived or first
reduced to practice by one or more employees of or others obligated to assign
inventions to Novartis or any of its Affiliates [***] in connection with [***].

 

1.49        “Novartis Standard Exchange Rate Methodology” means, with respect to
amounts invoiced in U.S. Dollars, all such amounts shall be expressed in
U.S. Dollars.  With respect to amounts invoiced in a currency other than
U.S. Dollars, all such amounts shall be expressed both in the currency in which
the amount was invoiced and in the U.S. Dollar equivalent.  The U.S. Dollar
equivalent shall be calculated using Novartis’ then-current standard exchange
rate methodology, which is in accordance with applicable Accounting Standards,
applied in its external reporting (which is ultimately based on official rates
such as those published by the European Central Bank) for the conversion of
foreign currency sales into U.S. Dollars.

 

1.50        “Patent Rights” means the rights and interests in and to any and all
issued patents and pending patent applications (including inventor’s
certificates, applications for

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

9

--------------------------------------------------------------------------------


 

inventor’s certificates, statutory invention registrations, applications for
statutory invention registrations, utility models and any foreign counterparts
thereof) in any country or jurisdiction in the Territory, including any and all
provisionals, non-provisionals, substitutions, continuations,
continuations-in-part, divisionals and other continuing applications,
supplementary protection certificates, renewals, and all letters patent on any
of the foregoing, and any and all reissues, reexaminations, extensions,
confirmations, registrations and patents of addition on any of the foregoing.

 

1.51        “Person” means an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, incorporated
association, joint venture or similar entity or organization, including a
government or political subdivision, department or agency of a government.

 

1.52        “Personal Information” means any information that can be used to
identify, describe, locate or contact an individual, including but not limited
to (a) name or initials; (b) home or other physical address; (c) telephone
number; (d) email address or online identifier associated with the individual;
(e) social security number or other similar government identifier;
(f) employment, financial or health information; (g) information specific to an
individual’s physical, physiological, mental, economic, racial, political,
ethnic, ideological, cultural or social identity; (h) photographs; (i) dates
relating to the individual (except years alone); (j) financial account numbers;
(k) genetic material or information; (l) business contact information and
(m) any other information relating to an individual that, alone or in
combination, with any of the above, can be used to identify an individual.

 

1.53        “Phase I Clinical Study” means, as to a particular Licensed Product,
an initial clinical study in humans with the purpose of assessing the Licensed
Product’s safety, tolerability, toxicity, pharmacokinetics or other
pharmacological properties.

 

1.54        “Phase II Clinical Study” means, as to a particular Licensed Product
(a) for an oncology product, a clinical study in humans that is intended to
obtain information on the Licensed Product’s activity for an Indication at a
prescribed (or otherwise limited) dose and administration schedule, as well as
additional information on the Licensed Product’s safety and toxicity, or (b) for
a non-oncology product, a dose ranging clinical study in humans to evaluate

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

10

--------------------------------------------------------------------------------


 

further the efficacy and safety of the Licensed Product in the targeted patient
population and to define the optimal dosing regimen.  Without limiting the
generality of the foregoing, a clinical study shall be deemed to be a “Phase II
Clinical Study” hereunder if such study has been designated by the sponsor as a
Phase II clinical trial on www.clinicaltrials.gov (or any successor website
maintained by the U.S. National Institutes of Health (or any successor agency of
the U.S. Government)).

 

1.55        “Phase III Clinical Study” means, as to a particular Licensed
Product, a clinical study in humans that is prospectively designed to assess the
safety and effectiveness of such Licensed Product in a manner sufficient to file
a Drug Approval Application for the Indication under investigation in the
study.  Without limiting the generality of the foregoing, a clinical study shall
be deemed to be a “Phase III Clinical Study” hereunder if such study has been
designated by the sponsor as a Phase III clinical trial on
www.clinicaltrials.gov (or any successor website maintained by the U.S. National
Institutes of Health (or any successor agency of the U.S. Government)).

 

1.56        “Preclinical Materials” means any Licensed Product, Cytotoxic
Compound, linker or other materials supplied by ImmunoGen to Novartis pursuant
to Section 4.2 hereof for use in conducting research activities and testing
(other than human clinical testing) with respect to a Licensed Product.  For
purposes of clarity, “Preclinical Materials” does not include any Drug Substance
that may be manufactured by ImmunoGen for use in GLP toxicology studies (which
will require a separate written agreement).

 

1.57        “Program Technology” means any Technology conceived or first reduced
to practice in connection with the Development or Commercialization of any
Licensed Product.  Program Technology also includes any “Program Technology” (as
defined in the Multi-Target Agreement) that is necessary or useful for Novartis
to exercise the license granted to it pursuant to Section 2.1(a) hereof.

 

1.58        “Proprietary Antibody Rights” means all Technology (and associated
Patent Rights) owned or Controlled by ImmunoGen during the Term constituting or
claiming (a) the [***] (a “Proprietary Antibody”), or (b) the [***].  For
purposes of clarity, “Proprietary Antibody Rights” does not include any Program
Technology that relates to Antibodies directed to the Licensed Target or any
Patent Rights claiming such Program Technology.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

11

--------------------------------------------------------------------------------


 

1.59        “Proprietary Materials” means any tangible chemical, biological or
physical research materials that are furnished by or on behalf of one Party to
the other Party in connection with this Agreement, regardless of whether such
materials are specifically designated as proprietary by the transferring Party. 
For purposes of clarity, any [***] furnished by ImmunoGen to Novartis or an
Affiliate or Sublicensee of Novartis or any of their Permitted Third Party
Service Providers shall be deemed to be ImmunoGen’s Proprietary Materials.

 

1.60        “Regulatory Approval” means any and all approvals (including pricing
and reimbursement approvals), product and establishment licenses, registrations
and authorizations of any kind of any Regulatory Authority necessary for the
development, preclinical or human clinical testing, manufacture, quality
testing, supply, use, storage, importation, export, transport, marketing and
sale of a Licensed Product (or any component thereof) for use in the Field in
any country or other jurisdiction in the Territory.  The term “Regulatory
Approval” shall include, without limitation, any approval by a Regulatory
Authority of any NDA, BLA, MAA or other Drug Approval Application.

 

1.61        “Regulatory Authority” means the FDA or any counterpart to the FDA
outside the United States, or other national, supra-national, regional, state or
local regulatory agency, department, bureau, commission, council or other
governmental entity with authority over the distribution, importation,
exportation, manufacture, production, use, storage, transport, clinical testing
or sale of a Licensed Product.

 

1.62        “Regulatory Filings” means, collectively: (a) all INDs, NDAs, BLAs,
establishment license applications, drug master files, applications for
designation as an “Orphan Product” under the Orphan Drug Act, for “Fast Track”
status under Section 506 of the FDCA (21 U.S.C. § 356) or for a Special Protocol
Assessment under Section 505(b)(4)(B) and (C) of the FDCA
(21 U.S.C. § 355(b)(4)(B)) or all other similar filings (including MAAs and
counterparts to any of the foregoing in any country or region in the Territory)
as may be required by any Regulatory Authority for the Development or
Commercialization of a Licensed Product in the Territory; (b) all supplements
and amendments to any of the foregoing; and (c) all data and other information
contained in, and correspondence relating to, any of the foregoing.

 

1.63        “Serious Adverse Event” means an Adverse Event occurring at any dose
of a drug that (a) results in death or poses a threat to life; (b) requires or
prolongs hospitalization;

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

12

--------------------------------------------------------------------------------


 

(c) results in persistent or significant disability or incapacity; (d) is
medically significant; or (e) results in a congenital anomaly or birth defect. 
In the case of other significant events, medical and scientific judgment should
be exercised in deciding whether expedited reporting is appropriate.  Such
events may be important medical events that may not be immediately
life-threatening or result in death or hospitalization but which may jeopardize
the patient or may require intervention to prevent one of the other outcomes
listed in the definition above.  Such events should usually be considered
Serious Adverse Events.

 

1.64        “Specific Ab-Cytotoxic Product” means an Ab-Cytotoxic Product
incorporating a Target-Binding Antibody owned or Controlled by Novartis.

 

1.65        “Sublicensee” means any Third Party to which Novartis or one of its
Affiliates grants a sublicense of the rights granted to Novartis and its
Affiliates pursuant to this Agreement.

 

1.66        “Target” means a protein described by [***] that is bound by an
Antibody used to create an Ab-Cytotoxic Product.

 

1.67        “Target-Binding Antibody” means an Antibody that selectively and
specifically binds to the Licensed Target.  For purposes of clarity,
“Target-Binding Antibody” does [***].

 

1.68        “Technology” means, collectively, all inventions, discoveries,
improvements, trade secrets and proprietary methods or materials, whether or not
patentable, including, without limitation, macromolecular sequences, data,
formulations, processes, techniques, know-how and results (including negative
results).

 

1.69        “Technology Transfer Materials” has the meaning ascribed to such
term in the Multi-Target Agreement.

 

1.70        “Territory” means all countries and jurisdictions of the world.

 

1.71        “Third Party” means any Person other than ImmunoGen, Novartis and
their respective Affiliates.

 

1.72        [***].

 

1.73        “Total Voting Power” means at any time the total combined voting
power in the general election of directors of ImmunoGen of all the Voting
Securities then outstanding.

 

1.74        “Valid Claim” means any claim (a) in an issued, unexpired patent
within the Licensed Patent Rights that (i) has not been finally cancelled,
withdrawn, abandoned or rejected by any administrative agency or other body of
competent jurisdiction, and (ii) has not been

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

13

--------------------------------------------------------------------------------


 

revoked, held invalid, or declared unpatentable or unenforceable in a decision
of a court or other body of competent jurisdiction that is unappealable or
unappealed within the time allowed for appeal, and (iii) has not been rendered
unenforceable through disclaimer or otherwise, and (iv) has not been disclaimed
or otherwise dedicated to the public by ImmunoGen, and (v) is not lost through
an interference proceeding and any appeals therefrom; or (b) in [***] within the
Licensed Patent Rights that [***].  Anything contained in this Agreement to the
contrary notwithstanding, a claim [***] within the Licensed Patent Rights shall
remain a Valid Claim for all purposes under this Agreement, notwithstanding
[***].

 

1.75        “Voting Securities” means, at any time, shares of any class of
capital stock of ImmunoGen which are then entitled to vote generally in the
election of directors of ImmunoGen.

 

Additional Definitions.  In addition, each of the following definitions shall
have the respective meanings set forth in the section of the Agreement indicated
below:

 

Definition

 

Section

[***]

 

[***]

Agreement

 

Recitals

Alliance Manager

 

3.1(a)

Applicant

 

7.5(a)

Applicant Response

 

7.5(c)

[***]

 

1.39

Biosimilar Notice

 

7.5(a)

BPCIA

 

7.5(a)

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

Combination

 

1.47

Disclosing Party

 

1.14

Disclosure Letter

 

9.1(b)

Dispute

 

11.12

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

14

--------------------------------------------------------------------------------


 

Effective Date

 

Recitals

ImmunoGen

 

Recitals

ImmunoGen Indemnitees

 

10.1(a)

Indemnified Party

 

10.2

Indemnifying Party

 

10.2

Infringed Patent List

 

7.5(e)

Infringement

 

7.4(a)

Infringement Notice

 

7.4(a)

JDC

 

3.2(a)

Losses

 

10.1(a)

Material Breach

 

8.2(b)

Negotiation Period

 

7.5(e)

Novartis

 

Recitals

Novartis Indemnitees

 

10.1(b)

Novartis Response

 

7.5(d)

Other Required Information

 

7.5(b)

Party/Parties

 

Recitals

Permitted Third Party Service Providers

 

2.1(a)

Proposed Biosimilar Product

 

7.5(a)

Proposed Patent List

 

7.5(b)

Proprietary Antibody

 

1.58

Receiving Party

 

1.14

[***]

 

[***]

Royalty Term

 

5.5

Term

 

8.1

Third Party Claims

 

10.1(a)

Third Party Patent Rights

 

5.3(b)

Third Party Payments

 

5.3(b)

Upfront Fee

 

5.1(a)

Wind-Down Period

 

8.3(a)

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

15

--------------------------------------------------------------------------------


 

2.             GRANT OF RIGHTS

 

2.1          License Grants.

 

(a)            License to Novartis.  Subject to the terms and conditions of this
Agreement, ImmunoGen hereby grants to Novartis and its Affiliates an exclusive,
non-transferable (except in accordance with Section 11.8 hereof),
royalty-bearing license, including the right to grant sublicenses as described
in Section 2.1(b) hereof, under the Licensed Intellectual Property to Develop,
have Developed, Commercialize and have Commercialized Licensed Products in the
Field in the Territory.  Novartis shall have the right to engage one or more
Affiliates or Third Parties (the latter being referred to herein as “Permitted
Third Party Service Providers”) as subcontractors to perform designated
functions in connection with its activities under this Agreement, provided that
(i) Novartis shall [***] and (ii) Novartis shall [***].

 

(b)           Right to Sublicense.  Novartis and its Affiliates shall have the
right to grant sublicenses under the license rights granted to them under
Section 2.1(a) hereof with respect to any Licensed Product to any Sublicensee,
provided, that: (i) each such sublicense shall be consistent with the terms and
conditions of this Agreement; (ii) Novartis shall [***]; (iii) Novartis shall
[***]; and (iv) Novartis shall [***].

 

2.2          Retained Rights and Covenants.

 

(i)             Retained Rights.  Subject to the other terms of this Agreement
(including, without limitation, Section 2.2(b) hereof), ImmunoGen retains the
right to use the Licensed Technology and practice the Licensed Patent Rights
(i) to perform its responsibilities under this Agreement (including, without
limitation, the manufacture of Preclinical Materials and Licensed Product in
bulk drug substance form as contemplated by Section 4 hereof); (ii) to develop,
have developed, commercialize, have commercialized, make, have made, use, have
used, sell, have sold, offer for sale, import, have imported, export and have
exported [***] that [***] the Licensed Target while [***] (and to grant licenses
to any Third Party to do the same); and (iii) for any and all uses [***]. 
Notwithstanding the foregoing, no rights or licenses are granted to ImmunoGen or
its Affiliates pursuant to this Section 2.2(a) under any intellectual property
rights owned or Controlled by Novartis or its Affiliates.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

16

--------------------------------------------------------------------------------


 

(b)           Covenants.  Notwithstanding anything to the contrary contained in
Section 2.2(a) or 2.4 hereof, ImmunoGen hereby agrees that, during the period
that the exclusive license granted under Section 2.1(a) hereof remains in
effect, it shall not [***]; provided that the foregoing shall not restrict
ImmunoGen’s right to [***].

 

2.3          Use of Licensed Technology.  In connection with any Licensed
Technology transferred to Novartis pursuant to this Agreement and except as
otherwise provided in a separate written agreement between ImmunoGen and
Novartis, Novartis hereby agrees that (a) it shall not use such Licensed
Technology for any purpose other than exercising its rights and performing its
obligations hereunder; (b) it shall use such Licensed Technology only in
compliance with all Applicable Laws; (c) it shall not transfer any such Licensed
Technology to any Affiliate or Third Party without the prior written consent of
ImmunoGen, except as expressly permitted hereby; and (d) except for the rights
expressly set forth herein, Novartis is not granted any other rights, title or
interest in or to such Licensed Technology as a result of such transfer by
ImmunoGen.

 

2.4          Improvement License to ImmunoGen.  Novartis hereby grants to
ImmunoGen a non-exclusive, fully paid, irrevocable, royalty-free, worldwide
license[***] under Novartis’ interest in any Novartis Improvements and Joint
Improvements, including, without limitation, any Patent Rights therein, (a) to
manufacture Preclinical Materials and Licensed Product in bulk drug substance
form as contemplated by Section 4 hereof; (b) [***] that [***] the Licensed
Target while the exclusive license granted under Section 2.1(a) hereof remains
in effect and (c) to otherwise exploit such Improvement for any and all uses
[***].  [***] shall be effective in any given case only if [***].

 

2.5           Specific Ab-Cytotoxic Products.  Nothing in this Agreement shall
constitute a grant or an obligation to grant by Novartis or any of its
Affiliates to ImmunoGen or its Affiliates of any right, title, interest or
license to any Specific Ab-Cytotoxic Product or to any Antibody owned or
Controlled by Novartis related thereto or contained therein.

 

3.             DEVELOPMENT AND COMMERCIALIZATION OF LICENSED PRODUCTS

 

3.1          Alliance Management.

 

(a)            Appointment of Alliance Managers.  Promptly after the Effective
Date, the Parties shall each appoint a person who shall oversee contact between
the Parties for all matters

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

17

--------------------------------------------------------------------------------


 

related to this Agreement and the Parties’ respective activities hereunder (the
“Alliance Managers”).  The Alliance Managers may, but are not required to be,
members of the JDC, but in all events the Alliance Managers shall have the right
to attend all meetings of the JDC and may bring to the attention of the JDC, any
matters or issues either of them reasonably believes should be discussed by such
committee.  Each Party may replace its Alliance Manager at any time by written
notice to the other Party.

 

(b)           Responsibilities.  The Alliance Managers shall have the
responsibility of creating and maintaining a constructive work environment
between the Parties for all matters related to this Agreement and the Parties’
respective activities hereunder.  Without limiting the generality of the
foregoing, the Alliance Managers shall:

 

(i)            identify and bring to the attention of their respective
managements any disputes arising between the Parties related to this Agreement
or the Parties’ respective activities hereunder in a timely manner, including,
without limitation, any asserted occurrence of a Material Breach by a Party, and
function as the point of first referral in the resolution of each dispute;

 

(ii)           provide a single point of communication between the Parties with
respect to this Agreement and the Parties’ respective activities hereunder from
the Effective Date until the termination or expiration of this Agreement;

 

(iii)          plan and coordinate efforts and external communications by or
between the Parties with respect to this Agreement and the Parties’ respective
activities hereunder;

 

(iv)          take such steps as may be required to ensure that meetings of the
JDC occur as set forth in this Agreement, that procedures are followed with
respect to such meetings (including, without limitation, the giving of proper
notice and the preparation and approval of minutes) and that relevant action
items resulting from such meetings are appropriately carried out or otherwise
addressed; and

 

(v)           undertake such other responsibilities as the Parties may mutually
agree in writing.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

18

--------------------------------------------------------------------------------


 

3.2          Joint Development Committee.

 

(a)            Mandate and Establishment of Committee.  Promptly after the
Effective Date, the Parties shall form a joint development committee (the “JDC”)
to serve as a forum for coordination and communication between the Parties with
respect to the Development of Licensed Products, and to assist Novartis in its
exercise of its rights to make or have made Licensed Products under this
Agreement.  Within [***] after the Effective Date, the Parties shall each
nominate an equal number of representatives (which shall be no less than two (2)
nor more than five (5) each) for membership on the JDC.  Each Party may change
its representative(s) as it deems appropriate by written notice to the other
Party.  From time to time the JDC may establish one or more sub-teams comprised
of an equal number of representatives from both Parties to undertake specific
responsibilities of the JDC, which sub-teams shall be governed in the same
manner and subject to the relevant requirements set forth herein for the JDC. 
Novartis may dissolve the JDC upon achievement of the first approval of a Drug
Approval Application by the applicable Regulatory Authority for any Licensed
Product or upon [***].

 

(b)           Chair of Committee; Meetings.  The chair of the JDC shall be one
of the Novartis representatives on the JDC, as designated by Novartis.  The JDC
shall meet on a quarterly basis or other schedule agreed upon by the Parties,
unless the Parties mutually agree in advance of any scheduled meeting that there
is no need for such meeting.  In such instance, the next JDC meeting shall also
be scheduled as agreed upon by the Parties.  The location of meetings of the JDC
shall alternate between ImmunoGen’s offices and Novartis’ offices, unless
otherwise agreed by the Parties.  As agreed upon by the Parties, JDC meetings
may be face-to-face or may be conducted through teleconferences or
videoconferences, provided that at least two (2) JDC meetings during any
Calendar Year shall be conducted face-to-face.  In addition to its JDC
representatives, each Party shall be entitled to have other employees attend
such meetings to present and participate, though not in a decision-making
capacity.  Each Party shall bear its own costs and expenses, including travel
and lodging expense, that may be incurred by JDC representatives or other
attendees at JDC meetings, as a result of such meetings hereunder.  Minutes of
each JDC meeting will be issued to members of the JDC by the Alliance Manager
(or his or her designee) of one of the Parties on an alternating basis within
[***] after each meeting,

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

19

--------------------------------------------------------------------------------


 

and such minutes shall be reviewed and modified as mutually required to obtain
approval of such minutes promptly thereafter.

 

3.3          Development and Commercialization.

 

(a)            Responsibility.  On and after the Effective Date, Novartis shall
have sole responsibility for the Development and Commercialization of Licensed
Products in the Field in the Territory, including, without limitation: (i) the
conduct of all research and preclinical Development activities (including,
without limitation, the assessment of alternative designs for the Licensed
Products, the selection of the final Target-Binding Antibodies, Cytotoxic
Compounds and linkers to be used in the Licensed Products and the selection of
the Licensed Products to be Developed, all preclinical and IND-enabling studies
(including, without limitation, toxicology testing), any pharmaceutical
development work on formulations and process development relating to any such
Licensed Products); (ii) all activities related to human clinical trials;
(iii) all activities relating to the manufacture and supply of Target-Binding
Antibodies, Cytotoxic Compounds, linkers and Licensed Products, to the extent
such activities relate to the Development and Commercialization of Licensed
Products (including, without limitation, all required process development and
scale-up work with respect thereto); and (iv) all Commercialization activities
relating to any Licensed Product (including, without limitation, marketing,
promotion, sales, distribution, import and export activities and any
post-marketing trials and safety surveillance).  Without limiting the generality
of the foregoing, Novartis shall have full control and authority and sole
responsibility for (A) making all Regulatory Filings for Licensed Products and
filing all Drug Approval Applications and otherwise seeking all Regulatory
Approvals regarding such matters and (B) reporting of all Adverse Events to
Regulatory Authorities if and to the extent required by Applicable Laws.  All
activities relating to Development and Commercialization of Licensed Products
under this Agreement shall be undertaken at Novartis’ sole cost and expense,
except as otherwise expressly provided in this Agreement.

 

(b)           Due Diligence.  Novartis will use, and will cause any Sublicensee
to use, [***] to Develop Licensed Products and to undertake investigations and
actions required to obtain appropriate Regulatory Approvals necessary to market
Licensed Products, in the Field and in the Territory and, if approved, to
Commercialize Licensed Products[***].  In determining

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

20

--------------------------------------------------------------------------------


 

whether Novartis is using the efforts described in this Section 3.3(b) hereof to
[***] a Licensed Product, the Parties shall consider, among other things,
whether such Licensed Product is [***].  [***] shall mean that at any given time
Novartis or an Affiliate, Sublicensee or Permitted Third Party Service Provider
shall be [***] engaging in one or more of the following [***] activities for a
given Licensed Product: [***].  Anything contained in this Agreement to the
contrary notwithstanding, the obligations under this Section 3.3(b) shall [***]
by the applicable [***] for any [***].

 

(c)            Compliance.  Novartis shall use commercially reasonable efforts
to perform its obligations to Develop Licensed Products in good scientific
manner and in compliance in all material respects with all Applicable Laws,
provided that, with respect to each activity so performed that will or would
reasonably be expected to be submitted to a Regulatory Authority in support of
an Regulatory Filing, Novartis shall comply in all material respects with the
regulations and guidance of the FDA that constitute GLP or GMP (or, if and as
appropriate under the circumstances, other comparable regulation and guidance of
any applicable Regulatory Authority in any country or region in the Territory).

 

3.4          Updates and Reports; Notification of Milestones; Exchange of
Adverse Event Information; Product Recalls.

 

(a)            Updates and Reports.  [***] Novartis shall provide ImmunoGen with
brief written reports, which ImmunoGen may request no more frequently than once
per Calendar Year, until satisfaction of Novartis’ obligations under
Section 3.3(b) hereof, which shall summarize Novartis’ efforts to Develop and
Commercialize the Licensed Products in the Field in the Territory in sufficient
detail to establish that a Licensed Product is in Active Development, identify
the Drug Approval Applications that Novartis and its Affiliates and Sublicensees
have filed, sought or obtained in the prior [***] period, and any they
reasonably expect to make, seek or attempt to obtain in the following [***]
period.  The Parties agree that the minutes of the JDC meetings may serve as
reports hereunder, to the extent such minutes adequately address the above
subject matter.

 

(b)           Notification of Milestone Achievement.  Novartis shall provide
ImmunoGen with prompt written notice of the occurrence of any event giving rise
to an obligation to make a milestone payment to ImmunoGen under Section 5.2
hereof, which shall in

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

21

--------------------------------------------------------------------------------


 

any event be no later than [***] after Novartis becomes aware of the occurrence
of such event, and shall provide ImmunoGen with prompt written notice of the
occurrence of the First Commercial Sale of any Licensed Product in any country. 
In the event that, notwithstanding the fact that Novartis has not given any such
notice, ImmunoGen believes any such milestone event has occurred, it shall so
notify Novartis in writing, and shall provide to Novartis the data and
information demonstrating that the conditions for payment have been achieved. 
Within [***] of its receipt of such notice, the Parties shall confer to review
the data and information and shall agree in good faith whether or not the
conditions for payment have been achieved.

 

(c)            Adverse Event Reports.  In addition to the updates described in
Section 3.2(a) hereof, Novartis shall provide ImmunoGen with all Adverse Event
information and medical complaint information relating to Licensed Products as
such information is compiled or prepared by Novartis in the ordinary course of
business in connection with the Development or Commercialization of any Licensed
Product, in accordance with the terms of a pharmacovigilance agreement to be
negotiated in good faith by the Parties and, in any event, within the time
frames consistent with reporting obligations under Applicable Laws.  Novartis
shall hold the global safety database for all Licensed Products.  Novartis shall
be responsible for reporting all Adverse Events to Regulatory Authorities
worldwide.  Novartis shall be responsible for the core safety information to be
included in the Investigators’ Brochure and Core Data Sheet.  To the extent that
it may apply to a Licensed Product, ImmunoGen agrees to provide Novartis with
Serious Adverse Event and product complaint information relating to any product
containing an Ab-Cytotoxic Product that is compiled and prepared by ImmunoGen or
any Third Party collaborator in the ordinary course of business in connection
with the development, commercialization or sale of any such product, in
accordance with the terms of the pharmacovigilance agreement; provided, however,
that the foregoing shall not require ImmunoGen to violate any agreements with or
confidentiality obligations owed to any Third Party.

 

(d)           Correspondence for Licensed Products.  To the extent reasonably
practicable and subject to any Third Party confidentiality obligations, Novartis
shall provide ImmunoGen with copies of any material documents or correspondence
pertaining to ImmunoGen’s manufacture of Preclinical Materials or any Licensed
Product and prepared for

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

22

--------------------------------------------------------------------------------


 

submission to any Regulatory Authority and any material documents or other
correspondence received from any Regulatory Authority pertaining to ImmunoGen’s
manufacture of Preclinical Materials or any Licensed Product.  ImmunoGen shall
complete its review within [***] after receipt of the proposed submission.  When
requested in writing, ImmunoGen shall use commercially reasonable efforts to
provide reasonable assistance to Novartis in obtaining Regulatory Approvals for
Licensed Product.  Notwithstanding the foregoing, Novartis shall have the sole
responsibility for, and ImmunoGen agrees that Novartis shall be the sole owner
of, any Regulatory Approval for the Licensed Product.

 

(e)            Product Recalls.  In the event any Regulatory Authority issues or
requests a recall or takes similar action with respect to a Licensed Product
that Novartis reasonably believes is attributable to or otherwise relates to the
Licensed Intellectual Property, or in the event either Party reasonably believes
that an event, incident or circumstance has occurred that may result in the need
for such a recall, such Party shall promptly notify the other Party thereof by
telephone, facsimile or email.  Following such notification, Novartis shall
decide and have control of whether to conduct a recall or market withdrawal
(except in the event of a recall or market withdrawal mandated by a Regulatory
Authority, in which case it shall be required) or take such other corrective
action in any country and the manner in which any such recall, market withdrawal
or corrective action shall be conducted, provided that Novartis shall keep
ImmunoGen regularly informed regarding any such recall, market withdrawal or
corrective action.  Novartis shall bear all expenses of any such recall, market
withdrawal or corrective action, including, without limitation, expenses of
notification, destruction and return of the affected Licensed Product and any
refund to customers of the amounts paid for such Licensed Product.

 

(f)            Confidential Information.  All reports, updates, Adverse Event
reports, product complaints and other information provided by the Disclosing
Party to the Receiving Party under this Agreement (including under this
Section 3.4), shall be considered Confidential Information of the Disclosing
Party, subject to the terms of Section 6 hereof.

 

3.5          Technology Transfer.  The transfer of Technical Transfer Materials
from ImmunoGen to Novartis in connection with Novartis’ Development of Licensed
Products

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

23

--------------------------------------------------------------------------------


 

hereunder is addressed in the Multi-Target Agreement.  Upon reasonable request
by Novartis, ImmunoGen shall [***] in connection with [***] of Licensed Products
hereunder.

 

4.             SUPPLY AND MANUFACTURING OBLIGATIONS

 

4.1          Supply of Materials.  Novartis shall be responsible, at its sole
cost, for manufacturing or having manufactured, all materials (including,
without limitation, all Target-Binding Antibodies, Cytotoxic Compounds, linkers
and Licensed Products) to enable it to Develop and Commercialize Licensed
Products (including as required for any preclinical, clinical and commercial use
of Licensed Products, including process development and scale-up). 
Notwithstanding the foregoing, Novartis shall promptly notify ImmunoGen whenever
Novartis or an Affiliate or Sublicensee has, directly or indirectly, engaged any
Third Party to provide any MAY Compound for use, or potential use, in the
manufacture of any Licensed Product or any of its components.

 

4.2          Supply of Preclinical Materials by ImmunoGen.  Notwithstanding
anything to the contrary in Section 4.1 hereof, during the Term, Novartis may
request ImmunoGen to supply Novartis with such quantities of Preclinical
Materials as may be reasonably requested by Novartis in order to conduct all
preclinical Development activities [***] relating to Licensed Products.  With
respect to any Cytotoxic Compound obtained by ImmunoGen from a Third Party and
supplied to Novartis (in either conjugated or unconjugated form), ImmunoGen
shall charge, and Novartis agrees to pay, [***] for such Cytotoxic Compound;
provided that ImmunoGen shall [***] Novartis to [***].  Any other Preclinical
Materials that are supplied by ImmunoGen will be subject to [***].  In
connection with such supply, Novartis hereby agrees that (a) it shall not use
the Preclinical Materials in any human subject; and (b) it shall use the
Preclinical Materials in compliance with all Applicable Laws.  Novartis shall be
entitled to transfer Preclinical Materials to any Affiliate, Sublicensee or
Permitted Third Party Service Provider under terms obligating such Affiliate,
Sublicensee or Permitted Third Party Service Provider not to transfer or use
such Preclinical Materials except in compliance with the foregoing
clauses (a) and (b) of the preceding sentence.

 

4.3          [***].  If, during the Term, Novartis requests that ImmunoGen
conduct [***], then the Parties shall negotiate in good faith the terms of a
written master services and supply

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

24

--------------------------------------------------------------------------------


 

agreement pursuant to which the Parties would from time to time negotiate
separate written work orders for each of the activities to be performed
thereunder.

 

5.             FINANCIAL TERMS

 

5.1          Upfront Fee.  In consideration of the grant of the license
described in Section 2.1 hereof, Novartis hereby agrees to pay ImmunoGen an
upfront fee (the “Upfront Fee”) in the amount of One Million U.S. Dollars
($1,000,000.00) payable in accordance with Section 5.6(e) hereof within [***]
after the Effective Date and receipt of a corresponding invoice substantially in
the form attached hereto as Schedule B, which Upfront Fee shall be
non-refundable and non-creditable.

 

5.2          Milestone Payments for Licensed Products.  In further consideration
of the grant of the license by ImmunoGen hereunder, and subject to the other
terms of this Agreement, Novartis will make the following payments to ImmunoGen
in accordance with Section 5.6(e) hereof within [***] after the first occurrence
of each of the milestones set forth below and receipt of a corresponding invoice
substantially in the form attached hereto as Schedule B:

 

Development and Commercialization Milestones

 

Milestone Payment

 

 

 

[***]

 

[***]

 

Sales Milestones

 

Milestone Payment

 

 

 

[***]

 

[***]

 

If (i) the milestone described in [***] above occurs before the milestone
described in [***], and before or contemporaneously with the milestone described
in [***] above, the milestone payment payable upon the occurrence of [***] above
shall be increased from $[***] to $[***], and no milestone payment will be
payable with respect to any subsequent [***], (ii) the milestone described in
[***] above occurs before the milestones described in [***] above, the milestone
payment payable upon the occurrence of [***] above shall be increased from
$[***] to $[***], and no milestone payment will be payable with respect to any
subsequent [***], and (iii) the first [***] in [***] or [***] covers [***], the
milestones described in [***], as the case may be, shall be increased from
$[***] to $[***] (or from $[***] to $[***], if the immediately preceding
clause (i) also applies), and no milestone payment will be payable with respect
to

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

25

--------------------------------------------------------------------------------


 

[***], as applicable, for a Licensed Product in such country for [***].  It is
hereby acknowledged and agreed that any milestone payment shall be [***], with
respect to [***], regardless of how many times [***].  All milestone payments
shall be nonrefundable and noncreditable.  Novartis shall notify ImmunoGen of
the achievement of each milestone hereunder as provided in
Section 3.4(b) hereof.

 

5.3          Payment of Royalties; Royalty Rates; Accounting for Royalties and
Records.

 

(a)            Royalty Payments.  On a Licensed Product-by-Licensed Product and
country-by-country basis, Novartis shall pay to ImmunoGen the following
royalties based on Annual Net Sales of such Licensed Product sold by Novartis,
its Affiliates and its Sublicensees, on an incremental basis in each Calendar
Year during the Royalty Term, at the following rates:

 

For Worldwide Net Sales of a

 

Royalty Rate

Licensed Product in a Calendar Year

 

(% of Annual Net Sales)

 

 

 

[***]

 

[***]

 

(b)           Third Party Royalty Offset.  Subject to Sections 5.3(f) and 5.4
hereof, if, with respect to a Calendar Quarter, Novartis [***] to one or more
Third Parties under any [***] (including, without limitation, [***]) of such
Third Party’s Patent Rights (“Third Party Patent Rights”) that Novartis
determines, [***] are [***] (collectively, “Third Party Payments”), then
Novartis shall have the right to reduce the royalties otherwise due to ImmunoGen
pursuant to Section 5.3(a), [***] hereof (but not the royalties otherwise due to
ImmunoGen pursuant to Section 5.3(c) hereof) with respect to Net Sales of such
Licensed Products in the country(ies) covered by such Third Party license in
such Calendar Quarter by an amount equal to [***] the amount of such Third Party
Payments.  If, after the Effective Date, Novartis wishes to license any Third
Party Patent Rights [***], then prior to taking a license for such Third Party
Patent Rights, the Parties shall [***].  Nothing in this Agreement shall
restrict [***]; provided, however, that if [***], then such matter will be
addressed under the dispute resolution provisions of Section 11.12 hereof.

 

(c)            Valid Claim Coverage.

 

(i)            No Patent Coverage.  Subject to Section 5.3(f) hereof, the
royalty rates set forth in Sections 5.3(a), [***] hereof shall apply, on a
country-by-country basis and Licensed Product-by-Licensed Product basis, to Net
Sales of Licensed Products only where such

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

26

--------------------------------------------------------------------------------


 

Licensed Product (or its use, sale, offer for sale or importation) in such
country is covered by a Valid Claim within the Licensed Patent Rights.  Subject
to the other terms of this Agreement (except for Section 5.3(b) hereof, which
shall not apply), on a country-by-country and Licensed Product-by-Licensed
Product basis where and as of and when the royalty rates under Sections 5.3(a),
[***] hereof do not apply as a result of this Section 5.3(c)(i) hereof, the
royalties payable with respect to Net Sales of such Licensed Product sold by
Novartis, its Affiliates and its Sublicensees in such country shall be [***], as
applicable, without giving effect to [***] provided in Section [***] hereof,
using the methodology outlined in Schedule C attached hereto.  The Parties
hereby acknowledge and agree that such royalties shall be in consideration of
the commercial advantage, know-how and background information gained from the
Licensed Technology.

 

(ii)           Applicability of Royalty Rates.  For purposes of clarity, (A) if
a Licensed Product (or its manufacture, use, sale, offer for sale or
importation) is covered by a Valid Claim in a country within the Territory such
that royalties are paid by Novartis pursuant to Section 5.3(a)[***] hereof and,
prior to the expiration of the Royalty Term for such Licensed Product in such
country, the Licensed Product (and its manufacture, use, sale, offer for sale or
importation) is no longer covered by a Valid Claim in such country, Novartis
shall pay ImmunoGen a royalty at the rate set forth in Section 5.3(c)(i) hereof
for the portion of the Royalty Term during which no such Valid Claim exists in
such country; and (B) if a Licensed Product (or its manufacture, use, sale,
offer for sale or importation) is not covered by a Valid Claim in a country
within the Territory such that royalties are paid by Novartis pursuant to
Section 5.3(c)(i) hereof and, prior to the expiration of the Royalty Term for
such Licensed Product in such country, the Licensed Product (or its manufacture,
use, sale, offer for sale or importation) becomes covered by a Valid Claim
within the Licensed Patent Rights in such country, Novartis shall pay ImmunoGen
a royalty at the rates set forth in Section 5.3(a)[***] hereof, as applicable,
for that portion of the Royalty Term during which such Valid Claim exists in
such country.

 

(d)           [***].

 

(e)            [***].

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

27

--------------------------------------------------------------------------------


 

(f)            [***] Royalty Rate.  Anything contained in this Agreement to the
contrary notwithstanding, none of the [***] provided in Sections 5.3(b),
5.3(c) [***] hereof, shall, individually or in the aggregate, [***] the
royalties payable with respect to Net Sales of any Licensed Product sold by
Novartis, its Affiliates and its Sublicensees in any country during the Royalty
Term [***].

 

5.4          [***].

 

5.5          Royalty Term.  Novartis shall pay royalties with respect to each
Licensed Product on a country-by-country and Licensed Product-by-Licensed
Product basis until the last of (a) [***] from the First Commercial Sale of such
Licensed Product in such country or (b) the expiration of the last to expire
Valid Claim within the Licensed Patent Rights which covers the Licensed Product
(or its manufacture, use, sale, offer for sale or importation) in such country
(the “Royalty Term”).

 

5.6          Payment Terms.

 

(a)            Reserved.

 

(b)           Payment of Royalties; Royalty Reports.  Within [***] after each
Calendar Quarter during the term of this Agreement following the First
Commercial Sale of a Licensed Product, Novartis will provide to ImmunoGen a
written report or reports showing each of: (i) the gross sales (if available)
and the Net Sales in each country’s currency of each Licensed Product in the
Territory during the reporting period by Novartis and its Affiliates and
Sublicensees; (ii) the applicable exchange rate to convert from each country’s
currency to U.S. Dollars under Section 5.6(c) hereof; (iii) the applicable
royalty rate(s) under this Agreement, and (iv) the royalties payable, in
U.S. Dollars, which shall have accrued hereunder with respect to such Net
Sales.  After receipt of such report, ImmunoGen shall submit an original invoice
to Novartis substantially in the form of Schedule B attached hereto with respect
to the royalty amount due to ImmunoGen.  Novartis shall make any royalty
payments owed to ImmunoGen in U.S. Dollars, quarterly within [***] following the
receipt of the applicable invoice from ImmunoGen.

 

(c)            Accounting.  All payments hereunder shall be made in
U.S. dollars.  Royalties shall be calculated based on Net Sales in U.S. Dollars,
with conversion of Net Sales in each country to U.S. Dollars according to the
Novartis Standard Exchange Rate Methodology.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

28

--------------------------------------------------------------------------------


 

(d)           No Set-Off; Tax Withholding.  All payments made by Novartis to
ImmunoGen hereunder shall be made without set-off or counterclaim and free and
clear of any taxes, duties, levies, fees or charges, except for withholding
taxes, if any.  Novartis shall make any applicable withholding payments due on
behalf of ImmunoGen and shall provide ImmunoGen with reasonable proof of payment
of such withholding taxes, together with an accounting of the calculations of
such taxes, within [***] after such payment is remitted to the proper
authority.  Any withheld tax remitted by Novartis to the proper authority shall
be treated as having been paid by Novartis to ImmunoGen for all purposes of this
Agreement.  The Parties will cooperate reasonably in completing and filing
documents required under the provisions of any Applicable Laws in connection
with the making of any required withholding tax payment, or in connection with
any claim to a refund of or credit for any such payment.

 

(e)            Wire Transfers.  All payments hereunder shall be made to
ImmunoGen in U.S. Dollars by bank wire transfer in immediately available funds
to the account designated by ImmunoGen in the invoice for such payments;
provided, however, that payment by means of a [***] and delivered to the address
for ImmunoGen provided in accordance with Section 11.1 hereof shall not be
deemed a breach of this Section 5.4(b); and provided, further, that the date of
payment by [***] shall be the date of ImmunoGen’s [***].

 

5.7          Overdue Payments.  Subject to the other terms of this Agreement,
any payments hereunder not paid within the applicable time period set forth
herein shall bear interest from the due date until paid in full, at a rate per
annum equal to the lesser of (a) [***] or (b) the maximum interest rate
permitted by applicable law in regard to such payments, calculated on the number
of days such payments are paid after the date such payments are due; provided,
that with respect to any disputed payments, no interest payment shall be due
until such dispute is resolved and the interest which shall be payable thereon
shall be based on the finally-resolved amount of such payment, calculated from
the original date on which the disputed payment was due through the date on
which payment is actually made.  Such payments when made shall be accompanied by
all interest so accrued.  Such interest and the payment and acceptance thereof
shall not negate or waive the right of ImmunoGen to any other remedy, legal or
equitable, to which it may be entitled because of the delinquency of the
payment.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

29

--------------------------------------------------------------------------------


 

5.8          Records Retention; Audit.

 

(a)            Records Retention.  Commencing as of the date of First Commercial
Sale of the first Licensed Product, Novartis and its Affiliates and Sublicensees
shall keep for at least [***] from [***] complete and accurate records of sales
by Novartis or its Affiliates or Sublicensees, as the case may be, of each
Licensed Product, in sufficient detail to allow the accuracy of the royalties to
be confirmed.

 

(b)           Audit.  Subject to the other terms of this Section 5.8(b), at the
request of ImmunoGen, upon at least [***] prior written notice to Novartis, but
no more often than [***] and not [***] with respect to records covering any
specific period of time, and at its sole expense (except as otherwise provided
herein), Novartis shall permit an internationally recognized independent
accounting firm reasonably selected by ImmunoGen and reasonably acceptable to
Novartis to inspect (during regular business hours) at such place or places
where such records are customarily kept the relevant records required to be
maintained by Novartis and its Affiliates and Sublicensees under
Section 5.8(a) hereof.  At ImmunoGen’s request, the independent accounting firm
shall be entitled to audit the [***] of Novartis’ records solely for purposes of
verifying the items set forth in Section 5.8(a) hereof.  Before beginning its
audit, the independent accounting firm shall enter into a confidentiality
agreement with both Parties substantially similar to the provisions of Section 6
hereof limiting the disclosure and use of such information by such independent
accounting firm to authorized representatives of the Parties and the purposes
germane to this Section 5.8 with the limitation that the independent accounting
firm shall have the right to disclose to ImmunoGen only its conclusions
regarding any payments owed under this Agreement.  The independent accounting
firm shall provide its audit report and basis for any determination to Novartis
at the time such report is provided to ImmunoGen.  Novartis and ImmunoGen shall
each have the right to request a further determination by such independent
accounting firm as to matters which such Party disputes within [***] following
receipt of such report.  The Party initiating a dispute will provide the other
Party and the independent accounting firm with a reasonably detailed statement
of the grounds upon which it disputes any findings in the audit report and the
independent accounting firm shall undertake to complete such further
determination within [***] after the dispute notice is provided, which
determination shall be limited to the disputed matters and provided to both
Parties.  The Parties shall use reasonable

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

30

--------------------------------------------------------------------------------


 

efforts, through the participation of finance representatives of both Parties,
to resolve any dispute arising in relation to the audit by good faith
discussion.  The results of any such audit, reflecting the independent
accounting firm’s determination of any disputed matters, shall be binding on
both Parties.  ImmunoGen agrees to treat the results of any such independent
accounting firm’s review of Novartis’ records under this Section 5.8(b) as
Confidential Information of Novartis subject to the terms of Section 6 hereof. 
If any such audit reveals a deficiency in the calculations resulting from any
underpayment by Novartis, Novartis shall [***] pay to ImmunoGen the amount
remaining to be paid [***], and if such underpayment is by [***], Novartis shall
pay the reasonable costs and expenses of the of the independent accounting firm
in conducting the audit.  In addition, if an audit reveals that Novartis has
overpaid, ImmunoGen shall [***] refund the amount overpaid.

 

6.             TREATMENT OF CONFIDENTIAL INFORMATION

 

6.1          Confidentiality.

 

(a)            Confidentiality Obligations.  ImmunoGen and Novartis each
recognizes that the other Party’s Confidential Information constitutes highly
valuable assets of such other Party.  ImmunoGen and Novartis each agrees that,
subject to Section 6.1(b) hereof, during the Term and for an additional [***]
thereafter, (i) it will not disclose, and will cause its Affiliates (and, in the
case of Novartis, its Sublicensees and Permitted Third Party Service Providers)
not to disclose, any Confidential Information of the other Party and (ii) it
will not use, and will cause its Affiliates (and, in the case of Novartis, its
Sublicensees and Permitted Third Party Service Providers) not to use, any
Confidential Information of the other Party, in either case, except as expressly
permitted hereunder.  Without limiting the generality of the foregoing, each
Party shall take such action, and shall cause its Affiliates (and, in the case
of Novartis, its Sublicensees and Permitted Third Party Service Providers) to
take such action, to preserve the confidentiality of the other Party’s
Confidential Information as such Party would customarily take to preserve the
confidentiality of its own Confidential Information and shall, in any event, use
at least reasonable care to preserve the confidentiality of the other Party’s
Confidential Information.

 

(b)           Limited Disclosure.  Each Receiving Party shall be entitled to
disclose the Disclosing Party’s Confidential Information to employees,
consultants, subcontractors and

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

31

--------------------------------------------------------------------------------


 

Affiliates of the Receiving Party (and, in the case of Novartis, its
Sublicensees and Permitted Third Party Service Providers) to enable the
Receiving Party to exercise its rights or to carry out its responsibilities
under this Agreement, provided that such disclosure shall only be made to
persons who are bound by written obligations as described in
Section 6.1(c) hereof.  In addition, the Receiving Party may disclose the
Disclosing Party’s Confidential Information to the extent such disclosure (i) is
reasonably necessary to file, prosecute or maintain patents or patent
applications, or to file, prosecute or defend litigation related to patents or
patent applications in accordance with this Agreement, or (ii) as required by
Applicable Laws, provided that in the case of any disclosure under this
clause (ii), the Receiving Party shall (A) if practicable, provide the
Disclosing Party with reasonable advance notice of and an opportunity to comment
on any such required disclosure, (B) if requested by the Disclosing Party,
cooperate in all reasonable respects with the Disclosing Party’s efforts to
obtain confidential treatment or a protective order with respect to any such
disclosure, at the Disclosing Party’s expense, and (C) use good faith efforts to
incorporate the comments of the Disclosing Party in any such disclosure or
request for confidential treatment or a protective order.

 

(c)            Employees, Consultants and Subcontractors.  ImmunoGen and
Novartis each hereby represents and warrants that all of its employees,
consultants and subcontractors, and all of the employees, consultants and
subcontractors of its Affiliates, who participate in the activities contemplated
by this Agreement or who otherwise have access to Confidential Information of
the other Party are or will, prior to their participation or access, be bound by
written obligations to maintain such Confidential Information in confidence and
not to use such information except as expressly permitted hereunder.  Each Party
agrees to use, and to cause its Affiliates (and, in the case of Novartis, its
Sublicensees and Permitted Third Party Service Providers) to use, reasonable
efforts to enforce such obligations.

 

6.2          Publicity.  The Parties acknowledge that the terms of this
Agreement constitute the Confidential Information of each Party and may not be
disclosed except as permitted by Section 6.1(b) hereof.  In addition, either
Party may disclose the terms of this Agreement (a) on a need-to-know basis to
such Party’s legal, accounting and financial advisors and (b) as reasonably
necessary in connection with any actual or potential (i) debt or equity
financing of such Party or (ii) purchase by any Third Party of all the
outstanding capital stock or all or substantially all of

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

32

--------------------------------------------------------------------------------


 

the assets of such Party or any merger or consolidation involving such Party;
provided that ImmunoGen shall not disclose the identity of the Licensed Target
under this clause (b) and ImmunoGen shall not disclose the amount of the Upfront
Fee, the specific milestone events, the milestone payments (individually or in
the aggregate), or the royalty rates set forth in Section 5 hereof (except to
the extent any of the foregoing have been previously disclosed as otherwise
permitted under this Agreement) under clause (b)(ii) above; and provided,
further that in each case the Person to whom the terms of this Agreement is to
be disclosed agrees in writing to maintain the confidentiality of such
information with terms at least as protective as those contained in
Section 6.1(a) hereof.  Anything contained in this Agreement to the contrary
notwithstanding, upon the execution of this Agreement, the Parties shall
mutually agree to a press release with respect to this Agreement and, once such
press release is approved for disclosure by both Parties, either Party may make
subsequent and repeated public disclosure of the contents thereof without
further approval of the other Party.  After issuance of such press release,
neither Party shall publish, present or otherwise disclose publicly any material
related to events arising under this Agreement without the prior written consent
of the other Party, which consent shall not be unreasonably withheld,
conditioned or delayed; provided that notwithstanding the foregoing, (A) neither
Party will be prevented from complying with any duty of disclosure it may have
pursuant to Applicable Laws; and (B) Novartis shall be permitted to publish such
material in scientific journals or present such material at scientific
conferences in accordance with Section 6.3 hereof.  Either Party may make
subsequent and repeated disclosure of the contents of any disclosures permitted
by the preceding sentence without the prior written consent of the other Party.

 

6.3          Publications and Presentations.  The Parties acknowledge that
scientific publications and presentations must be strictly monitored to prevent
any adverse effect from premature publication or dissemination of results of the
activities hereunder.  ImmunoGen agrees that, except as required by Applicable
Laws, it shall not publish or present, or permit to be published or presented,
the results of the Development and Commercialization of a Licensed Product to
the extent such results refer to, derive from or otherwise relate to the
Licensed Intellectual Property without the prior review by and approval of
Novartis.  Novartis shall provide ImmunoGen the opportunity to review each of
Novartis’ proposed abstracts, manuscripts

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

33

--------------------------------------------------------------------------------


 

or presentations (including, without limitation, information to be presented
verbally) that contain ImmunoGen’s Confidential Information or disclose any
unpatented Licensed Technology at least [***] prior to its intended presentation
or submission for publication, and Novartis agrees, upon written request from
ImmunoGen given within such [***], not to submit such abstract or manuscript for
publication or to make such presentation until ImmunoGen is given up to [***]
from the date of such written request to seek appropriate patent protection for
any unpatented Licensed Technology disclosed in such publication or presentation
that it reasonably believes may be patentable.  Once such abstracts, manuscripts
or presentations have been reviewed and, where applicable, approved by each
Party, the same abstracts, manuscripts or presentations do not have to be
provided again to the other Party for review for a later submission or
publication.  Each Party also shall have the right to require that any of its
Confidential Information that is disclosed in any such proposed publication or
presentation be deleted prior to such publication or presentation.  In any
permitted publication or presentation by a Party, the other Party’s contribution
shall be duly recognized, and co-authorship shall be determined in accordance
with customary industry standards.

 

6.4          Integration.  As to the subject matter of this Agreement, this
Section 6 supersedes any confidential disclosure agreements between the Parties,
including, without limitation, the Confidentiality Agreement and the
confidentiality provisions of the Multi-Target Agreement.  Any confidential
information of a Party disclosed under the Confidentiality Agreement or the
Multi-Target Agreement relating to the subject matter of this Agreement shall be
treated as Confidential Information of such Party hereunder, subject to the
terms of this Section 6.

 

7.             PROVISIONS CONCERNING THE FILING, PROSECUTION AND
MAINTENANCE OF PATENT RIGHTS

 

7.1          Ownership of Intellectual Property; Disclosure.  Except as
otherwise expressly provided herein, all inventions and discoveries governed by
this Agreement shall be owned based on inventorship, as inventorship is
determined in accordance with United States patent law.

 

(a)            Solely-Owned Technology.  Anything contained in this Agreement to
the contrary notwithstanding, as between the Parties (i) ImmunoGen shall be the
sole owner of the

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

34

--------------------------------------------------------------------------------


 

Licensed Intellectual Property (other than the Joint Program Technology and
Joint Improvements included therein), and (ii) Novartis shall be the sole owner
of Novartis Improvements and any Patent Rights claiming Novartis Improvements.

 

(b)           Jointly-Owned Technology.  All Joint Program Technology and Joint
Improvements shall be jointly owned by ImmunoGen and Novartis.  The Parties
shall also jointly own any Patent Rights claiming such Joint Program Technology
and Joint Improvements.

 

(c)            Disclosure.  Each Party shall provide to the other Party any
invention disclosure related to any Joint Program Technology or Joint
Improvements within [***] after such Party receives such disclosure from its
employees or others obligated to assign or license inventions to such Party or
any Affiliate of such Party.

 

7.2          Patent Filing, Prosecution and Maintenance.

 

(a)            Licensed Patent Rights.  ImmunoGen, acting through patent counsel
or agents of its choice, shall be responsible, at its sole cost and expense and
in its sole discretion, for the preparation, filing, prosecution and maintenance
of all Licensed Patent Rights (other than Licensed Patent Rights claiming Joint
Program Technology or Joint Improvements).

 

(b)           Novartis Inventions.  Novartis, acting through patent counsel or
agents of its choice, shall be responsible, at its sole cost and expense and in
its sole discretion, for the preparation, filing, prosecution and maintenance of
all Patent Rights specifically claiming any Antibody Controlled by Novartis or
its Affiliates, a Specific Ab-Cytotoxic Product or any other Novartis inventions
(including Novartis Improvements but excluding any Licensed Patent Rights).

 

(c)            Joint Program Technology and Joint Improvements.

 

(i)            Novartis, acting through patent counsel and agents of its choice,
shall be responsible, at its sole cost and expense and in its sole discretion,
for the preparation, filing, prosecution and maintenance of all Patent Rights
claiming Joint Program Technology.

 

(ii)           ImmunoGen, acting through patent counsel and agents of its
choice, shall be responsible, at its sole cost and expense and in its sole
discretion, for the preparation, filing, prosecution and maintenance of all
Patent Rights claiming Joint Improvements.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

35

--------------------------------------------------------------------------------


 

(iii)          The Party undertaking the responsibility for the filing,
prosecution and maintenance of any Patent Rights claiming Joint Program
Technology or Joint Improvements will keep the other Party reasonably informed
of the status of such filing, prosecution and maintenance, including, without
limitation, by using commercially reasonable efforts to provide the other Party
a reasonable time prior to taking or failing to take any action that would
affect the scope or validity of any such filing (including the substantially
narrowing, cancellation or abandonment of any claim(s) without retaining the
right to pursue such subject matter in a separate application, or the failure to
file or perfect the filing of any claim(s) in any country), with prior written
notice of such proposed action or inaction so that the other Party has a
reasonable opportunity to review and comment.

 

(d)           Cooperation.  Each Party agrees to cooperate reasonably with the
other Party in the preparation, filing, prosecution and maintenance of any
Patent Rights pursuant to this Section 7.2.  Such cooperation includes, but is
not limited to, executing all papers and instruments, or requiring employees or
others to execute such papers or instruments, so as to effectuate the ownership
of such Patent Rights and to enable the filing, prosecution, maintenance and
extension thereof in any country or region.  In addition, the Parties shall
reasonably cooperate with each other in obtaining patent term restoration or
supplemental protection certificates or their equivalents in any country in the
Territory where applicable to the Licensed Patent Rights.

 

7.3          Abandonment.

 

(a)            Licensed Patent Rights; Joint Improvements.  If ImmunoGen decides
to abandon or allow to lapse, or otherwise determines to not prosecute, any of
the Licensed Patent Rights or Patent Rights claiming Joint Improvements for
which it is the filing party under Sections 7.2(a) and 7.2(c)(ii) hereof in any
country or region in the Territory, ImmunoGen shall inform Novartis of such
decision promptly and, in any event, so as to provide Novartis a reasonable
amount of time to meet any applicable deadline to establish or preserve such
Patent Rights in such country or region.  Novartis shall have the right to
assume responsibility for continuing the prosecution of such Patent Rights in
such country or region and paying any required fees to maintain such Patent
Rights in such country or region or defending such Patent Rights, in each case
at Novartis’ sole expense and through patent counsel or agents of its choice. 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

36

--------------------------------------------------------------------------------


 

Novartis shall not become an assignee of such Licensed Patent Rights or of
ImmunoGen’s interest in such Patent Rights claiming Joint Improvements as a
result of its assumption of such responsibility.  Upon transfer of ImmunoGen’s
responsibility for prosecuting, maintaining and defending any of the Licensed
Patent Rights or Patent Rights claiming Joint Improvements under this
Section 7.3(a) hereof, ImmunoGen shall promptly deliver to Novartis copies of
all necessary files related to such Patent Rights with respect to which
responsibility has been transferred and shall take all actions and execute all
documents reasonably necessary for Novartis to assume such prosecution,
maintenance and defense.

 

(b)           Novartis Improvements; Joint Program Technology.  If Novartis
decides to abandon or allow to lapse, or otherwise determines to not prosecute,
any of the Patent Rights claiming Novartis Improvements or Patent Rights
claiming Joint Program Technology for which Novartis is the filing party under
Sections 7.2(b) and 7.2(c)(i) hereof in any country or region in the Territory,
Novartis shall inform ImmunoGen of such decision promptly and, in any event, so
as to provide ImmunoGen a reasonable amount of time to meet any applicable
deadline to establish or preserve such Patent Rights in such country or region. 
ImmunoGen shall have the right to assume responsibility for continuing the
prosecution of such Patent Rights in such country or region and paying any
required fees to maintain such Patent Rights in such country or region or
defending such Patent Rights, in each case at ImmunoGen’s sole expense and
through patent counsel or agents of its choice.  ImmunoGen shall not become an
assignee of Novartis’ interest in such Patent Rights claiming Novartis
Improvements or Joint Program Technology as a result of its assumption of such
responsibility.  Upon transfer of Novartis’ responsibility for prosecuting,
maintaining and defending any of the Patent Rights claiming Novartis
Improvements or Joint Program Technology, Novartis shall promptly deliver to
ImmunoGen copies of all necessary files related to such Patent Rights with
respect to which responsibility has been transferred and shall take all actions
and execute all documents reasonably necessary for ImmunoGen to assume such
prosecution, maintenance and defense of such Novartis Improvements or Joint
Program Technology.

 

7.4          Third Party Infringement.

 

(a)            If either Party becomes aware of any possible infringement of, or
submission by any Third Party of an abbreviated new drug application under the
Hatch-Waxman

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

37

--------------------------------------------------------------------------------


 

Act that is covered by, any Licensed Patent Rights that cover a Licensed Product
or any Novartis Improvement (an “Infringement”), that Party shall promptly
notify the other Party and provide it with all details of such Infringement of
which it is aware (each, an “Infringement Notice”).

 

(b)           ImmunoGen shall have the first right and option, but not the
obligation, to eliminate such Infringement with respect to Licensed Patent
Rights (other than Patent Rights claiming Joint Program Technology) that cover
Licensed Products by reasonable steps, which may include the institution of
legal proceedings or other action.  All costs, including, without limitation,
attorneys’ fees, relating to such legal proceedings or other action shall be
borne by ImmunoGen.  If ImmunoGen does not take commercially reasonable steps to
eliminate the Infringement within [***] from any Infringement Notice (or [***]
in the case of an Infringement under the Hatch-Waxman Act), then Novartis shall
have the right and option to do so at its expense, provided that if ImmunoGen
has commenced negotiations with an alleged infringer for elimination of such
Infringement within such [***] (or, if applicable, such [***]) period, then
ImmunoGen shall have an additional [***] (or in the case of an infringement
under the Hatch-Waxman Act, [***]) to conclude its negotiations before Novartis
may take steps to eliminate such Infringement.

 

(c)            Novartis shall have the first right and option, but not the
obligation, to eliminate such Infringement with respect to Patent Rights
claiming Joint Program Technology by reasonable steps, which may include the
institution of legal proceedings or other action.  All costs, including, without
limitation, attorneys’ fees, relating to such legal proceedings or other action
shall be borne by Novartis.  If Novartis does not take commercially reasonable
steps to eliminate the Infringement within [***] from any Infringement Notice
(or [***] in the case of an Infringement under the Hatch-Waxman Act), then
ImmunoGen shall have the right and option to do so at its expense, provided that
if Novartis has commenced negotiations with an alleged infringer for elimination
of such Infringement within such [***] (or, if applicable, such [***]) period,
then Novartis shall have an additional [***] (or in the case of an infringement
under the Hatch-Waxman Act, [***]) to conclude its negotiations before ImmunoGen
may take steps to eliminate such Infringement.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

38

--------------------------------------------------------------------------------


 

(d)           Neither Party shall settle any Infringement claim or proceeding
under this Section 7.4 without the prior written consent of the other Party,
which consent shall not be unreasonably withheld, conditioned or delayed.

 

(e)            Each Party shall have the right to participate, and be
represented by counsel that it selects, in any legal proceedings or other action
instituted under this Section 7.4 by the other Party.  If a Party with the right
to initiate legal proceedings under this Section 7.4 to eliminate Infringement
lacks standing to do so and the other Party has standing to initiate such legal
proceedings, such Party with standing shall initiate such legal proceedings at
the request and expense of the other Party.

 

(f)            In any action, suit or proceeding instituted under this
Section 7.4, the Parties shall cooperate with and assist each other in all
reasonable respects.  Upon the reasonable request of the Party initiating such
action, suit or proceeding, the other Party shall join such action, suit or
proceeding and shall be represented using counsel of its own choice, at the
requesting Party’s expense.

 

(g)           Any amounts recovered by either Party pursuant to Section 7.4
hereof, whether by settlement or judgment, shall be first applied [***], in
connection therewith; provided that [***] may cause any such amounts, or
proportionate percentages thereof, to be applied [***] to the extent required by
the terms of any written agreement with [***].  Any remainder which is allocable
to the Licensed Product will be shared as follows:  [***] shall be paid an
amount equal to [***], and the [***] portion of such recovery which is [***]
shall be paid to [***].

 

7.5          Response to Biosimilar Applicants.

 

(a)            Notice; Preliminary Discussions.  In the event Novartis receives
notice or a copy of any application, submission or notice (a “Biosimilar
Notice”), whether or not under any Applicable Laws (including under the
Biologics Price Competition and Innovation Act of 2009 (the “BPCIA”) and/or the
United States Patient Protection and Affordable Care Act) applicable to the
approval or manufacture of any biosimilar or follow-on biologic product for
which a Licensed Product is a “reference product,” as such term is used in the
BPCIA (a “Proposed Biosimilar Product”), including any notification of an intent
to commercially market a Proposed Biosimilar Product, Novartis shall promptly
provide ImmunoGen with written

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

39

--------------------------------------------------------------------------------


 

notice, which notice shall identify the Third Party applicant (the “Applicant”),
and include a copy of the Biosimilar Notice.

 

(b)           Preparation of Proposed Patent List.  Not later than [***] from
the date of receipt by Novartis of the Biosimilar Notice, Novartis shall prepare
and provide ImmunoGen with a list (the “Proposed Patent List”) of (i) those
patents within the Licensed Patent Rights, if any, that Novartis reasonably
believes would be infringed by the manufacture and/or sale of the Proposed
Biosimilar Product and (ii) those patents within the Licensed Patent Rights, if
any, that Novartis would be willing to sublicense to such Applicant in
accordance with the terms of this Agreement, and with such other information
pertaining to the Licensed Patent Rights as would be required to be provided to
the Applicant under the BPCIA or other Applicable Law (the “Other Required
Information”).  Within [***] following the date of receipt by ImmunoGen of the
Proposed Patent List and Other Required Information, ImmunoGen and Novartis
shall discuss in good faith the Proposed Patent List and the Other Required
Information and Novartis shall consider in good faith ImmunoGen’s proposals for
changes to the Proposed Patent List and the Other Required Information.  Within
[***] following Novartis’ receipt of the Biosimilar Notice, Novartis shall
provide the Applicant with a copy of the Proposed Patent List and the Other
Required Information; provided, however, that the Proposed Patent List provided
to Applicant shall include any patent within the Licensed Patent Rights
specified in writing by ImmunoGen for inclusion, absent manifest error.

 

(c)            Disclosure of Applicant’s Response.  Within [***] from the date
of receipt by Novartis of a response relating to the Licensed Patent Rights, if
any, from the Applicant to the Proposed Patent List and Other Required
Information, including any response required by the BPCIA (the “Applicant
Response”), Novartis shall provide ImmunoGen with a copy of the portions of such
Applicant Response pertaining to the Licensed Patent Rights, if any.

 

(d)           Preparation of Novartis Response. Not later than [***] from the
date of receipt by Novartis of an Applicant Response for which Novartis is
required to provide notice to ImmunoGen pursuant to Section 7.5(c), Novartis
shall prepare and provide ImmunoGen with a draft of the portions of a response
pertaining to the Licensed Patent Rights (the “Novartis Response”) that
(i) describes on a claim-by-claim basis, how each patent within the Licensed
Patent Rights on the Proposed Patent List would be infringed by the Proposed
Biosimilar

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

40

--------------------------------------------------------------------------------


 

Product, and (ii) responds to Applicant’s claims that the patents within the
Licensed Patent Rights on the Proposed Patent List are invalid or
unenforceable.  As soon as practicable following the date of receipt by
ImmunoGen of the Novartis Response, ImmunoGen and Novartis shall discuss in good
faith Novartis’ statements in the Novartis Response and Novartis shall consider
in good faith ImmunoGen’s proposals for changes to the Novartis Response.  As
soon as possible following such good faith discussions, and in any event not
later than [***] following Novartis’ receipt of the Applicant Response, Novartis
shall provide the Applicant with a copy of the portions of the Novartis Response
relating to the Licensed Patent Rights; provided, however, that the Novartis
Response provided to Applicant shall include responsive information with respect
to any patent within the Licensed Patent Rights specified in writing by
ImmunoGen for inclusion, absent manifest error.

 

(e)            Negotiation; ImmunoGen Rights. As soon as possible following the
date on which Novartis provides Applicant with a copy of the Novartis Response
for which Novartis is required to provide a copy pursuant to Section 7.5(d),
Novartis shall commence good faith negotiations with Applicant for a period of
not more than [***] (the “Negotiation Period”) in an effort to reach agreement
on the patents on the Proposed Patent List that will be the subject of a patent
infringement litigation (the “Infringed Patent List”); provided, however, that
if the Proposed Patent List [***], then Novartis shall [***].

 

(f)            Claims, Suits and Proceedings.  If Novartis and Applicant reach
agreement on the Infringed Patent List and such list includes a patent within
the Licensed Patent Rights, Novartis shall have the first right and option, but
not the obligation, to file a claim for Infringement with respect to such
Licensed Patent Rights against the Applicant within [***] thereafter; provided,
that Novartis hereby acknowledges and agrees that if Novartis does not file a
claim for Infringement with respect to such Licensed Patent Rights within such
[***] period, ImmunoGen shall have the right and option, but not the obligation,
to take such actions as it determines to be reasonable necessary to preserve its
rights in the Licensed Patent Rights and eliminate the infringement thereof
threatened by Applicant, including, without limitation, by initiating an
infringement action against Applicant.  If Novartis and Applicant fail to reach
agreement on the Infringed Patent List, Novartis shall (i) provide Applicant
with a copy of the patents within the Licensed Patent Rights, if any, on the
Proposed Patent List that will be the

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

41

--------------------------------------------------------------------------------


 

subject of a patent Infringement litigation and (ii) have the first right and
option, but not the obligation, to file a claim for Infringement of such
Licensed Patent Rights against the Applicant within [***] thereafter; provided,
however, that if the Proposed Patent List [***], then Novartis shall [***]; and
provided further, that Novartis hereby acknowledges and agrees that if Novartis
does not file a claim for Infringement within such [***] period, ImmunoGen shall
have the right and option, but not the obligation, to take such actions as it
determines to be reasonable necessary to preserve its rights in the Licensed
Patent Rights and eliminate the infringement of such Licensed Patent Rights
threatened by Applicant, including, without limitation, by initiating an
infringement action against Applicant to eliminate such Infringement.  Solely
with respect to patents within the Licensed Patent Rights, all costs, including,
without limitation, attorneys’ fees, relating to such legal proceedings or other
action shall be borne by (A) ImmunoGen if such legal proceeding or other action
is brought by ImmunoGen and (B) Novartis if such legal proceeding or other
action is brought by Novartis.  Novartis shall not be permitted to settle any
claim, suit or proceeding with the Applicant under this Section 7.5 with respect
to the Licensed Patent Rights without the prior written consent of ImmunoGen,
which consent shall not be unreasonably withheld, conditioned or delayed.  Each
Party shall have the right to participate, and be represented by counsel that it
selects, in any legal proceedings or other action instituted under this
Section 7.5 by the other Party.  If a Party with the right to initiate legal
proceedings under this Section 7.5 lacks standing to do so and the other Party
has standing to initiate such legal proceedings, such Party with standing shall
initiate such legal proceedings at the request and expense of the other Party. 
In any action, suit or proceeding instituted under this Section 7.5, the Parties
shall cooperate with and assist each other in all reasonable respects.  Upon the
reasonable request of the Party initiating such action, suit or proceeding, the
other Party shall join such action, suit or proceeding and shall be represented
using counsel of its own choice, at the requesting Party’s expense.  Any amounts
recovered by either Party pursuant to this Section 7.5(f) with respect to the
Licensed Patent Rights, whether by settlement or judgment, shall be allocated in
accordance with the provisions of Section 7.4(g) hereof.

 

(g)           Compliance with Applicable Law.  Without limiting the foregoing,
Novartis agrees to take such actions with respect to Licensed Patent Rights as
may required under the BPCIA and regulations thereunder, and any other
Applicable Laws pertaining to the

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

42

--------------------------------------------------------------------------------


 

approval or sale of biosimilars or follow-on biologic products, as are permitted
to persons having rights to a reference product in order to object to or prevent
the sale of a Proposed Biosimilar Product.

 

(h)           Changes in Applicable Law.  The Parties have agreed to the
provisions of this Section 7.5 on the basis of the BPCIA and other applicable
laws and regulations in effect as of the Effective Date.  If there are any
material changes to the BPCIA or other Applicable Laws that would affect these
provisions, the Parties will discuss amendments to this Section 7.5 in good
faith.

 

7.6          Defense of Claims.  If any action, suit or proceeding is brought or
threatened against either Party or an Affiliate or Sublicensee alleging
infringement of the Technology or Patent Rights of a Third Party by reason of
use by Novartis or an Affiliate or Sublicensee of the Licensed Intellectual
Property in the Development or Commercialization of any Licensed Product, the
Party first receiving notice of such actual or threatened action, suit or
proceeding shall notify the other Party promptly, and the Parties shall as soon
as practicable thereafter confer in good faith regarding the best response.

 

7.7          Trademarks.  All Licensed Products shall be sold under one or more
trademarks selected and owned by Novartis or its Affiliates and their respective
Sublicensees in the Territory.  As between the Parties, Novartis or its
Affiliates shall control the preparation (including, but not limited to name
creation, clearance and filing), selection, adoption, prosecution, enforcement
and maintenance of applications related to all such trademarks in the Territory,
at its sole cost and expense and at its sole discretion.  ImmunoGen shall notify
Novartis or its Affiliates promptly upon learning of any actual, alleged or
threatened infringement of a trademark applicable to a Licensed Product in the
Territory, or of any unfair trade practices, trade dress imitation, passing off
of counterfeit goods, or like offenses in the Territory.  As between the
Parties, all of the costs, expenses and legal fees in bringing, maintaining and
prosecuting any action to maintain, protect or defend any trademark owned by
Novartis or its Affiliates and their respective Sublicensees hereunder, and any
damages or other recovery, shall be Novartis’ or its Affiliates sole
responsibility, and taken in Novartis’ or its Affiliates’ sole discretion.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

43

--------------------------------------------------------------------------------


 

8.             TERM AND TERMINATION

 

8.1          Term; Expiration.  The term of this Agreement shall commence on the
Effective Date and shall expire on a Licensed Product-by-Licensed Product and a
country-by-country basis upon the expiration of the Royalty Term applicable to a
Licensed Product in each such country, subject to earlier termination in
accordance with Section 8.2 hereof (the “Term”).  Provided this Agreement has
not been terminated prior thereto by ImmunoGen under Section 8.2(b) or
8.2(c) hereof or by Novartis under Section 8.2(a) hereof, following the
expiration of the Royalty Term applicable to a Licensed Product in a country in
accordance with Section 5.5 hereof, Novartis and its Affiliates shall have a
fully paid-up, irrevocable, freely transferable and sublicensable license under
the relevant Licensed Intellectual Property, to make, have made, use, have used,
sell, have sold, offer for sale, import and have imported such Licensed Product
in such country.

 

8.2          Termination.  Subject to the other terms of this Agreement:

 

(a)            Voluntary Termination by Novartis.  Novartis shall have the right
to terminate this Agreement at any time upon not less than [***] prior notice to
ImmunoGen.

 

(b)           Termination for Breach.  Either Party may terminate this
Agreement, effective upon written notice to the other Party, upon any breach by
the other Party of any material obligation or condition of this Agreement (a
“Material Breach”) that remains uncured [***] ([***] if the breach is a failure
by [***] to [***]) after the non-breaching Party first gives written notice of
such breach to the other Party describing such Material Breach in reasonable
detail; provided, however, that if the nature of the asserted breach (other than
a breach for non-payment) is such that more than [***] are reasonably required
to cure, then the cure period shall be extended for a period not to exceed [***]
so long as the Party seeking to cure the asserted breach is diligently pursuing
such cure to completion.  Anything contained in this Agreement to the contrary
notwithstanding and subject to the proviso of this sentence, if the allegedly
breaching Party (i) disputes either (A) whether a Material Breach has occurred
or (B) whether the Material Beach has been timely cured, and (ii) provides
written notice of that Dispute to the other Party within the above time periods,
then the matter will be addressed under the dispute resolution provisions of
Section 11.12 hereof, and the Party asserting the breach may not terminate this
Agreement until it has been determined under Section 11.12 hereof that the
allegedly breaching Party is in Material Breach of this Agreement, and such
breaching Party

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

44

--------------------------------------------------------------------------------


 

further fails to cure such breach within [***] (or such [***] period as
determined by [***]) after the conclusion of the dispute resolution procedure;
provided, however, that the foregoing shall not apply to any breach for [***]. 
Anything contained in this Agreement to the contrary notwithstanding, if the
asserted Material Breach is cured or shown to be non-existent within the
applicable cure period, the first notice of breach hereunder shall be deemed
automatically withdrawn and of no effect.

 

(c)            Termination for Insolvency.  To the extent allowed by Applicable
Laws, if either Party files for protection under bankruptcy laws, makes an
assignment for the benefit of creditors, appoints or suffers the appointment of
a receiver or trustee over its property, files a petition under any bankruptcy
or insolvency act or has any such petition filed against it which is not
discharged within [***] of the filing thereof, then the other Party may
terminate this Agreement effective immediately upon written notice to such
Party.  In connection therewith, all rights and licenses granted under this
Agreement are, and shall be deemed to be, for purposes of Section 365(n) of the
United States Bankruptcy Code, licenses of rights to “intellectual property” as
defined under Section 101(56) of the United States Bankruptcy Code.  If either
Party undergoes a voluntary dissolution or winding-up of its affairs, then the
other Party may terminate this Agreement effective immediately upon written
notice to such Party.

 

8.3          Consequences of Termination.  Upon termination of this Agreement by
either Party under Section 8.2 hereof, the following provisions shall apply:

 

(a)            Termination by ImmunoGen under Section 8.2(b) or 8.2(c) or by
Novartis under Section 8.2(a).  If this Agreement is terminated by ImmunoGen
under Section 8.2(b) or 8.2(c) hereof or by Novartis under
Section 8.2(a) hereof, then (i) the license granted by ImmunoGen to Novartis and
its Affiliates pursuant to Section 2.1 hereof shall immediately terminate;
(ii) Novartis shall immediately cease, and shall cause its Affiliates and
Sublicensees (subject to the next sentence) immediately to cease, any and all
Development and Commercialization of Licensed Products in the Territory; and
(iii) each Party shall promptly return or destroy all Confidential Information
of the other Party, provided that each Party may retain, subject to Section 6
hereof, (A) one (1) copy of the Confidential Information of the other Party in
its archives solely for the purpose of establishing the contents thereof and
ensuring compliance with its obligations hereunder and (B) any Confidential
Information of the other

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

45

--------------------------------------------------------------------------------


 

Party contained in laboratory notebooks or databases.  Notwithstanding the
foregoing, (1) unless ImmunoGen specifies in writing to the contrary, no such
termination of this Agreement shall be construed as a termination of any valid
sublicense to any Third Party Sublicensee hereunder, and thereafter each such
Sublicensee shall be considered a direct licensee of ImmunoGen, provided that
(x) such Sublicensee is then in full compliance with all terms and conditions of
its sublicense, (y) all accrued payment obligations to ImmunoGen have been paid,
and (z) such Sublicensee agrees no later than [***] after the effective date of
such termination to assume all obligations of Novartis under this Agreement, and
(2) Novartis, its Affiliates and Sublicensees shall have the right, for [***]
following the effective date of such termination, or such longer period (if any)
to which the Parties mutually agree in writing (the “Wind-Down Period”), to sell
or otherwise dispose of all Licensed Products then on hand, subject to the
payment of royalties and the other terms of this Agreement.  After the Wind-Down
Period, Novartis shall immediately cease, and shall cause its Affiliates and
Sublicensees (subject to the preceding sentence) to cease, any and all
Development and Commercialization of Licensed Products in the Territory.

 

(b)           Termination by Novartis under Section 8.2(b) and 8.2(c).  If this
Agreement is terminated by Novartis under Section 8.2(b) or 8.2(c) hereof, then
(i) the license granted by ImmunoGen to Novartis pursuant to Section 2.1 hereof
shall survive on a country-by-country and Licensed Product-by-Licensed Product
basis until the expiration of the Royalty Term for each such Licensed Product in
each such country, subject to [***] with respect thereto, provided, however,
that Novartis shall [***] be obligated to pay to ImmunoGen [***] each milestone
and royalty payment otherwise due under Section 5 hereof as they become due from
and after the date of termination; and (ii) each Party shall promptly return or
destroy all Confidential Information of the other Party, provided that each
Party may retain, subject to Section 6 hereof, (A) one (1) copy of the
Confidential Information of the other Party in its archives for the purpose of
establishing the contents thereof and ensuring compliance with its obligations
hereunder and (B) any Confidential Information of the other Party contained in
its laboratory notebooks or databases.  Notwithstanding the foregoing and
subject to Section 6 hereof, Novartis may retain and use ImmunoGen’s
Confidential Information solely in connection with the exercise of its rights
set forth in clause (i) of the preceding sentence.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

46

--------------------------------------------------------------------------------


 

8.4          Remedies.  Except as otherwise expressly set forth in this
Agreement, the termination provisions of this Section 8 are in addition to any
other relief and remedies available to either Party at law.

 

8.5          Surviving Provisions.  Notwithstanding any provision herein to the
contrary, the rights and obligations of the Parties set forth in Sections 2.3,
2.4, 2.5, 5.2, 5.6, 5.7, 5.8, 6, 7, 8.1, 8.3, 8.4, 8.5, 9.3, 10 and 11 hereof as
well as any rights or obligations otherwise accrued hereunder (including any
accrued payment obligations), shall survive the expiration or termination of the
Term of this Agreement.  Without limiting the generality of the foregoing,
Novartis shall remain liable for all payment obligations accruing hereunder
prior to the effective date of termination.

 

9.             REPRESENTATIONS AND WARRANTIES

 

9.1          ImmunoGen Representations.  ImmunoGen represents and warrants to
Novartis that:

 

(a)            the execution and delivery of this Agreement and the performance
of the transactions contemplated hereby have been duly authorized by all
appropriate ImmunoGen corporate action; and

 

(b)           this Agreement is a legal and valid obligation binding upon
ImmunoGen and enforceable in accordance with its terms, and the execution,
delivery and performance of this Agreement by the Parties does not conflict with
any agreement, instrument or understanding to which ImmunoGen is a party or by
which it is bound.

 

Except as set forth in a written disclosure letter (the “Disclosure Letter”)
delivered by ImmunoGen to Novartis within [***] after the Effective Date (which
shall be deemed Confidential Information of ImmunoGen), ImmunoGen also
represents and warrants to Novartis that:

 

(i)            to ImmunoGen’s knowledge, as of the Effective Date none of the
issued patents within the Licensed Patent Rights is invalid or unenforceable;

 

(ii)           to ImmunoGen’s knowledge (without having conducted, or having any
duty to conduct, any inquiry), as of the Effective Date, use of the Licensed
Intellectual

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

47

--------------------------------------------------------------------------------


 

Property pursuant to the license granted to Novartis and its Affiliates
hereunder does not infringe the issued patents of any Third Party;

 

(iii)          as of the Effective Date, ImmunoGen has received no notice from a
Third Party claiming that the use of the Licensed Intellectual Property pursuant
to the license granted hereunder to Novartis and its Affiliates will infringe
the issued patents of any such Third Party; and

 

(iv)          as of the Effective Date, there is no pending or, to ImmunoGen’s
knowledge (without having conducted, or having any duty to conduct, any
inquiry), threatened, litigation that alleges that the use of the Licensed
Intellectual Property pursuant to the license granted hereunder to Novartis and
its Affiliates would infringe or misappropriate any intellectual property rights
of any Third Party.

 

9.2          Novartis Representations.  Novartis represents and warrants to
ImmunoGen that:

 

(a)            the execution and delivery of this Agreement and the performance
of the transactions contemplated hereby have been duly authorized by all
appropriate Novartis corporate action; and

 

(b)           this Agreement is a legal and valid obligation binding upon
Novartis and enforceable in accordance with its terms, and the execution,
delivery and performance of this Agreement by the Parties does not conflict with
any agreement, instrument or understanding to which Novartis is a party or by
which it is bound.

 

9.3          Warranty Disclaimers.

 

(a)            Nothing in this Agreement is or shall be construed as a warranty
or representation by ImmunoGen (i) as to the validity or scope of any patent
application or patent within the Licensed Patent Rights or (ii) that anything
made, used, sold or otherwise disposed of under the license granted in this
Agreement is or will be free from infringement of patents, copyrights, and other
rights of Third Parties.

 

(b)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER
PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY KIND, EXPRESS OR
IMPLIED, WITH RESPECT TO ANY TECHNOLOGY, GOODS, SERVICES, RIGHTS OR OTHER
SUBJECT MATTER OF THIS

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

48

--------------------------------------------------------------------------------


 

AGREEMENT, AND EACH PARTY HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF TITLE, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.

 

9.4          [***].

 

10.          INDEMNIFICATION; LIABILITY

 

10.1                           Indemnification.

 

(a)            Novartis Indemnity.  Novartis shall indemnify, defend and hold
harmless ImmunoGen, its Affiliates, their respective directors, officers,
employees, consultants and agents, and their respective successors, heirs and
assigns (the “ImmunoGen Indemnitees”), against all liabilities, damages, losses
and expenses (including, without limitation, reasonable attorneys’ fees and
expenses of litigation) (collectively, “Losses”) incurred by or imposed upon the
ImmunoGen Indemnitees, or any of them, as a direct result of any Third Party
claims, suits, actions, demands or judgments, including, without limitation,
personal injury and product liability matters (collectively, “Third Party
Claims”), arising out of (i) the Material Breach of this Agreement by Novartis;
(ii) the Development or Commercialization (including, without limitation, the
production, manufacture, promotion, import, sale or use by any Person) of any
Licensed Product by Novartis or any of its Affiliates, Sublicensees,
distributors or agents; or (iii) the gross negligence or willful misconduct of
Novartis; except in each case to the extent any such Third Party Claim or Losses
result from a Material Breach of this Agreement by, or the gross negligence or
willful misconduct of, ImmunoGen; provided that with respect to any such Third
Party Claim for which ImmunoGen also has an obligation to any Novartis
Indemnitee pursuant to Section 10.1(b) hereof, Novartis shall indemnify each
ImmunoGen Indemnitee for its Losses to the extent of Novartis’ responsibility,
relative to ImmunoGen (or to Persons for whom the ImmunoGen is legally
responsible), for the facts underlying the Third Party Claim.

 

(b)           ImmunoGen Indemnity.  ImmunoGen shall indemnify, defend and hold
harmless Novartis, its Affiliates, their respective directors, officers,
employees, consultants and agents, and their respective successors, heirs and
assigns (the “Novartis Indemnitees”), from and against any Losses incurred by or
imposed upon the Novartis Indemnitees, or any of them, as

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

49

--------------------------------------------------------------------------------


 

a direct result of any Third Party Claims arising out of (i) the Material Breach
of this Agreement by ImmunoGen; or (ii) the gross negligence or willful
misconduct of ImmunoGen; except in each case to the extent any such Third Party
Claim or Losses result from a Material Breach of this Agreement by, or the gross
negligence or willful misconduct of, Novartis, or the Development or
Commercialization of any Licensed Product by Novartis or any of its Affiliates,
Sublicensees, distributors or agents; provided that with respect to any such
Third Party Claim for which Novartis also has an obligation to any ImmunoGen
Indemnitee pursuant to Section 10.1(a) hereof, ImmunoGen shall indemnify each
Novartis Indemnitee for its Losses to the extent of ImmunoGen’s responsibility,
relative to Novartis (or to Persons for whom Novartis is legally responsible),
for the facts underlying the Third Party Claim.

 

10.2        Conditions to Indemnification.  A Person seeking indemnification
under Section 10.1 hereof (the “Indemnified Party”) in respect of a Third Party
Claim shall give prompt notice of such Third Party Claim to the Party from which
recovery is sought (the “Indemnifying Party”) and shall permit the Indemnifying
Party to assume direction and control of the defense of the Third Party Claim,
provided that the Indemnifying Party shall (a) act reasonably and in good faith
with respect to all matters relating to the defense or settlement of such Third
Party Claim as the defense or settlement relates to the Indemnified Party, and
(b) shall not settle or otherwise resolve such Third Party Claim without the
Indemnified Party’s prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed); provided that the Indemnifying
Party may, without the Indemnified Party’s prior written consent, agree or
consent to any settlement or other resolution of such Third Party Claim which
requires solely money damages paid by the Indemnifying Party, and which includes
as an unconditional term thereof the giving by such claimant or plaintiff to the
Indemnified Party of a release from all liability in respect of such Third Party
Claim.

 

10.3        Insurance Proceeds.  Any indemnification payment hereunder shall be
made net of any insurance proceeds which the Indemnified Party is entitled to
recover; provided, however, that if, following the payment to the Indemnified
Party of any amount under this Section 10, such Indemnified Party becomes
entitled to recover any insurance proceeds in respect of the claim for which
such indemnification payment was made, the Indemnified Party shall promptly pay
an

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

50

--------------------------------------------------------------------------------


 

amount equal to the amount of such proceeds (but not exceeding the amount of
such indemnification payment) to the Indemnifying Party.

 

10.4        Limited Liability.  [***] NEITHER PARTY WILL BE LIABLE WITH RESPECT
TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT
LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR (1) ANY
SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
(INCLUDING, WITHOUT LIMITATION, ANY DAMAGES RESULTING FROM LOSS OF PROFITS OR
LOSS OF BUSINESS), OR (2) COSTS OF PROCUREMENT OF SUBSTITUTE GOODS, TECHNOLOGY
OR SERVICES, EVEN IF EITHER PARTY IS INFORMED IN ADVANCE OF THE POSSIBILITY OF
SUCH DAMAGES AND EVEN IF THE REMEDIES PROVIDED FOR IN THIS AGREEMENT FAIL OF
THEIR ESSENTIAL PURPOSE.

 

11.          MISCELLANEOUS

 

11.1        Notices.  All notices and communications shall be in writing and
delivered personally or by courier or mailed via certified mail, return receipt
requested, postage prepaid, addressed as follows:

 

If to ImmunoGen:

 

ImmunoGen, Inc.

 

 

830 Winter Street

 

 

Waltham, MA 02451

 

 

Attn: Vice President, Business Development

 

 

Fax: [***]

 

 

 

with a copy to:

 

ImmunoGen, Inc.

 

 

830 Winter Street

 

 

Waltham, MA 02451

 

 

Attn: Alliance Management

 

 

Fax: [***]

 

 

 

If to Novartis:

 

Novartis Institutes for BioMedical Research, Inc.

 

 

250 Massachusetts Avenue

 

 

Cambridge, MA 02139

 

 

Attn: General Counsel

 

 

Fax: [***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

51

--------------------------------------------------------------------------------


 

Except as otherwise expressly provided in this Agreement or mutually agreed in
writing, any notice, communication or document (excluding payment) required to
be given or made shall be deemed given or made and effective upon actual receipt
or, if earlier, (a) one (1) Business Day after deposit with a nationally
recognized overnight express courier with charges prepaid, or
(b) five (5) Business Days after mailed by certified mail, postage prepaid, in
each case addressed to the receiving Party at its address stated above or to
such other address as such Party may designate by written notice given in
accordance with this Section 11.1.

 

11.2                        Governing Law.  This Agreement shall be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts
without regard to any choice of law principle that would dictate the application
of the law of another jurisdiction.

 

11.3                        Entire Agreement.  This Agreement constitutes the
entire agreement between the Parties with respect to the subject matter hereof
and supersedes any prior or contemporaneous agreements or understandings,
negotiations or correspondence between the Parties, written or oral (including,
without limitation, the Confidentiality Agreement) concerning the subject matter
hereof.

 

11.4                        Amendment and Waiver.  This Agreement may be
amended, modified or changed only by a written instrument executed by the Party
to be bound.  No term of this Agreement will be deemed to have been waived and
no breach excused, unless such waiver or consent shall be in writing and signed
by the Party claiming to have waived or consented.  Any consent by any Party to,
or waiver of, a breach by the other, whether express or implied, shall not
constitute consent to, or waiver of, or excuse for, any other different or
subsequent breach.

 

11.5                        Binding Effect.  This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns.  Except as set forth in Section 10 hereof, no Third Party
(including, without limitation, employees of either Party) shall have or acquire
any rights by reason of this Agreement.

 

11.6                        Purpose and Scope.  The Parties hereto understand
and agree that this Agreement is limited to the activities, rights and
obligations as expressly set forth herein.  Nothing in this Agreement shall be
construed to establish any agency, employment, partnership, joint venture,
franchise or similar or special relationship between the Parties.  Neither Party
shall have the right or authority to assume or create any obligations or to make
any representations,

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

52

--------------------------------------------------------------------------------


 

warranties or commitments on behalf of the other Party, whether express or
implied, or to bind the other Party in any respect whatsoever.  Except as
expressly set forth elsewhere in this Agreement, neither Party grants to the
other Party any right or license to any of its intellectual property.

 

11.7                        Headings.  Section and subsection headings are
inserted for convenience of reference only and do not form part of this
Agreement.

 

11.8                        Assignment.  Neither Party may assign this Agreement
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed, except that such consent shall
not be required in connection with any assignment to an Affiliate of the
assigning Party, or to a Third Party in connection with a sale or transfer of
the business to which this Agreement relates, or to any successor Person
resulting from any merger or consolidation of such Party with or into such
Person, provided that the assignee shall have agreed in writing to assume all of
the assignor’s obligations hereunder, and provided, further, that the other
Party shall be notified promptly after such assignment has been effected.  Any
such assignment shall not relieve the assigning Party of any liabilities or
obligations owed to the other Party hereunder, including, without limitation, in
the case of Novartis, the payment of any amounts described in Section 5 hereof.

 

11.9                        Force Majeure.  Neither Party shall be liable for
failure of or delay in performing obligations set forth in this Agreement, and
neither shall be deemed in breach of its obligations, if such failure or delay
is due to natural disasters or any causes beyond the reasonable control of such
Party, provided that financial inability in and of itself shall not be
considered to be a force majeure event.  In event of such force majeure, the
Party affected thereby shall use reasonable efforts to cure or overcome the same
and resume performance of its obligations hereunder.

 

11.10                 Interpretation.  The Parties hereto acknowledge and agree
that: (a) each Party and its counsel reviewed and negotiated the terms and
provisions of this Agreement and have contributed to its revision; (b) the
rule of construction to the effect that any ambiguities are resolved against the
drafting Party shall not be employed in the interpretation of this Agreement;
and (c) the terms and provisions of this Agreement shall be construed fairly as
to each Party hereto and not in a favor of or against any Party, regardless of
which Party was generally responsible for the preparation of this Agreement.  In
addition, unless the context otherwise

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

53

--------------------------------------------------------------------------------


 

requires, wherever used in this Agreement: (i) the singular shall include the
plural, the plural the singular; (ii) the use of any gender shall be applicable
to all genders; (iii) the word “or” is used in the inclusive sense (and/or);
(iv) the words “include” or “including” shall be construed as incorporating,
also, “but not limited to” or “without limitation;” (v) the words “hereof,”
“herein,” “hereby” and derivative or similar words refer to this Agreement; and
(vi) all references to “will” are interchangeable with the word “shall” and
shall be understood to be imperative or mandatory in nature.

 

11.11                 Severability.  If any provision of this Agreement shall be
held by a court of competent jurisdiction, or declared under any law, rule or
regulation of any government having jurisdiction over the Parties hereto, to be
illegal, invalid or unenforceable, then such provision will, to the extent
permitted by the court or government, not be voided, but will instead be
construed to give effect to the intentions of the Parties to the maximum extent
permissible under applicable law, and the remainder of this Agreement will
remain in full force and effect in accordance with its terms.

 

11.12                 Dispute Resolution.  The Parties recognize that a bona
fide dispute as to certain matters may from time to time arise during the term
of this Agreement relating to either Party’s rights or obligations hereunder or
otherwise relating to the validity, enforceability or performance of this
Agreement, including disputes relating to alleged breach or termination of this
Agreement but excluding any determination of the validity, scope, infringement,
enforceability, inventorship or ownership of the Parties’ respective Patent
Rights (hereinafter, a “Dispute”).  In the event of the occurrence of any such
Dispute, the Parties shall, by written notice to the other Party, have such
Dispute referred to their respective senior officers designated below, for
attempted resolution by good faith negotiations commencing promptly after such
notice is received.  Said designated senior officials of the Parties are as
follows:

 

For Novartis:

Designated officer with full settlement authority; and

 

 

For ImmunoGen:

Chief Executive Officer.

 

In the event the designated senior officials are not able to resolve such
Dispute, the Parties may seek to mediate their Dispute, on terms and with a
mediator mutually agreeable to the Parties, or may seek to arbitrate their
Dispute, on mutually agreed upon terms and conditions, but neither Party shall
be required or obligated to mediate or arbitrate and the dispute resolution
provisions

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

54

--------------------------------------------------------------------------------


 

of this Section 11.12 are in addition to any other relief or remedies available
to either Party at law or equity.

 

11.13                 Patent Disputes.  Anything contained in this Agreement to
the contrary notwithstanding, with respect to any dispute, controversy or claim
between the Parties that involves the validity, scope, infringement,
enforceability, inventorship or ownership of the Parties’ respective Patent
Rights (a) that are issued in the United States shall be subject to actions
before the United States Patent and Trademark Office and/or submitted
exclusively to the federal court located in [***]; and (b) that are issued in
any other country (or region) shall be brought before an appropriate regulatory
or administrative body or court in that country (or region), and the Parties
hereby consent to the jurisdiction and venue of such courts and bodies.

 

11.14                 Interim Equitable Relief.  Anything contained in this
Agreement to the contrary notwithstanding, if a Party reasonably requires relief
on a more expedited basis than would be possible pursuant to the procedures set
forth in Section 11.12 hereof, such Party may seek a temporary injunction or
other interim equitable relief in a court of competent jurisdiction pending the
resolution of the Dispute in accordance with Section 11.12 hereof.  Any such
remedies will be in addition to all other remedies available by law or at equity
to the injured Party.

 

11.15                 Reserved.

 

11.16                 Reserved.

 

11.17                 Further Assurances.  Each Party agrees to execute,
acknowledge and deliver such further instruments, and to do all other such acts,
as may be necessary or appropriate in order to carry out the purposes and intent
of this Agreement.

 

11.18                 Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each Party and delivered to the other Party, it being understood that both
Parties need not sign the same counterpart.  If any signature is delivered by
facsimile transmission or by e-mail delivery of a “pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “pdf” signature page were an original thereof.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

55

--------------------------------------------------------------------------------


 

11.19                 Privacy of Personal Information.

 

(a)                                   In the course of performance of this
Agreement, ImmunoGen may acquire the Personal Information of individuals from
various sources and countries.  ImmunoGen will, and will cause its Affiliates
and agents to, process all Personal Information it acquires under or in
connection with this Agreement in compliance with all applicable data protection
laws, including but not limited to the data protection laws of the European
Union, European Economic Area, Switzerland, the United States and various
localities therein.  ImmunoGen acknowledges that the requirements under such
data protection laws may exceed the requirements applicable to confidential
information set forth in Section 6 hereof.  Novartis may, on reasonable prior
notice, audit ImmunoGen’s compliance with such data protection laws.

 

(b)                                  This Agreement contains the Personal
Information of one or more individuals.  This Agreement, and the Personal
Information contained herein, from time to time may be transferred to, stored or
otherwise processed in the United States or other countries that have privacy
and data protection laws that differ from, or are not as stringent as, those
where the Agreement was executed or where the individual(s) resides.  The
Personal Information disclosed in this Agreement will be used for the purposes
of administration and enforcement of this Agreement and/or other actual or
potential legal and business transactions involving the Parties.  Storage or
processing of Personal Information disclosed in this Agreement may be electronic
and/or off line.  Execution and delivery of this Agreement constitutes the
representation by each Party to this Agreement that if required by the privacy
laws applicable to such individuals, the individuals identified herein by such
Party have been notified of and have consented to, the transfer, storage, and
processing of such Personal Information, as described in this paragraph.

 

(c)                                   Anything contained in this Agreement to
the contrary notwithstanding, Novartis acknowledges and agrees that any breach
by ImmunoGen of the representations, warranties and covenants set forth in this
Section 11.19 shall not constitute a Material Breach.

 

11.20                 Corporate Citizenship.  Novartis gives preference to third
parties who share Novartis’ societal and environmental values, as set forth in
the Novartis Policy on Corporate Citizenship and Novartis Corporate Citizenship
Guideline #5, both of which are attached as Schedule D and incorporated herein
by reference.  Accordingly, ImmunoGen represents and warrants that this
Agreement will be performed in material compliance with all Applicable Laws and
regulations, including, without limitation, laws and regulations relating to
health, safety and

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

56

--------------------------------------------------------------------------------


 

the environment, fair labor practices and unlawful discrimination.  Anything
contained in this Agreement to the contrary notwithstanding, Novartis
acknowledges and agrees that any breach by ImmunoGen of the representations,
warranties and covenants set forth in this Section 11.20 shall not constitute a
Material Breach, and that Novartis’ sole remedy in connection with any such
breach shall be its right to terminate this Agreement pursuant to
Section 8.2(a) hereof.

 

[Remainder of page intentionally left blank.]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

57

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

IMMUNOGEN, INC.

 

NOVARTIS INSTITUTES FOR BIOMEDICAL RESEARCH, INC.

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

58

--------------------------------------------------------------------------------


 

SCHEDULE A

 

LICENSED TARGET

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1

--------------------------------------------------------------------------------

 